Exhibit 10.1

 

 

 

 

AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

among

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,

as Borrower,

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

SUNTRUST BANK,

as Agent,

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------

 

dated as of November 20, 2017

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

2

Section 1.1. Definitions

2

Section 1.2. Accounting Terms

37

Section 1.3. Terms Generally

38

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

38

Section 2.1. Amount and Nature of Credit

38

Section 2.2. Revolving Credit Commitment

39

Section 2.3. Interest

44

Section 2.4. Evidence of Indebtedness

45

Section 2.5. Notice of Credit Event; Funding of Loans

45

Section 2.6. Payment on Loans and Other Obligations

46

Section 2.7. Prepayment

47

Section 2.8. Unused Line Fee and Other Fees

48

Section 2.9. Modifications to Commitment

49

Section 2.10. Computation of Interest and Fees

50

Section 2.11. Mandatory Payments

50

Section 2.12. Establishment of Reserves

51

Section 2.13. Addition of Borrowing Base Company

51

Section 2.14. Record of Advances; Application of Collections

51

Section 2.15. Protective Advances

52

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

53

Section 3.1. Requirements of Law

53

Section 3.2. Taxes

54

Section 3.3. Funding Losses

55

Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

55

Section 3.5. Discretion of Lenders as to Manner of Funding

56

 

 

ARTICLE IV. CONDITIONS PRECEDENT

56

Section 4.1. Conditions to Each Credit Event

56

Section 4.2. Conditions to Effectiveness

57

Section 4.3. Post-Closing Conditions

60

 

 

ARTICLE V. COVENANTS

60

Section 5.1. Insurance

60

Section 5.2. Money Obligations

60

Section 5.3. Financial Statements, Collateral Reporting and Information

61

Section 5.4. Financial Records

64

Section 5.5. Franchises; Change in Business

64

Section 5.6. ERISA Pension and Benefit Plan Compliance

64

Section 5.7. Financial Covenants

65

Section 5.8. Borrowing

65

Section 5.9. Liens

67

Section 5.10. Regulations T, U and X

68

Section 5.11. Investments, Loans and Guaranties

68

Section 5.12. Merger and Sale of Assets

70

Section 5.13. [Reserved]

70

Section 5.14. Notice

70

Section 5.15. Restricted Payments

71

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 5.16. Environmental Compliance

72

Section 5.17. Affiliate Transactions

72

Section 5.18. Use of Proceeds

73

Section 5.19. Corporate Names and Locations of Collateral

73

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest

73

Section 5.21. Collateral

74

Section 5.22. Government Contracts

76

Section 5.23. Commercial Tort Claims

76

Section 5.24. Returns of Inventory

76

Section 5.25. Acquisition, Sale and Maintenance of Inventory

76

Section 5.26. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral

76

Section 5.27. Restrictive Agreements

77

Section 5.28. Other Covenants and Provisions

77

Section 5.29. Pari Passu Ranking

77

Section 5.30. Guaranty Under Material Indebtedness Agreement

78

Section 5.31. Senior Notes Documents

78

Section 5.32. Amendment of Organizational Documents

78

Section 5.33. Fiscal Year of the Borrower

78

Section 5.34. Further Assurances

78

Section 5.35. Sanctions and Anti-Corruption Laws

78

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

78

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

78

Section 6.2. Corporate Authority

79

Section 6.3. Compliance with Laws and Contracts

79

Section 6.4. Litigation and Administrative Proceedings

80

Section 6.5. Title to Assets

80

Section 6.6. Liens and Security Interests

80

Section 6.7. Tax Returns

80

Section 6.8. Environmental Laws

80

Section 6.9. Locations

81

Section 6.10. Continued Business

81

Section 6.11. Employee Benefits Plans

81

Section 6.12. Consents or Approvals

82

Section 6.13. Solvency

82

Section 6.14. Financial Statements

82

Section 6.15. Regulations

83

Section 6.16. Material Agreements

83

Section 6.17. Intellectual Property

83

Section 6.18. Insurance

83

Section 6.19. Deposit and Securities Accounts

83

Section 6.20. Accurate and Complete Statements

83

Section 6.21. Senior Notes Documents

83

Section 6.22. Investment Company; Other Restrictions

84

Section 6.23. Assigned Government Contracts

84

Section 6.24. Pledged Notes

84

Section 6.25. Pledged Securities

84

Section 6.26. Defaults

85

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 6.27. Sanctions and Anti-Corruption Laws

85

Section 6.28. EEA Financial Institutions

85

 

 

ARTICLE VII. SECURITY

85

Section 7.1. Security Interest in Collateral

85

Section 7.2. Cash Management System

85

Section 7.3. Collections and Receipt of Proceeds by the Agent

87

Section 7.4. Agent’s Authority Under Pledged Notes

88

Section 7.5. Commercial Tort Claims

88

Section 7.6. Use of Inventory and Equipment

88

Section 7.7. Real Property

88

 

 

ARTICLE VIII. EVENTS OF DEFAULT

89

Section 8.1. Payments

89

Section 8.2. Special Covenants

89

Section 8.3. Other Covenants

89

Section 8.4. Representations and Warranties

90

Section 8.5. Cross Default

90

Section 8.6. ERISA Default

90

Section 8.7. Change in Control

90

Section 8.8. Judgments

90

Section 8.9. Material Adverse Change

91

Section 8.10. Security

91

Section 8.11. Validity of Loan Documents

91

Section 8.12. Solvency

91

 

 

ARTICLE IX. REMEDIES UPON DEFAULT

92

Section 9.1. Optional Defaults

92

Section 9.2. Automatic Defaults

92

Section 9.3. Letters of Credit

92

Section 9.4. Offsets

92

Section 9.5. Equalization Provisions

93

Section 9.6. Collateral

93

Section 9.7. Other Remedies

94

Section 9.8. Application of Proceeds

94

 

 

ARTICLE X. THE AGENT

95

Section 10.1. Appointment of the Agent

95

Section 10.2. Nature of Duties of the Agent

95

Section 10.3. Lack of Reliance on the Agent

96

Section 10.4. Certain Rights of the Agent

96

Section 10.5. Reliance by the Agent

96

Section 10.6. The Agent in its Individual Capacity

96

Section 10.7. Successor Agent

97

Section 10.8. Withholding Tax

97

Section 10.9. The Agent May File Proofs of Claim

97

Section 10.10. Authorization to Execute Other Loan Documents

98

Section 10.11. Collateral and Guaranty Matters

98

Section 10.12. Right to Realize on Collateral and Enforce Guarantee

99

Section 10.13. Secured Bank Product Obligations and Obligations Under Hedging
Agreement

99

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE XI. MISCELLANEOUS

99

Section 11.1. Lenders’ Independent Investigation

99

Section 11.2. No Waiver; Cumulative Remedies

100

Section 11.3. Amendments, Waivers and Consents

100

Section 11.4. Notices

101

Section 11.5. Costs, Expenses and Documentary Taxes

102

Section 11.6. Indemnification

102

Section 11.7. Obligations Several; No Fiduciary Obligations

104

Section 11.8. Execution in Counterparts

104

Section 11.9. Binding Effect; Borrower’s Assignment

104

Section 11.10. Lender Assignments

104

Section 11.11. Sale of Participations

106

Section 11.12. Replacement of Affected Lenders

106

Section 11.13. Patriot Act Notice

107

Section 11.14. Severability of Provisions; Captions; Attachments

107

Section 11.15. Investment Purpose

107

Section 11.16. Entire Agreement

107

Section 11.17. Governing Law; Jurisdiction; Consent to Service of Process

107

Section 11.18. WAIVER OF JURY TRIAL

108

Section 11.19. Right of Set-off

108

Section 11.20. Counterparts; Integration

109

Section 11.21. Survival

109

Section 11.22. Severability

109

Section 11.23. Confidentiality

109

Section 11.24. Waiver of Effect of Corporate Seal

110

Section 11.25. No Advisory or Fiduciary Responsibility

110

Section 11.26. Location of Closing

110

Section 11.27. Limitations on Liability of the Relevant Fronting Lender

111

Section 11.28. General Limitation of Liability

111

Section 11.29. No Duty

111

Section 11.30. Legal Representation of Parties

111

Section 11.31. Legend

112

Section 11.32. Certifications Regarding Senior Notes Indenture

112

Section 11.33. Amendment and Restatement

112

Section 11.34. Release

113

Section 11.35. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

113

Section 11.36. Certain ERISA Matters

114

Section 11.37. Currency Conversion

116

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Exhibit A

 

Form of Revolving Credit Note

Exhibit B

 

Form of Swingline Note

Exhibit C

 

Form of Borrowing Base Certificate

Exhibit D

 

Form of Notice of Loan

Exhibit E

 

Form of Compliance Certificate

Exhibit F

 

Form of Assignment and Acceptance Agreement

Exhibit G

 

Form of Instrument of Assignment

Exhibit H

 

Form of Notice of Assignment of Claims

Exhibit I

 

Applicable Margin Certificate

 

 

 

Schedule 1.1

 

Commitments of Lenders

Schedule 1.2

 

Borrowing Base Companies

Schedule 1.3

 

Existing Letters of Credit

Schedule 1.4

 

Guarantors of Payment

Schedule 1.5

 

Pledged Securities

Schedule 1.6

 

Raytheon Purchase Orders

Schedule 1.7

 

Real Property

Schedule 5.3

 

Monthly and Quarterly Reporting Periods

Schedule 5.8

 

Indebtedness

Schedule 5.9

 

Liens

Schedule 5.11

 

Permitted Foreign Subsidiary Loans, Guaranties and Investments

Schedule 5.17

 

Affiliate Transactions

Schedule 6.1

 

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

 

Litigation and Administrative Proceedings

Schedule 6.5

 

Real Estate Owned by the Companies

Schedule 6.9

 

Locations

Schedule 6.11

 

Employee Benefits Plans

Schedule 6.16

 

Material Agreements

Schedule 6.17

 

Intellectual Property

Schedule 6.18

 

Insurance

Schedule 6.19

 

Deposit and Securities Accounts

Schedule 6.21

 

Senior Note Documents

Schedule 6.23

 

Assigned Government Contracts

Schedule 7.4

 

Pledged Notes

Schedule 7.5

 

Commercial Tort Claims

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may be
amended, restated, extended, supplemented and/or otherwise modified from time to
time, this “Agreement”) is made effective as of November 20, 2017, among:

 

(a)                                 KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a
Delaware corporation (the “Borrower”);

 

(b)                                 the lenders listed on Schedule 1 hereto and
each other Eligible Transferee, as hereinafter defined, that from time to time
becomes a party hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively,
the “Lenders” and, individually, each a “Lender”); and

 

(c)                                  SUNTRUST BANK, a Georgia banking
corporation (“SunTrust”), as a Fronting Lender (as defined below), as Swingline
Lender (as defined below), and as administrative agent and as collateral agent
for the Lenders (together with its successors and assigns in such capacities,
“Agent”).

 

WITNESSETH:

 

WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit and Security Agreement, dated May 14, 2014 (as amended, modified,
extended or restated from time to time prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, on the date hereof, the Borrower will issue $300,000,000 in the
aggregate principal amount of its 6.50% senior secured notes due 2025 (as
amended or otherwise modified from time to time in accordance with the terms of
the Intercreditor Agreement described below, the “Senior Notes”) and will use
the proceeds of such Senior Notes on the Closing Date to fund the retirement of
Borrower’s existing 7.00% senior secured notes due 2019;

 

WHEREAS, other than for SunTrust, which is a “Lender” as well as “Agent” under
the Existing Credit Agreement and which also will be a Lender and Agent under
this Agreement, the Lenders under this Agreement are replacing the current
“Lenders” party to the Existing Credit Agreement, and accordingly the Agent, the
Lenders party hereto and Borrower desire to amend and restate the Existing
Credit Agreement to, among other things, (a) extend credit in the form of
Revolving Loans in an aggregate principal amount at any time outstanding not to
exceed $90,000,000 (subject to a potential increase of up to the aggregate
principal amount of $115,000,000 pursuant to Section 2.9(b)), consisting of a
subline for Letters of Credit in an amount not to exceed $50,000,000, and to
permit the issuance of the Senior Notes, and (b) the Borrower has requested that
the Swingline Lender extend credit in the form of Swingline Loans in an
aggregate principal amount at any time outstanding not to exceed $10,000,000;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Agent, the
Lenders, the Fronting Lender, and the Swingline Lender, to the extent of their
respective Commitment Percentage (as defined herein), are willing severally to
establish the requested revolving credit facility, letter of credit subfacility
and swingline subfacility in favor of the Borrower, and to permit issuance of
the Senior Notes;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the Borrower, the Lenders, Agent, the Fronting Lenders and the Swingline Lender
hereby agree to amend and restate the Existing Credit Agreement, and accordingly
agree, as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account” means an account, as that term is defined in the UCC.

 

“Account Debtor” means an account debtor, as that term is defined in the UCC, or
any other Person obligated to pay all or any part of an Account in any manner,
and includes any Guarantor thereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.  The amount of an Acquisition shall
include all consideration (including any deferred payments) set forth in the
applicable agreements governing such Acquisition, as well as the assumption of
any Indebtedness in connection therewith.

 

“Additional Commitments” means that term as defined in Section 2.9(b) hereof.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof;
provided, however, the approval of each Fronting Lender (which approval shall
not be unreasonably withheld or delayed) shall be required in order for any such
Eligible Transferee to become an Additional Lender.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Agent, wherein an
Additional Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b) hereof.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, or with respect to the one (1) month Interest Period referenced
in clause (iii) of the definition of Base Rate, as applicable, the rate per
annum obtained by dividing (i) LIBOR for such Interest Period by (ii) a
percentage equal to 1.00 minus the Eurodollar Reserve Percentage. For purposes
of this Agreement, the Adjusted LIBO Rate will not be less than zero percent
(0%).

 

“Additional Notes” means that term as defined in the Senior Notes Indenture.

 

“Advance Record” means that term as defined in Section 2.14(a) hereof.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

 

“Affected Lender” means a Defaulting Lender or an Insolvent Lender.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company, and “control”( and the terms
“controlling”, “controlled by” and “under common control with” having
correlative meanings) means the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent” means that term as defined in the first paragraph hereof.

 

“Agent Fee Letter” means the Agent Fee Letter between the Borrower and the
Agent, dated as of the October 26, 2017, as the same may be amended, restated,
supplemented and/or otherwise modified from time to time.

 

“Agreement” means that term as defined in the preamble hereof.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any Credit Party concerning or
relating to bribery or corruption.

 

“Applicable Margin” means with respect to interest on all Revolving Loans, the
per annum margin set forth below, as determined by the Average Excess
Availability as of the most recent date of determination:

 

Level

 

Average Excess
Availability

 

Base Rate Loans

 

LIBOR Loans

 

I

 

> $60,000,000

 

1.00%

 

2.00%

 

II

 

> 30,000,000 but < $60,000,000

 

1.25%

 

2.25%

 

III

 

< $30,000,000

 

1.50%

 

2.50%

 

 

Until completion of the first full Quarterly Reporting Period after the Closing
Date, the Applicable Margin shall be determined as if Level I were applicable. 
Thereafter, the Applicable Margin shall be subject to increase or decrease
quarterly upon receipt by the Agent of the Applicable Margin Certificate
required to be delivered by the Borrower pursuant to Section 5.3(j) with respect
to the Quarterly Reporting Period most recently ended, and each such increase or
decrease in the Applicable Margin shall be effective on the date occurring
immediately after the last day of such Quarterly Reporting Period most recently
ended.  If the Borrower fails to deliver any Applicable Margin Certificate when
required to be delivered pursuant to Section 5.3(j), then the Applicable Margin
shall be determined as if Level III were applicable from the date occurring
immediately after the last day of the Quarterly Reporting Period for which such
Applicable Margin Certificate was required to be delivered until the date such
Applicable Margin Certificate is delivered.  The above pricing matrix does not
modify or waive, in any respect, the rights of the Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Agent and the Lenders
pursuant to Articles VIII and IX hereof.

 

“Applicable Margin Certificate” means a certificate signed and certified as
accurate by an Authorized Officer of the Borrower, substantially in the form of
Exhibit I.

 

“Applicable Unused Line Fee Rate” means a rate per annum, determined by
reference to the following grid based on the Average Usage as a percentage of
the Revolving Credit Commitment during the immediately preceding calendar month:

 

3

--------------------------------------------------------------------------------


 

Average Usage

 

Unused Line Fee Rates

 

> 50.0%

 

0.250%

 

< 50.0%

 

0.375%

 

 

The above pricing matrix does not modify or waive, in any respect, the rights of
the Agent and the Lenders pursuant to Article VIII and IX hereof.

 

“Assigned Government Contract”  means all Government Contracts that (a) are for
an amount in excess of Five Hundred Thousand Dollars ($500,000), or (b) pursuant
to the terms of Section 5.22 hereof, are required to be subject to an Instrument
of Assignment and Notice of Assignment of Claims.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Agent) to handle certain
administrative matters in connection with this Agreement.

 

“Average Excess Availability” means, for any period, the average of the daily
Excess Availability during such period.

 

“Average Usage” means, at any date, the average daily utilization of the
Revolving Credit Commitment during the Monthly Reporting Period immediately
preceding such date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bailee’s Waiver” means a bailee’s waiver, in form and substance satisfactory to
the Agent, delivered by a Credit Party in connection with this Agreement, as
such waiver may be amended, restated, supplemented and/or otherwise modified
from time to time.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the Agent or a
Lender (or an affiliate of a Lender) in connection with any Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the Agent or
any Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by the Agent
or any Lender (or an affiliate of a Lender) for (a) credit cards and credit card
processing services (b) debit and purchase cards, (c) ACH transactions, and
(d) cash management, including controlled disbursement accounts or services.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, at any time, the highest of (i) the rate which the Agent
announces from time to time as its prime lending rate, as in effect at such
time, (ii) the Federal Funds Rate, as in effect at such time, plus one-half of
one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate determined at
such time for an Interest Period of one (1) month, plus one percent (1.00%) per
annum (any changes in such rates to be effective as of the date of any change in
such rate).  The Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
The Agent may make commercial loans or other loans at rates of interest at,
above or below the Agent’s prime lending rate.

 

“Base Rate Loan” means a Revolving Loan that bears interest at a rate determined
by reference to the Derived Base Rate.

 

“Borrower” means that term as defined in the preamble hereof.

 

“Borrowing Base” means, at any time, an amount equal to the total of the
following (in each case based on the most recent Borrowing Base Certificate):

 

(a)                                 eighty-five percent (85%) of the aggregate
amount due and owing on Eligible Billed Accounts Receivable of the Borrowing
Base Companies; plus

 

(b)                                 the lesser of (i) sixty percent (60%) of the
aggregate amount due and owing on Eligible Unbilled Accounts Receivable of the
Borrowing Base Companies, or (ii) Forty Million Dollars ($40,000,000); plus

 

(c)                                  the least of (i)  sixty-five percent (65%)
of the cost (determined in accordance with GAAP) of Eligible Raw Materials
Inventory of the Borrowing Base Companies, (ii) eighty-five percent (85%) of the
product of the Net Liquidation Percentage times the cost (determined on a basis
consistent with clause (i)above) of the Eligible Raw Materials Inventory of the
Borrowing Base Companies, or (iii) Twenty Million Dollars ($20,000,000); plus

 

(d)                                 eighty-five percent (85%) of the product of
the Net Liquidation Percentage times the cost (determined in accordance with
GAAP) of the Eligible Work-in-Process Inventory of the Borrowing Base Companies;
minus

 

(e)                                  Reserves, if any;

 

provided that, anything herein to the contrary notwithstanding, the Agent shall
at all times have the right to modify or reduce such percentages or dollar
amount caps from time to time, based upon appraisals, field examinations or
other information, in its sole discretion.

 

“Borrowing Base Certificate” means a Borrowing Base Certificate, in the form of
the attached Exhibit C.

 

“Borrowing Base Company” means each Company listed on Schedule 1.2 hereto, and
each additional Company that shall become a Borrowing Base Company pursuant to
Section 2.13 hereof.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in Atlanta,
Georgia, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in deposits are carried
on in the London interbank Eurodollar market.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company (a) for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more of the Credit Parties with the
Agent, without liability by the Agent or the Lenders to pay interest thereon,
from which account the Agent, on behalf of the Lenders, shall have the exclusive
right to withdraw funds until all of the Secured Obligations (other than
contingent Secured Obligations for which no written demand has been made or
asserted) are paid in full.

 

“Cash Equivalents” means:

 

(a)                                 marketable direct obligations issued by, or
unconditionally guaranteed by, the United States of America or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;

 

(b)                                 marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either Standard & Poor’s or Moody’s;

 

(c)                                  commercial paper maturing no more than one
year from the date of creation thereof and, at the time of acquisition, having a
short-term commercial paper rating of at least A-1 from Standard and Poor’s or
at least P-1 from Moody’s;

 

(d)                                 certificates of deposit or bankers’
acceptances maturing within one year from the date of acquisition thereof issued
by any bank organized under the laws of the United States of America or any
state thereof or the District of Columbia or any U.S. branch of a foreign bank,
in each case having combined net capital and surplus of not less than Two
Hundred Fifty Million Dollars ($250,000,000) at the date of acquisition thereof;

 

(e)                                  repurchase obligations with a term of not
more than seven days for underlying securities of the types described in
subpart (a) above entered into with any bank meeting the qualifications
specified in subpart (d) above; and

 

6

--------------------------------------------------------------------------------


 

(f)                                   investments in money market funds which
invest exclusively in assets satisfying the requirements of subparts (a) through
(e) above.

 

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and other cash equivalents, whether matured or unmatured, whether
collected or in the process of collection, upon which a Credit Party presently
has or may hereafter have any claim, wherever located, including but not limited
to any of the foregoing that are presently or may hereafter be existing or
maintained with, issued by, drawn upon, or in the possession of the Agent or any
Lender.

 

“Change in Control” means (a) the acquisition (or, if earlier, the shareholder
or director approval of the acquisition), on or after the Closing Date, of
direct or indirect ownership or voting control, beneficially (within the meaning
of Rules 13d-3 and 13d-5 of the Exchange Act) or of record, by any Person or
group (within the meaning of Sections 13d and 14d of the Exchange Act), of
shares representing more than fifty percent (50%) of the aggregate ordinary
Voting Power represented by the issued and outstanding equity interests of the
Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors or other governing body of the Borrower by
Persons who were neither (i) nominated by the board of directors or other
governing body of the Borrower nor (ii) appointed by directors so nominated;
(c) failure by the Borrower to own one hundred percent (100%) of each other
Borrowing Base Company; or (d) the occurrence of a change in control, or other
term of similar import used therein, as defined in any Senior Notes Document or
Material Indebtedness Agreement.

 

“Closing Date” means the earliest date on which each of the conditions precedent
set forth in Section 4.2 shall have been satisfied or waived in writing by the
Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means (a) all of the Borrower’s existing and future property,
including all (i) personal property, (ii) Accounts, Investment
Property, Instruments, contract rights, Chattel Paper, Documents, Supporting
Obligations, Letter-of-Credit Rights, Pledged Securities, Pledged Notes (if
any), Government Contracts, Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
one or more Cash Collateral Accounts, if any, and (iv) Cash Security; (b) Real
Property (to the extent required by the provisions of Section 7.7 hereof); and
(c) Proceeds of any of the foregoing. Notwithstanding the foregoing and for the
avoidance of doubt, the term “Collateral” shall in no event include the Excluded
Assets.

 

“Collection” means any payment made from an Account Debtor to a Credit Party
including, cash, checks, drafts and any other form of payment.

 

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the UCC Schedule 7.5 hereto lists all Commercial Tort Claims of the Credit
Parties in existence as of the Closing Date.

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swingline Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

 

“Commitment Increase Period” means the period from the Closing Date to the last
day of the Commitment Period.

 

7

--------------------------------------------------------------------------------


 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1.1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

 

“Commitment Period” means the period from the Closing Date to the earliest of
(a) November 20, 2022, or (b) such earlier date on which the Commitment shall
have been terminated pursuant to Article IX hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.),
as amended from time to time, and any successor statute.

 

“Companies” means, collectively, the Borrower and all Subsidiaries.

 

“Company” means the Borrower or a Subsidiary.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

 

“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Agent or any
Lender, whether furnished before or after the Closing Date and regardless of the
manner in which it is furnished, but does not include any such information that
(a) is or becomes generally available to the public other than as a result of a
disclosure by the Agent or such Lender not permitted by this Agreement, (b) was
available to the Agent or such Lender on a non-confidential basis prior to its
disclosure to the Agent or such Lender, or (c) becomes available to the Agent or
such Lender on a non-confidential basis from a Person other than a Company.

 

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

“Consolidated Capital Expenditures” means, (i) $3,134,000 for the fiscal quarter
ending March 26, 2017, (ii) $2,431,000 for the fiscal quarter ending June 25,
2017, (iii) $3,007,000 for the fiscal quarter ending October 1, 2017 and
(iv) for any period thereafter, the amount of capital expenditures of the
Borrower, as determined on a Consolidated basis.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements, capitalized contract costs, contract development costs
and general intangibles (specifically including goodwill) of the Borrower for
such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period as determined on a Consolidated
basis, (a) Consolidated Net Income for such period, plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Income in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Net Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash
losses or charges, (v) up to $4,000,000 of losses from discontinued operations,
(vi) additional non-recurring transaction costs, reasonably acceptable to the
Agent, incurred in connection with Permitted Acquisitions, (vii) any losses or
charges resulting from the refinancing of the Borrower’s existing Indebtedness
(viii) costs and expenses related to the retirement of Borrower’s existing 7.00%
senior secured notes due 2019, and any buyback/redemption of the Senior Notes or
any Additional Notes; and (ix) up to $2,000,000 of costs related to severance
and lease terminations associated with restructuring, minus (b) to the extent
included in Consolidated Net Income for such period, non-cash gains.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, and (b) scheduled principal payments on Consolidated Funded
Indebtedness; provided that, for purposes of calculating Consolidated Fixed
Charges, (i) principal payments on Consolidated Funded Indebtedness shall
exclude optional payments, and (ii) the portion of Consolidated Interest Expense
attributable to the Borrower’s Consolidated Funded Indebtedness shall be
(w) $5,106,159 for the Quarterly Reporting Period ending on March 26, 2017,
(x) $5,101,064 for the Quarterly Reporting Period ending on June 25, 2017,
(y) $5,112,030 for the Quarterly Reporting Period ending on October 1, 2017, and
(z) for the Quarterly Reporting Period ending on December 31, 2017, be based on
a pro forma basis as if the Senior Notes had been issued on the first day of
such Quarterly Reporting Period.

 

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, short-term, long-term and Subordinated Indebtedness, if any) of the
Borrower, as determined on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs and amortized premiums or discounts) of the
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including any additions
to such taxes, and any penalties and interest with respect thereto), as
determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Unfinanced Capital Expenditures” means, for any period,
Consolidated Capital Expenditures that are not directly financed by the
Companies with long-term Indebtedness (other than Revolving Loans) or
Capitalized Lease Obligations, as determined on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

 

“Controlled Disbursement Account” means a commercial Deposit Account designated
“controlled disbursement account” and maintained by one or more Credit Parties
with the Agent or another Lender, without liability by the Agent or such Lender
to pay interest thereon.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” means the making by the Lenders of a Revolving Loan, the
conversion by the Lenders of a Base Rate Loan to a Eurodollar Loan, the
continuation by the Lenders of a Eurodollar Loan after the end of the applicable
Interest Period, the making by the Swingline Lender of a Swingline Loan, or the
issuance (or amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

9

--------------------------------------------------------------------------------


 

“Credit Party” means the Borrower and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means a Lender, as reasonably determined by the Agent, that
(a) has failed (which failure has not been cured within two Business Days) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Agent and the Borrower in writing of its good faith
determination that a condition under Section 4.1 hereof to its obligation to
fund any Loan shall not have been satisfied); (b) has notified the Borrower or
the Agent in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit; (c) has failed, within three Business Days after receipt of a written
request from the Agent or the Borrower to confirm that it will comply with the
terms of this Agreement relating to its obligation to fund prospective Loans or
participations in Letters of Credit, and such request states that the requesting
party has reason to believe that the Lender receiving such request may fail to
comply with such obligation, and states such reason; or (d) has failed to pay to
the Agent or any other Lender when due an amount owed by such Lender to the
Agent or any other Lender pursuant to the terms of this Agreement, unless such
amount is subject to a good faith dispute or such failure has been cured.  Any
Defaulting Lender shall cease to be a Defaulting Lender when the Agent
determines, in its reasonable discretion, that such Defaulting Lender is no
longer a Defaulting Lender based upon the characteristics set forth in this
definition.

 

“Deposit Account” means a deposit account, as that term is defined in the UCC.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Agent and a depository institution, dated prior to, on
or after the Closing Date, to be in form and substance satisfactory to the
Agent, as the same may be amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Adjusted LIBO Rate.

 

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company.

 

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

“Dollar” or the $ sign means lawful money of the United States of America.

 

10

--------------------------------------------------------------------------------


 

“Dollar Equivalent”  means, with respect to any amount stated in a lawful
currency other than Dollars on any date, the number of Dollars that the Agent
determines (which determination shall be conclusive and binding absent manifest
error) would need to be sold on such date at the applicable Exchange Rate to
obtain the stated amount of such other currency.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means, as of any date of determination, a Company that
(a) is not a Credit Party or an equity holder of a Credit Party, (b) has
aggregate assets of less than One Million Dollars ($1,000,000), (c) generated
less than Two Million Dollars ($2,000,000) in annual revenue during the most
recently completed fiscal year of the Borrower, and (d) has no direct or
indirect Subsidiaries (i) with aggregate assets, for such Company and all such
Subsidiaries, of more than One Million Dollars ($1,000,000), or (ii) that
generated, in the aggregate, for such Company and all such Subsidiaries, more
than Two Million Dollars ($2,000,000) in annual revenue during the most recently
completed fiscal year of the Borrower.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Billed Account Receivable” means an Account owned by a Borrowing Base
Company and evidenced by an invoice delivered to the relevant Account Debtor of
a Borrowing Base Company which arose in the ordinary course of business of such
Borrowing Base Company from the fully completed performance of services, bona
fide sale of goods that have been shipped to the Account Debtor or the
achievement of milestones permitting the applicable Borrowing Base Company to
bill or invoice its Account Debtor, in each case, which is payable in Dollars,
and at all times until it is collected in full, continuously meets the following
requirements:

 

(a)                                 is not subject to any claim for credit,
allowance or adjustment by the Account Debtor or any defense, dispute, set-off,
chargeback or counterclaim;

 

(b)                                 not more than one hundred twenty (120) days
have elapsed since the invoice date, nor more than sixty (60) days have elapsed
since the original due date;

 

(c)                                  is not owing from an Account Debtor with
respect to which such Borrowing Base Company has received any notice or has any
knowledge of such Account Debtor’s insolvency, bankruptcy or financial
impairment, or that such Account Debtor has suspended normal business
operations, dissolved, liquidated or terminated its existence;

 

11

--------------------------------------------------------------------------------


 

(d)                                 is not subject to an assignment, pledge,
claim, mortgage, lien or security interest of any type except those granted to
or in favor of the Agent, for the benefit of the Lenders, and the Indenture
Agent, for the benefit of the Senior Noteholders;

 

(e)                                  does not relate to any goods repossessed,
lost, damaged, rejected or returned, or acceptance of which has been revoked or
refused;

 

(f)                                   is not evidenced by a promissory note or
any other instrument or by chattel paper;

 

(g)                                  has not been reduced to judgment;

 

(h)                                 has not been determined by the Agent to be
unsatisfactory in any respect, in the exercise of its reasonable credit
judgment;

 

(i)                                     is not a Government Account Receivable
(other than an Eligible Billed Government Account Receivable) or a Government
Subcontract Account Receivable (other than an Eligible Billed Government
Subcontract Account Receivable);

 

(j)                                    is not owing from an Affiliate, an equity
holder or an employee of such Borrowing Base Company;

 

(k)                                 is not a Foreign Account Receivable, except
for the amount of such Foreign Account Receivable that is fully insured by an
insurer acceptable to the Agent or backed by a letter of credit issued by, or a
guaranty from, a financial institution acceptable to the Agent, in each case in
form and substance acceptable to the Agent in its reasonable credit judgment;

 

(l)                                     (i)                                    
does not arise from a Government Contract with an Account Debtor that has failed
to pay more than fifty percent (50%) of the aggregate amount of its Accounts
then outstanding under such Government Contract within the earlier of (A) one
hundred twenty (120) days of their respective invoice dates and (B) sixty (60)
days of their respective original due dates;

 

(ii)                                  does not arise from a Government
Subcontract with an Account Debtor that has failed to pay more than fifty
percent (50%) of the aggregate amount of its Accounts then outstanding under
such Government Subcontract within the earlier of (A) one hundred twenty (120)
days of their respective invoice dates and (B) sixty (60) days of their
respective original due dates; and

 

(iii)                               with respect to Accounts that do not arise
from Government Contracts or Government Subcontracts, is not owing from an
Account Debtor that has failed to pay more than fifty percent (50%) of the
aggregate amount of all of its then outstanding Accounts within the earlier of
(A) one hundred twenty (120) days of their respective invoice dates and
(B) sixty (60) days of their respective original due dates;

 

(m)                             with respect to:

 

(i)                                     an Account Debtor (other than (A) the
United States or any of its departments, agencies or instrumentalities, or
(B) an Investment Grade Account Debtor) that, together with its Affiliates, owes
one or more Borrowing Base Companies more than

 

12

--------------------------------------------------------------------------------


 

twenty-five percent (25%) of all Accounts of the Borrowing Base Companies, is
not the portion of the Accounts that represents the amount in excess of
twenty-five percent (25%) of such Accounts; and

 

(ii)                                  an Investment Grade Account Debtor (other
than the United States or any of its departments, agencies or instrumentalities)
that, together with its affiliates, owes one or more Borrowing Base Companies
more than fifty percent (50%) of all Accounts of the Borrowing Base Companies,
is not the portion of the Accounts that represents the amount in excess of fifty
percent (50%) of such Accounts;

 

(n)                                 is an Account in which the Agent, for the
benefit of the Lenders, has a valid and enforceable first priority security
interest and is subject to no other Liens (other than Permitted Liens that are
junior and subordinate to Agent’s Lien);

 

(o)                                 has not arisen in connection with sales of
goods that were shipped or delivered to an Account Debtor on consignment, a sale
or return basis, a guaranteed sale basis, a bill and hold basis, or on the basis
of any similar understanding;

 

(p)                                 is not subject to any provision prohibiting
assignment of the right to payment or requiring notice of or consent to such
assignment (except provisions that are not enforceable under the Uniform
Commercial Code in the applicable jurisdiction);

 

(q)                                 is not owing from an Account Debtor (other
than the United States or any of its departments, agencies or instrumentalities)
located in a state that requires that such Borrowing Base Company, in order to
sue such Account Debtor in such state’s courts or otherwise enforce its remedies
against such Account Debtor through judicial process, to either (i) qualify to
do business in such state or (ii) file a report with the taxation division of
such state for the then current year, unless, in each case, such Borrowing Base
Company has fulfilled such requirements to the extent applicable for the then
current year or fulfilled such other requirements that permits such Borrowing
Base Company to bring suit or otherwise enforce its remedies against such
Account Debtor through judicial process;

 

(r)                                    is not an Account with respect to which
any of the representations, warranties, covenants and agreements contained in
this Agreement or any of the Loan Documents are not or have ceased to be
complete and correct, or have been breached;

 

(s)                                   is not, unless a Government Account
Receivable or a Government Subcontract Account Receivable, an Account that
represents a progress billing unless a final bill or invoice for the work or
materials to which such Account relates has been sent to the applicable Account
Debtor;

 

(t)                                    is not owing by any state or any
department, agency, or instrumentality thereof unless such Borrowing Base
Company has complied with any applicable statutory or regulatory requirements
thereof in respect of the security interest of the Agent, for the benefit of the
Lenders, as granted hereunder;

 

(u)                                 is not, other than with respect to a
Government Account Receivable or a Government Subcontract Account Receivable,
owing from an Account Debtor that is also a supplier to or creditor of any
Borrowing Base Company under the same contract out of which such Account arose
to the extent of the amount owing to such supplier or creditor under such
contract;

 

13

--------------------------------------------------------------------------------


 

(v)                                 does not represent a manufacturer’s or
supplier’s credits, discounts, incentive plans or similar arrangements entitling
any Borrowing Base Company to discounts on future purchases therefrom; and

 

(w)                               has not been acquired by a Borrowing Base
Company as part of an Acquisition unless Agent shall have conducted a field exam
and appraisal of such Account; provided that, with respect to an Account
acquired in connection with a Permitted Acquisition that would otherwise
constitute an Eligible Billed Account Receivable if such Account was the subject
of a field exam and appraisal, up to $5,000,000 of such Accounts shall
constitute Eligible Billed Account Receivable notwithstanding this subpart (w).

 

No obligation of Raytheon to make Raytheon Progress Payments or any Account
otherwise arising in connection with any Raytheon Purchase Order shall at any
time constitute an “Eligible Billed Account Receivable.”

 

“Eligible Billed Government Account Receivable” means a Government Account
Receivable owned by a Borrowing Base Company that, at all times until it is
collected in full, continuously meets the following requirements:

 

(a)                                 if required, with respect to a Government
Prior Approval Contract, the contracting officer (or the authorized
representative of such contracting officer) for such Government Account
Receivable has approved the payment of such Government Account Receivable;

 

(b)                                 all customary and required procedures have
been followed by such Borrowing Base Company to ensure the accuracy and
legitimacy of such Government Account Receivable;

 

(c)                                  is not relating to a Government Contract
that includes a provision that prohibits the assignment of amounts due under
such contract;

 

(d)                                 an Instrument of Assignment and a Notice of
Assignment of Claims have been delivered to the Agent with respect to such
Government Account Receivable if such Government Account Receivable relates to a
contract which constitutes an Assigned Government Contract pursuant to the
provisions of this Agreement;

 

(e)                                  no Company has received notice or has
knowledge (or reason to believe) that the Account Debtor with respect to such
Government Account Receivable does not intend to pay such Government Account
Receivable (or any other Government Account Receivable relating to the same
Government Contract) in accordance with the invoice with respect thereto, in
accordance with the terms of the Government Contract, or in accordance with the
information that the Borrower has provided to the Agent with respect to such
Government Account Receivable;

 

(f)                                   no Company has received a “Cure Notice”,
“Show Cause” or other similar notice with respect to such Government Account
Receivable (or any other Government Account Receivable relating to the same
Government Contract); and

 

14

--------------------------------------------------------------------------------


 

(g)                                    such Government Account Receivable meets
all of the requirements of an Eligible Billed Account Receivable other than
subparts (h), (l), (p), (r) and (t) of the Eligible Billed Account Receivable
definition.

 

No obligation of Raytheon to make Raytheon Progress Payments or any Account
otherwise arising in connection with any Raytheon Purchase Order shall at any
time constitute an “Eligible Billed Government Account Receivable.”

 

“Eligible Billed Government Subcontract Account Receivable” means a Government
Subcontract Account Receivable of a Borrowing Base Company that, at all times
until it is collected in full, continuously meets the following requirements:

 

(a)                                 if required, the customer with respect to
such Government Subcontract Account Receivable has approved the payment of such
Government Subcontract Account Receivable;

 

(b)                                 no Company has received a notice of default
or similar notice with respect to such Government Subcontract Account
Receivable; and

 

(c)                                  such Government Subcontract Account
Receivable meets all of the requirements of an Eligible Billed Account
Receivable other than subparts (h), (r) and (t) of the Eligible Billed Account
Receivable definition.

 

No obligation of Raytheon to make Raytheon Progress Payments or any Account
otherwise arising in connection with any Raytheon Purchase Order shall at any
time constitute an “Eligible Billed Government Subcontract Account Receivable.”

 

“Eligible Raw Materials Inventory” means all Inventory consisting of raw
materials owned by a Borrowing Base Company in which the Agent, for the benefit
of the Lenders, has a valid and enforceable first priority security interest,
but shall not include Inventory that:

 

(a)                                 does not consist of raw materials;

 

(b)                                 is in the possession of a bailee, consignee
or other third party, unless (i) Reserves, satisfactory to the Agent, have been
established with respect thereto; or (ii) (A) with respect to a consignee,
processor or bailee, an acknowledged consignment letter, Processor’s Waiver or
Bailee’s Waiver, as the case may be, has been received by the Agent, (B) such
third party is listed on Schedule 6.9 hereto, or the Agent has received prior
written notice of such third party location, (C) if required by the Agent,
proper notice has been given to all secured parties of such third party that
have filed UCC Financing Statements claiming a security interest in such third
party’s Inventory, and (D) with respect to a consignee or processor, such
Borrowing Base Company has filed appropriate UCC Financing Statements to protect
its interest therein, in form and substance satisfactory to the Agent;

 

(c)                                  is located on facilities leased by a
Borrowing Base Company, unless an acknowledged Landlord’s Waiver has been
received (or waived in writing) by the Agent, or Reserves, satisfactory to the
Agent, have been established with respect thereto;

 

(d)                                 is slow-moving, damaged, defective or
obsolete;

 

15

--------------------------------------------------------------------------------


 

(e)                                  consists of (i) goods not held for sale,
such as labels, maintenance items, supplies and packaging, or held for return to
vendors, or (ii) Inventory used in connection with research and development;

 

(f)                                   is held for return to vendors;

 

(g)                                  is subject to a Lien in favor of any Person
other than the Agent, for the benefit of the Lenders, and the Indenture Agent,
for the benefit of the Senior Noteholders;

 

(h)                                 has not been subject to a field examination
and an appraisal by the Agent (or agent thereof); provided that, with respect to
Inventory acquired in connection with a Permitted Acquisition that would
otherwise constitute Eligible Raw Materials Inventory if it was the subject of a
field examination and appraisal, up to $5,000,000 of such Inventory shall
constitute Eligible Raw Materials Inventory notwithstanding this subpart (h);

 

(i)                                     is not located in the continental United
States;

 

(j)                                    is the subject of a negotiable warehouse
receipt or other negotiable Document or under license to a third party (unless
the Agent is named as consignee thereof or such Document has been duly
negotiated to the Agent) and the Agent or its designee maintains possession of
such Document;

 

(k)                                 is located at a location where the aggregate
book value of the Inventory at such location is less than $100,000; or

 

(l)                                     is determined by the Agent to be
unsatisfactory in any respect, in its reasonable credit judgment.

 

No Inventory related to any Raytheon Purchase Order, up to the aggregate amount
of the Raytheon Progress Payments actually received by the Credit Parties that
have been used to purchase parts and materials, but have not been liquidated
pursuant to the applicable Raytheon Purchase Order, shall at any time constitute
“Eligible Raw Materials Inventory.”

 

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not the Borrower,
a Subsidiary or an Affiliate.

 

“Eligible Unbilled Account Receivable” means an Account owned by a Borrowing
Base Company that would constitute an Eligible Billed Account Receivable but for
the fact that such Account was not billed prior to the end of the preceding
month or did not comply with subpart (r) of the definition thereof; provided
that, to the extent that the product of the trailing twelve month revenue for
the Kratos Business Division of which such Borrowing Base Company is a part
multiplied by a fraction, the numerator of which is 60 and the denominator of
which is 365, exceeds the total unbilled Accounts for such Kratos Business
Division, such excess amount shall not constitute an Eligible Unbilled Account
Receivable.  Except to the extent , if any, that Raytheon has made Raytheon
Progress Payments that have been liquidated pursuant to the applicable Raytheon
Purchase Order, no Account arising in connection with such Raytheon Purchase
Order shall constitute an “Eligible Unbilled Account Receivable.”

 

“Eligible Unbilled Government Account Receivable”  means, for any date, a
Government Account Receivable of a Borrowing Base Company that would constitute
an Eligible Billed Government

 

16

--------------------------------------------------------------------------------


 

Account Receivable but for the fact that such Account was not billed prior to
the end of the immediately preceding month.  Except to the extent , if any, that
Raytheon has made Raytheon Progress Payments that have been liquidated pursuant
to the applicable Raytheon Purchase Order, no Account arising in connection with
such Raytheon Purchase Order shall constitute an “Eligible Unbilled Government
Account Receivable.”

 

“Eligible Unbilled Government Subcontract Account Receivable” means, for any
date, a Government Subcontract Account Receivable of a Borrowing Base Company
that would constitute an Eligible Billed Government Subcontract Account
Receivable but for the fact that such Account was not billed prior to the end of
the immediately preceding month.  Except to the extent , if any, that Raytheon
has made Raytheon Progress Payments that have been liquidated pursuant to the
applicable Raytheon Purchase Order, no Account arising in connection with such
Raytheon Purchase Order shall constitute an “Eligible Unbilled Government
Subcontract Account Receivable.”

 

“Eligible Work-in-Process Inventory” means Inventory owned by a Borrowing Base
Company and consisting of work-in-process and scrap materials owned by such
Borrowing Base Company that would constitute Eligible Raw Materials Inventory if
it were not work-in-process or scrap materials rather than raw materials.  No
Inventory related to any Raytheon Purchase Order, up to the aggregate amount of
the Raytheon Progress Payments actually received by the Credit Parties that have
been used to purchase parts and materials, but have not been liquidated pursuant
to the applicable Raytheon Purchase Order, shall at any time constitute
“Eligible Work-in-Process Inventory.”

 

“Environmental Indemnity” means each environmental indemnity made by a Credit
Party with Real Property now or hereafter required to be pledged as Collateral
in favor of the Agent for the benefit of the Lenders, in each case, in form and
substance satisfactory to the Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Person directly or indirectly resulting from
or based upon (i) any actual or alleged violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) any actual or alleged exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means equipment, as that term is defined in the UCC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the

 

17

--------------------------------------------------------------------------------


 

imposition of a Lien on the assets of a Company; (b) the engagement by a
Controlled Group member in a non-exempt “prohibited transaction” (as defined
under ERISA Section 406 or Code Section 4975) or a breach of a fiduciary duty
under ERISA that could result in liability to a Company; (c) the application by
a Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302 or a Controlled Group member is required
to provide security under Code Section 401(a)(29) or ERISA Section 307; (d) the
occurrence of a Reportable Event with respect to any Pension Plan as to which
notice is required to be provided to the PBGC; (e) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (f) the involvement of, or occurrence or existence of any
event or condition that makes likely the involvement of, a Multiemployer Plan in
any reorganization under ERISA Section 4241; (g) the failure of an ERISA Plan
(and any related trust) that is intended to be qualified under Code Sections 401
and 501 to be so qualified or the failure of any “cash or deferred arrangement”
under any such ERISA Plan to meet the requirements of Code Section 401(k);
(h) the taking by the PBGC of any steps to terminate a Pension Plan or appoint a
trustee to administer a Pension Plan, or the taking by a Controlled Group member
of any steps to terminate a Pension Plan; (i) the failure by a Controlled Group
member or an ERISA Plan to satisfy any requirements of law applicable to an
ERISA Plan; (j) the commencement, existence or threatening of a claim, action,
suit, audit or investigation with respect to an ERISA Plan, other than a routine
claim for benefits; or (k) any incurrence by or any expectation of the
incurrence by a Controlled Group member of any liability for post-retirement
benefits under any Welfare Plan, other than as required by ERISA Section 601,
et. seq. or Code Section 4980B.

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

Eurodollar Loan” means a Revolving Loan that bears interest at a rate determined
by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, any emergency, supplemental, special or other marginal
reserves) expressed as a decimal (rounded upwards, if necessary, to the next
1/100 of 1%) in effect on any day to which the Agent is subject with respect to
the Adjusted LIBO Rate pursuant to regulations issued by the Board of Governors
of the Federal Reserve System (or any Governmental Authority succeeding to any
of its principal functions) with respect to eurocurrency funding (currently
referred to as “eurocurrency liabilities” under Regulation D).  Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without the benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D.  The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

 

“EU Bail-In-Legislation Schedule” shall mean the EU Bail-In-Legislation Schedule
published by the Loan Market Association (or any successor Person) as in effect
from time to time.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

“Excess Availability” means, for Borrower, for any day, an amount equal to
(a) the lesser of (i) the Borrowing Base on such day and (ii) the Total
Commitment Amount on such day, minus (b) the Revolving Credit Exposure on such
day, in each case measured at the end of such day.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

“Exchange Rate” means, as of any date, the exchange rate applicable to
conversion of a lawful currency into Dollars determined by the Agent based on
(a)  the applicable exchange rate reported by Bloomberg (or other commercially
available source designated by the Agent) as of the end of the preceding
Business Day in the financial market for such currency; or (b) if such report is
unavailable for any reason, the spot rate for the purchase of such currency with
Dollars through the Agent’s principal foreign exchange trading office for the
currency during such office’s preceding Business Day.

 

“Excluded Assets” means:

 

(1)                                 vehicles and other items covered by
certificates of title or ownership to the extent that a security interest cannot
be perfected solely by filing a UCC-1 financing statement (or similar
instrument);

 

(2)                                 leasehold interests in real property with
respect to which Borrower is a tenant or subtenant;

 

(3)                                 (A) any asset or property right of any
nature if the grant of a security interest therein to the Agent shall constitute
or result in the abandonment, invalidation or unenforceability of such asset or
property right or the loss of use of such asset or property right and (B) any
lease, license, contract or agreement if the grant of a security interest
therein to the Agent shall constitute or result in a breach, termination or
default under any lease, license, contract or agreement, other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity, to which Borrower
is party;

 

(4)                                 any asset or property right of any nature to
the extent that any applicable law or regulation prohibits the creation of a
security interest thereon (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law or principles of equity);

 

(5)                                 any applications for trademarks or service
marks filed in the United States Patent and Trademark Office (the “PTO”)
pursuant to 15 U.S.C. § 1051 Section 1(b) unless and until evidence of use of
the mark in interstate commerce is submitted to the PTO pursuant to 15 U.S.C. §
1051 Section 1(c) or Section 1(d);

 

(6)                                 the voting capital stock of any Foreign
Subsidiary (as such term is defined in the Credit Agreement) in excess of 65% of
all of the outstanding voting capital stock of such Foreign Subsidiary;

 

(7)                                 property and assets owned by the Company or
any other Grantor that are the subject of Permitted Liens described in
Section 5.9(f) of the Credit Agreement for so long as such Permitted Liens are
in effect and the Indebtedness secured thereby otherwise prohibits any other
Liens thereon;

 

(8)                                 any capital stock of any discontinued
Subsidiary;

 

(9)                                 (i) deposit and securities accounts the
balance of which consists exclusively of (a) withheld income taxes and federal,
state or local employment taxes in such amounts as are

 

19

--------------------------------------------------------------------------------


 

required to be paid to the Internal Revenue Service or state or local government
agencies within the following two months with respect to employees of the
Borrower, and (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3102 on behalf of or for the benefit of employees
of the Borrower, and (ii) all segregated deposit accounts constituting (and the
balance of which consists solely of funds set aside in connection with) tax
accounts, and trust accounts;

 

(10)                          real property owned in fee by Borrower with a fair
market value of less than $3,000,000; and

 

(11)                          any right of the United States Government, or any
agency or instrumentality thereof, in or to any property or asset that is the
subject of a contract with the Borrower, whether tangible or intangible, that
arises pursuant to federal acquisition regulations or other similar laws or
rules governing contracts with the United States Government, its agencies or
instrumentalities.

 

“Excluded Swap Obligation” means with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps to for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, in the case of the Agent and each Lender, taxes imposed
on or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which the Agent or such Lender,
as the case may be, is organized or in which its principal office is located,
or, in the case of any Lender, in which its applicable lending office is
located.

 

“Existing Credit Agreement” shall have the meaning set forth in the Recitals
hereto.

 

“Existing Letters of Credit” includes each of the letters of credit described on
Schedule 1.3 (as such schedule may be amended from time to time in accordance
with Section 2.2(b)(x).

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, corporate controller, chief financial officer or treasurer. 
Unless otherwise qualified, all references to a Financial Officer in this
Agreement shall refer to a Financial Officer of the Borrower.

 

20

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four Quarterly Reporting Periods of the Borrower, the ratio of
(a) (i) Consolidated EBITDA, minus (ii) Consolidated Unfinanced Capital
Expenditures, minus (iii) Consolidated Net Income Tax Expense paid in cash,
minus (iv) Capital Distributions; to (b) Consolidated Fixed Charges; provided
that, for the purposes of calculating the Fixed Charge Coverage Ratio, Capital
Distributions shall exclude cash contributions to a 401(k) plan or pursuant to
an employee stock purchase plan, other employee benefit plan, or officer and
director equity purchase plan that have been deducted in determining
Consolidated Net Income for such period.

 

“FCCR Trigger Period” shall mean the period (a) commencing on the earlier of the
day that an Event of Default occurs or the day Excess Availability is less than
fifty percent (50%) of the lesser of (i) the Borrowing Base or (ii) the Total
Commitment Amount, and (b) continuing until the first date on which, during the
preceding sixty (60) consecutive days, no Event of Default has existed and
Average Excess Availability has been greater than fifty percent (50%) of the
lesser of (i) the Borrowing Base or (ii) the Total Commitment Amount.

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), as now or
hereafter in effect or any successor statute thereto,  (b) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (c) the Biggert —Waters Flood Insurance Reform Act of 2012, as now
or hereafter in effect of any successor statute thereto.

 

“Foreign Account Receivable” means an Account that arises out of contracts with
or orders from an Account Debtor that is not a resident of the United States or
Canada.

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Fronting Lender” means, as to any Letter of Credit issued hereunder, Agent or
any other Lender as issuer of such Letter of Credit, but in each instance on
behalf of the Lenders hereunder; provided such Lender has agreed to be a
Fronting Lender.

 

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

 

“General Intangibles” means (a) general intangibles, as that term is defined in
the UCC; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business

 

21

--------------------------------------------------------------------------------


 

records, inventions, designs, patents, patent applications, service marks,
registrations, trade names, trademarks, copyrights, licenses, goodwill, computer
software, rights to indemnification and tax refunds.

 

“Gichner” means Gichner Systems Group, Inc., a Delaware corporation.

 

“Government Account Receivable” means an Account that arises out of a Government
Contract.

 

“Government Contract” means an agreement, contract or license to which any
Credit Party and the United States or any of its departments, agencies or
instrumentalities are parties.

 

“Government Prior Approval Contract” means a firm fixed price Government
Contract, or any other type of Government Contract, that requires prior approval
of a contracting officer (or the authorized representative of such contracting
officer) before payments are made in connection with such Government Contract.

 

“Government Subcontract” means an agreement, contract or license, other than a
Government Contract, to which any Credit Party is a party and for which the
United States or any of its departments, agencies or instrumentalities is the
end customer.

 

“Government Subcontract Account Receivable” means an Account that arises out of
a Government Subcontract.

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes any guarantor (whether of payment or of
collection), surety, co-maker, endorser or Person that shall have agreed
conditionally or otherwise to make any purchase, loan or investment in order
thereby to enable another to prevent or correct a default of any kind.

 

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 1.4 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to the Agent, or become a party by joinder
to any previously executed Guaranty of Payment, subsequent to the Closing Date.

 

“Guaranty of Payment” means each Amended and Restated Guaranty of Payment
executed and delivered on or prior to the Closing Date by a Guarantor of Payment
in connection with this Agreement, as the same may be amended, restated,
supplemented and/or otherwise modified from time to time.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or

 

22

--------------------------------------------------------------------------------


 

asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company or
another Company, (b) currency swap agreement, forward currency purchase
agreement or similar arrangement or agreement designed to protect against
fluctuations in currency exchange rates entered into by a Company, or (c) any
forward commodity purchase agreement or similar agreement or arrangement
designed to protect against fluctuations in raw material or other commodity
prices.

 

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services, including holdbacks, earn-outs, or similar obligations (other than
trade accounts payable in the ordinary course of business), (c) all obligations
under conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker’s acceptance,
(e) all net obligations under any Hedge Agreement and all obligations in respect
of Bank Products, (f) all synthetic leases, (g) all Capitalized Lease
Obligations, (h) all obligations of such Company with respect to asset
securitization financing programs, (i) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

 

“Indenture Agent” means Wilmington Trust, National Association and any successor
collateral agent pursuant to the Senior Notes Documents.

 

“Indenture Priority Collateral” means the “Indenture Priority Collateral”, as
that term is defined in the Intercreditor Agreement.

 

“Insolvent Lender” means a Lender, as reasonably determined by the Agent, that
(a) has become or is not Solvent or is the subsidiary of a Person that has
become or is not Solvent; or (b) has become the subject of a proceeding under
the Bankruptcy Code, a Bail-In Action or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
subject of a proceeding under the Bankruptcy Code, a Bail-In Action or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or has had a receiver, conservator, trustee or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided
that, a Lender shall not be an Insolvent Lender solely by virtue of the
ownership or acquisition of an equity interest in such Lender or a parent
company thereof by a governmental authority or an instrumentality thereof, so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality,) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any

 

23

--------------------------------------------------------------------------------


 

Insolvent Lender shall cease to be an Insolvent Lender when the Agent
determines, in its reasonable discretion, that such Insolvent Lender is no
longer an Insolvent Lender based upon the characteristics set forth in this
definition.

 

“Instrument of Assignment” means an Instrument of Assignment, in the form of the
attached Exhibit G.

 

“Intellectual Property Security Agreement” means each Amended and Restated
Intellectual Property Security Agreement executed and delivered prior to, on or
after the Closing Date by the Borrower or a Guarantor of Payment, wherein the
Borrower or such Guarantor of Payment, as the case may be, has granted to the
Agent, for the benefit of the Lenders, a security interest in all intellectual
property owned by the Borrower or such Guarantor of Payment, as the same may be
amended, restated, supplemented and/or otherwise modified from time to time.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date among the Agent, for the benefit of and on behalf of the Lenders,
and the Indenture Agent, for the benefit of and on behalf of the Senior
Noteholders, as the same may be amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a Eurodollar Loan shall be one month, two months, or three months, in
each case as the Borrower may select upon notice, as set forth in Section 2.5
hereof; provided that, if the Borrower shall fail to so select the duration of
any Interest Period for a Eurodollar Loan at least three (3) Business Days prior
to the Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower
shall be deemed to have converted such Eurodollar Loan to a Base Rate Loan at
the end of the then current Interest Period.

 

“Inventory” means inventory, as that term is defined in the UCC.

 

“Investment Grade Account Debtor” means an Account Debtor with a long term
issuer rating of no less than Baa1 from Moody’s or BBB+ from Standard & Poor’s.

 

“Investment Property” means investment property, as that term is defined in the
UCC, unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“Kratos Business Division” means, at any time, each collection of one or more of
the Companies that the Borrower considers to be engaged in a common business and
treats as a single unit for purposes of recording their financial results,
including their respective revenue, expenses and Accounts, in each case as
reflected in the Borrower’s general ledger at such time.  At any time, each of
the Borrowing Base Companies is part of one, and only one, Kratos Business
Division.

 

24

--------------------------------------------------------------------------------


 

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Agent, delivered by a Credit Party in
connection with this Agreement, as such waiver may be amended, restated,
supplemented and/or otherwise modified from time to time.

 

“Lender” means that term as defined in the preamble hereof and, as the context
requires, shall include each Fronting Lender and the Swingline Lender.

 

“Lender Counterparty” means any Person that at the time it entered into a Hedge
Agreement was a Lender or an Affiliate of a Lender, regardless of whether such
Person subsequently ceases to be a Lender or an Affiliate a Lender, in its
capacity as a counterparty to such Hedge Agreement.

 

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that is issued by a Fronting Lender for the account of the
Borrower or a Guarantor of Payment under the Letter of Credit Commitment,
including amendments thereto, if any, and shall have an expiration date no later
than ten (10) days prior to the last day of the Commitment Period.  Each Letter
of Credit and payments thereunder shall be denominated in Dollars or such other
currency as shall be acceptable to Agent and the applicable Fronting Lender in
their sole discretion, and any request that a Letter of Credit be issued in a
currency other than Dollars shall specify the requested currency in the request
delivered to the Agent pursuant to Section 2.2(b)(ii) hereof.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lenders, on
behalf of the Lenders, to issue Letters of Credit in the aggregate face amount
(including the Dollar Equivalent of the face amount of each Letter of Credit
denominated in a currency other than Dollars) of up to Fifty Million Dollars
($50,000,000).

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit at such time, and
(b) the aggregate amount of the drawings made on Letters of Credit that have not
been reimbursed by the Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(v) hereof at such time.

 

“LIBOR” means, for any Interest Period with respect to a Eurodollar Loan, or for
the one (1) month Interest Period referenced in clause (iii) of the definition
of “Base Rate”, as applicable, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01
Page (or any successor page) as the London interbank offered rate for Dollar
deposits at approximately 11:00 a.m. (London, England time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, LIBOR for
such Interest Period shall be the rate per annum reasonably determined by the
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the Eurodollar Loans comprising part of such Borrowing (or, in the case of a
determination made under clause (iii) of the definition of “Base Rate”, in the
approximate amount of the Base Rate Loan with respect to which such rate is
being determined) would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 10:00
a.m. two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Loan” means a Revolving Loan or a Swingline Loan made to the Borrower by the
Lenders in accordance with Section  2.2(a) or Section 2.2(c) hereof.

 

25

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, the Intercreditor Agreement, each Security Document and the
Agent Fee Letter, as any of the foregoing may be amended, restated, replaced,
joined, supplemented and/or otherwise modified from time to time, and any other
document delivered pursuant thereto.

 

“Lockbox” means the post office box rented by and in the name of one or more
Credit Parties in accordance with Section 7.2(a) hereof.

 

“Management Fees” means management, consulting or other similar fees paid by any
Company to an equity holder (other than a Company) of a Company or of an
Affiliate.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of any Credit Party, (b) the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the rights and
remedies of the Agent or the Lenders under any Loan Document, (d) the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party or the Senior Notes Documents, or (e) the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

 

“Material Contract” means (a) any contract or agreement requiring annual
payments to be made by a Credit Party or providing for annual payments to be
received by a Credit Party, in each case in excess of Ten Million Dollars
($10,000,000), (b) any other contract or other arrangement to which any Credit
Party is a party for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect, or (c) any
Material Indebtedness Agreement.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Two Million
Five Hundred Thousand Dollars ($2,500,000).

 

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on
Schedule 1 hereto, subject to decreases determined pursuant to
Section 2.9(a) hereof, increases pursuant to Section 2.9(b) hereof, and
assignments of interests pursuant to Section 11.10 hereof; provided that, the
Maximum Amount for the Swingline Lender shall exclude the Swing Line Commitment
(other than its pro rata share), and the Maximum Amount of the Fronting Lender
shall exclude the Letter of Credit Commitment (other than its pro rata share).

 

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

 

“Maximum Revolving Amount” means One Hundred Fifteen Million Dollars
($115,000,000), as such amount may be reduced pursuant to Section 2.9(a) hereof.

 

“Monthly Reporting Period” means a four or, in certain cases, (approximately)
five week period established by the Borrower as its monthly reporting period, as
set forth on Schedule 5.3 hereto, as such Schedule 5.3 shall from time to time
be replaced pursuant to Section 5.3(n) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

26

--------------------------------------------------------------------------------


 

“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), if any, executed
after the Closing Date pursuant to the requirements of Section 7.7 hereof,
relating to the Real Property, executed and delivered by a Credit Party, to
further secure the Secured Obligations, as the same may be amended, restated,
supplemented and/or otherwise modified from time to time.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Net Income” means, for any period, the net income (loss) for such period,
determined in accordance with GAAP.

 

“Net Liquidation Percentage” means the percentage of the book value of the
Borrowing Base Companies’ Inventory that is estimated to be recoverable in an
orderly liquidation of such Inventory, net of all associated costs and expenses
of such liquidation, such percentage to be as determined from time to time by an
appraiser selected by the Agent.

 

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.

 

“Note” means a Revolving Credit Note or the Swingline Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Assignment of Claims” means a Notice of Assignment of Claims, in the
form of the attached Exhibit H.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, whether now existing or hereafter arising
(a) all Indebtedness and other obligations now owing or hereafter incurred by
the Borrower to the Agent, the Swingline Lender, each Fronting Lender, or any
Lender pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans and all obligations of the Borrower or
any other Credit Party pursuant to Letters of Credit; (b) each extension,
renewal, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees payable
pursuant to this Agreement or any other Loan Document; (d) all fees and charges
in connection with the Letters of Credit; (e) every other liability, now or
hereafter owing to the Agent or any Lender by any Company pursuant to this
Agreement or any other Loan Document; and (f) all Related Expenses including, in
each case, interest, fees, expenses and other charges which, but for the
commencement of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding with respect to Borrower or any other Company, would have accrued on
any Obligations, whether or not a claim is allowed against Borrower or such
other Company for such interests, fees, expenses and other charges in such
proceeding; provided, however, that for the purposes of each Guaranty of Payment
or other instrument or document executed and delivered pursuant to this
Agreement, the term “Obligations” shall not, as to any Guarantor, include any
Excluded Swap Obligations of such Guarantor.

 

“Operating Account” means a commercial Deposit Account designated “operating
account” and maintained by one or more Credit Parties with the Agent, without
liability by the Agent to pay interest thereon, from which account the Borrower
shall have the right to withdraw funds until the Agent, on behalf of the
Lenders, terminates such right after the occurrence of a Default or an Event of
Default.

 

27

--------------------------------------------------------------------------------


 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Permitted Acquisition” shall mean any Acquisition by a Credit Party that occurs
when the following conditions have been satisfied:

 

(i)                                     The Companies shall be in full
compliance with the Loan Documents both prior to and after giving pro forma
effect to such Acquisition;

 

(ii)                                  in the case of a merger, amalgamation or
other combination, involving the Borrower, the Borrower shall be the surviving
entity;

 

(iii)                               in the case of a merger, amalgamation or
other combination involving a Credit Party (other than the Borrower), a Credit
Party shall be the surviving entity;

 

(iv)                              no Default or Event of Default shall exist
prior to or, after giving pro forma effect to such Acquisition, thereafter shall
begin to exist;

 

(v)                                 the Borrower shall have provided to the
Agent and the Lenders, at least ten (10) days prior to such Acquisition,
historical financial information and analysis with respect to the Person whose
stock or assets are being acquired and copies of the acquisition agreement and
related documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Agent, together with a pro forma
financial statement of the Companies accompanied by a certificate of a Financial
Officer showing pro forma compliance with Section 5.7 hereof, both before and
after giving effect to the proposed Acquisition;

 

28

--------------------------------------------------------------------------------


 

(vi)                              such Acquisition is not actively opposed by
the board of directors (or similar governing body) of the selling Persons or the
Persons whose equity interests are to be acquired;

 

(vii)                           such Acquisition is consummated in compliance
with all requirements of law, and all consents and approvals from any
Governmental Authority or other Person required in connection with such
Acquisition have been obtained;

 

(viii)                        after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith, the Average Excess Availability
for the 30-day period immediately preceding such Acquisition (calculated on a
pro forma basis as if such Acquisition had occurred at the beginning of such
30-day period), shall be at least $35,000,000; provided, that this
subpart (viii) shall not apply to any Acquisition funded solely by the issuance
of capital stock in the Borrower;

 

(ix)                              the Borrower shall have executed and
delivered, or caused its Subsidiaries to execute and deliver, all guarantees,
security documents and other related documents required under Sections 5.20 and
5.21; and

 

(x)                                 the Borrower has delivered to the Agent a
certificate executed by an Authorized Officer certifying that each of the
conditions set forth above has been satisfied.

 

“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

 

(a)                                 the investments by the Borrower or a
Domestic Subsidiary in a Foreign Subsidiary, in such amounts existing as of the
Closing Date and set forth on Schedule 5.11 hereto;

 

(b)                                 the loans by the Borrower or a Domestic
Subsidiary to a Foreign Subsidiary, in such amounts existing as of the Closing
Date and set forth on Schedule 5.11 hereto, together with any capitalized
interest thereon (and any extension, renewal or refinancing thereof but, only to
the extent that the principal amount thereof does not increase (other than by
the addition of capitalized interest thereon) after the Closing Date);

 

(c)                                  loans by the Borrower or a Domestic
Subsidiary to a Foreign Subsidiary consisting of intercompany accounts
receivable arising from the transfer of goods or services in the ordinary course
of business and consistent with past business practices of the Companies,
together with any capitalized interest thereon;

 

(d)                                 loans and investments by the Borrower or a
Domestic Subsidiary to or in a Foreign Subsidiary, or guaranties by the Borrower
or a Domestic Subsidiary of the Indebtedness or contract performance of a
Foreign Subsidiary, made on or after the Closing Date in the ordinary course of
business, so long as (i) the Borrower is in pro forma compliance with
Section 5.7 hereof, both before and after giving effect to such loan, investment
or guaranty, (ii) as of the date of such loan, investment or guaranty, no
Default or Event of Default shall then exist or, after giving pro forma effect
to such loan, investment or guaranty, shall thereafter begin to exist, and
(iii) the Excess Availability, immediately after such loan or investment, is at
least Thirty-Five Million Dollars ($35,000,000);

 

(e)                                  to the extent not covered by any of the
prior provisions of this definition, additional loans and investments by the
Borrower or a Domestic Subsidiary to or in a Foreign

 

29

--------------------------------------------------------------------------------


 

Subsidiary, or guaranties by the Borrower or a Domestic Subsidiary of the
Indebtedness or contract performance of a Foreign Subsidiary, made on or after
the Closing Date in the ordinary course of business, so long as the aggregate
amount of all such loans, investments and guaranties of all Credit Parties does
not exceed, at any time, an aggregate amount of Ten Million ($10,000,000); and

 

(f)                                   loans and investments by any Foreign
Subsidiary to or in any other Foreign Subsidiary, or guaranties by any Foreign
Subsidiary of the Indebtedness or contract performance of any other Foreign
Subsidiary.

 

“Permitted Liens” means Liens permitted pursuant to Section 5.9 hereof.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Pledge Agreement” means each of the Amended and Restated Pledge Agreements,
relating to the Pledged Securities, executed and delivered to the Agent, for the
benefit of the Lenders, by the Borrower or a Guarantor of Payment, as
applicable, with respect to the Pledged Securities on or after the Closing Date,
as the same may be amended, restated, supplemented and/or otherwise modified
from time to time.

 

“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.

 

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares
of voting capital stock or other voting equity interests in any first-tier
Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary.  (Schedule 1.5 hereto (as updated from time
to time) lists all of the Pledged Securities.)

 

“Proceeds” means (a) proceeds, as that term is defined in the UCC, and any other
proceeds, and (b) whatever is received upon the sale, exchange, collection or
other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts. 
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance.  Except as expressly authorized in this Agreement,
the right of the Agent and the Lenders to Proceeds specifically set forth herein
or indicated in any financing statement shall never constitute an express or
implied authorization on the part of the Agent or any Lender to a Company’s
sale, exchange, collection or other disposition of any or all of the Collateral.

 

“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Agent, delivered by a Company in
connection with this Agreement, as such waiver may be amended, restated,
supplemented and/or otherwise modified from time to time.

 

“Protective Advance” means a protective advance made by the Agent in accordance
with Section 2.15 hereof for the following:

 

30

--------------------------------------------------------------------------------


 

(a)                                 to pay and discharge past due taxes,
assessments and governmental charges, at any time levied on or with respect to
any of the Collateral to the extent that the applicable Company has failed to
pay and discharge the same in accordance with the requirements of this Agreement
or any of the other Loan Documents;

 

(b)                                 to pay and discharge any claims of other
creditors that are secured by any Lien on any Collateral, other than a Permitted
Lien;

 

(c)                                  to pay for the maintenance, repair,
restoration and preservation of any Collateral to the extent the Company that
owns such Collateral fails to comply with its obligations in regard thereto
under this Agreement and the other Loan Documents, or the Agent reasonably
believes payment of the same is necessary or appropriate to avoid a material
loss or material diminution in value of such Collateral;

 

(d)                                 to obtain and pay the premiums on insurance
for any Collateral to the extent the Companies fail to maintain such insurance
in accordance with the requirements of this Agreement and the other Loan
Documents; or

 

(e)                                  to otherwise maintain, protect or preserve
the Collateral or the rights of the Lenders under the Loan Documents and is made
to enhance the likelihood of, or to maximize the amount of, repayment of the
Secured Obligations.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest become effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” as such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Reporting Period” means a three month period established by the
Borrower as a fiscal quarter of the Borrower, as more specifically set forth on
Schedule 5.3 hereto, as such Schedule 5.3 shall from time to time be replaced
pursuant to Section 5.3(n) hereof.

 

“Raytheon” means Raytheon Company, a Delaware corporation.

 

“Raytheon Progress Payments” means the progress, advance, milestone and/or
performance based payments made by Raytheon to Gichner pursuant to the Raytheon
Purchase Orders.

 

“Raytheon Purchase Orders” means and includes the purchase orders between
Gichner and Raytheon described on Schedule 1.6 hereto, as amended from time to
time.

 

“Raytheon Subordination Agreement” means that certain Amended and Restated
Subordination Agreement, dated July 19, 2016, executed by Raytheon and Agent and
approved by Gichner.

 

“Real Property” means each parcel of real estate owned by a Credit Party as set
forth on Schedule 1.7 hereto, together with all improvements and buildings
thereon and all appurtenances, easements or other rights thereto belonging.

 

31

--------------------------------------------------------------------------------


 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” means Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Agent or any Lender, or imposed upon or asserted against the Agent or any
Lender, in any attempt by the Agent and the Lenders to (i) obtain, preserve,
perfect or enforce any Loan Document or any security interest evidenced by any
Loan Document, or the Intercreditor Agreement; (ii) obtain payment, performance
or observance of any and all of the Obligations; or (iii) maintain, insure,
audit, collect, preserve, repossess or dispose of any of the collateral securing
the Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; (b) incidental or related to subpart (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate; and (c) all Protective Advances.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors or other representatives of
such Person and such Person’s Affiliates.

 

“Related Writing” means each Loan Document, each Borrowing Base Certificate and
any other assignment, mortgage, security agreement, guaranty agreement,
subordination agreement, financial statement, audit report or other writing
furnished by any Credit Party, or any of its officers, to the Agent or the
Lenders pursuant to or otherwise in connection with this Agreement.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

 

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to:

 

(a)                                 during the Commitment Period, the Total
Commitment Amount; or

 

(b)                                 after the Commitment Period, the Revolving
Credit Exposure;

 

32

--------------------------------------------------------------------------------


 

provided that:

 

(i)                                     the portion of the Total Amount held or
deemed to be held by any Defaulting Lender or Insolvent Lender shall be excluded
for purposes of making a determination of Required Lenders; and

 

(ii)                                  if there shall be two or more Lenders
(that are not Defaulting Lenders or Insolvent Lenders), Required Lenders shall
constitute at least two Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve” or “Reserves” means any additional amount that the Agent reserves,
without duplication, pursuant to Section 2.12 hereof, against the Borrowing
Base.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, (c) any Management Fees, (d) any amount paid by such Company in
repayment, redemption, retirement or repurchase, directly or indirectly, of any
Indebtedness owing under the Senior Notes or any Additional Notes, or (e) the
exercise by any Company of any right of defeasance or covenant defeasance or
similar right with respect to any Indebtedness owing under the Senior Notes and
any Additional Notes.

 

“Revolving Amount” means Ninety Million Dollars ($90,000,000), as such amount
may be increased up to the Maximum Revolving Amount pursuant to Section 2.9(b)
hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of the Lenders to make Revolving Loans, the Fronting Lender
to issue and each Lender to participate in Letters of Credit pursuant to the
Letter of Credit Commitment, and the Swingline Lender to make and each Lender to
participate in Swingline Loans pursuant to the Swing Line Commitment, up to an
aggregate principal amount outstanding at any time equal to the lesser of (a)
the Borrowing Base, or (b) the Total Commitment Amount.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding at such time, (b) the Swing
Line Exposure at such time, and (c) the Letter of Credit Exposure at such time.

 

“Revolving Credit Note” means an Amended and Restated Revolving Credit Note, in
the form of the attached Exhibit A, executed and delivered pursuant to Section
2.4(a) hereof.

 

“Revolving Loan” means a Loan denominated in Dollars made to the Borrower by the
Lenders in accordance with Section 2.2(a) hereof.

 

33

--------------------------------------------------------------------------------


 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions
including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender Counterparty
under Hedge Agreements, and (c) the Bank Product Obligations owing to a Lender
(or an entity that is an affiliate of a then existing Lender) under Bank Product
Agreements.

 

“Securities Account” means a securities account, as that term is defined in the
UCC.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party and a Securities Intermediary, dated prior to, on
or after the Closing Date, to be in form and substance satisfactory to the
Agent, as the same may be amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Account” means a commercial Deposit Account maintained with the Agent,
without liability by the Agent to pay interest thereon, as described in Section
7.2(e) hereof.

 

“Security Agreement” means each Amended and Restated Security Agreement executed
and delivered on or about the Closing Date by the Borrower or a Guarantor of
Payment in favor of the Agent, for the benefit of the Lenders, in each case as
the same may be amended, restated, supplemented and/or otherwise modified from
time to time.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Processor’s Waiver, each Mortgage, each Landlord’s Waiver, each Bailee’s
Waiver, each Control Agreement, each Instrument of Assignment, each Notice of
Assignment of Claims, each UCC Financing Statement or similar filing as to a
jurisdiction located outside of the United States of America filed in connection
herewith or perfecting any interest created in any of the foregoing documents,
and any other document pursuant to which any Lien is granted by a Company or any
other Person to the Agent, for the benefit of the Lenders, as security

 

34

--------------------------------------------------------------------------------


 

for the Secured Obligations, or any part thereof, and each other agreement
executed or provided to the Agent in connection with any of the foregoing, as
any of the foregoing may from time to time be amended, restated, supplemented or
otherwise modified or replaced.

 

“Senior Noteholders” means the holders of the Senior Notes and any Additional
Notes.

 

“Senior Notes” means that term as defined in the preamble hereof.

 

“Senior Notes Documents” means the Senior Notes Indenture and the Senior Notes,
the Additional Notes, and every other agreement executed in connection with the
foregoing, as the same may from time to time be amended, restated, supplemented
or otherwise modified.

 

“Senior Notes Indenture” means that certain Indenture, dated as of November 20,
2017, among the Borrower, the guarantors party thereto, Wilmington Trust,
National Association, as trustee and the Indenture Agent for Senior Noteholders
(as the same may from time to time be amended, restated, supplemented or
otherwise modified).

 

“Settlement Date” means that term as defined in Section 2.2(c)(ii) hereof.

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

 

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to the Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more other
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more other subsidiaries
of the Borrower, directly or indirectly, is a general partner or managing
member, as the case may be, or otherwise has an ownership interest greater than
fifty percent (50%) of all of the ownership interests in such partnership,
limited liability company or unlimited liability company, or (c) any other
Person (other than a corporation, partnership, limited liability company or
unlimited liability company) in which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more other subsidiaries
of the Borrower, directly or indirectly, has at least a majority interest in the
Voting Power or the power to elect or direct the election of a majority of
directors or other governing body of such Person.

 

35

--------------------------------------------------------------------------------


 

“SunTrust” means that term as defined in the preamble hereof.

 

“Super-Majority Lenders” means the holders of at least sixty-six and two-thirds
percent (66.67%), based upon each Lender’s Commitment Percentage, of an amount
(the “Total Amount”) equal to:

 

(a)                                 during the Commitment Period, the Total
Commitment Amount; or

 

(b)                                 after the Commitment Period, the Revolving
Credit Exposure;

 

provided that:

 

(i)                                     the portion of the Total Amount held or
deemed to be held by any Defaulting Lender or Insolvent Lender shall be excluded
for purposes of making a determination of Super-Majority Lenders; and

 

(ii)                                  if there shall be two or more Lenders
(that are not Defaulting Lenders or Insolvent Lenders), Super-Majority Lenders
shall constitute at least two Lenders.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Agent and the Fronting Lender, issued by an issuer
satisfactory to the Agent and the Fronting Lender.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Commitment” means the commitment of the Swingline Lender to make
Swingline Loans to the Borrower up to the aggregate amount at any time
outstanding of Ten Million Dollars ($10,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.

 

“Swingline Lender” means SunTrust.

 

“Swingline Note” means the Swingline Note, in the form of the attached Exhibit B
executed and delivered pursuant to Section 2.4(b) hereof.

 

“Swingline Loan” means a loan denominated in Dollars made to the Borrower by the
Swingline Lender under the Swing Line Commitment, in accordance with Section
2.2(c) hereof.

 

“Swingline Loan Maturity Date” means, with respect to any Swingline Loan, the
earlier of (a) the first Wednesday (or the next Business Day if such Wednesday
is not a Business Day) after the date such Swingline Loan is made, or (b) the
last day of the Commitment Period.

 

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied,

 

36

--------------------------------------------------------------------------------


 

collected, withheld or assessed by any Governmental Authority (together with any
interest, penalties, fines, additions to taxes or similar liabilities with
respect thereto) other than Excluded Taxes.

 

“Total Commitment Amount” means the aggregate of all Lender’s Commitments,
which, as of the Closing Date is Ninety Million Dollars ($90,000,000), as such
amount may be increased pursuant to Section 2.9(b) hereof, or decreased pursuant
to Section 2.9(a) hereof.

 

“Trigger Period” means, the period (a) commencing on the day that a Default or
an Event of Default occurs, or Excess Availability, at any time following the
Closing Date, is less than the greater of (i) $13,500,000 or (ii) fifteen
percent (15.00%) of the average daily Revolving Amount; and (b) continuing until
no Default or Event of Default exists and the Average Excess Availability (as
evidenced by the most recently delivered Borrowing Base Certificate), during a
sixty (60) consecutive day period, has been greater than the greater of (i)
$13,500,000 or (ii) fifteen percent (15.00%) of the average daily Revolving
Amount (as evidenced by the most recently delivered Borrowing Base Certificate).

 

“UCC” means the Uniform Commercial Code, as in effect from time to time in the
State of New York.

 

“UCC Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2.  Accounting Terms.  Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.  If at any time
any change in GAAP (including, without limitation, any conversion to
International Financial Reporting Standards) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower,
the Agent or the Required Lenders shall so request, the Borrower, the Agent and
the Required Lenders shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP, provided that, until so amended, such ratio or requirement shall continue
to be computed in accordance with GAAP as in effect on the Closing Date and the
Borrower shall provide to the Agent reconciliation statements requested by the
Agent (reconciling the computations of such financial ratios and requirements
from the then-current GAAP computations to the computations under GAAP as in
effect on the Closing Date) in connection therewith.  All financial statements
and other information required to be delivered by the Borrower to the Agent and
the Lenders pursuant to Section 5.3 shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and

 

37

--------------------------------------------------------------------------------


 

delivered together with the reconciliation statements provided for in Section
6.1(c), if applicable). Subject to the foregoing, calculations in connection
with the definitions, covenants and other provisions hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
historical financial statements of the Borrower.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of a Credit Party or any Subsidiary of a Credit Party at “fair
value”, as defined therein.

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Capitalized terms
used herein that are not otherwise defined herein shall have, when the context
so indicates, the meanings provided by the UCC.  Without limiting the generally
of the foregoing, the following terms shall have the meaning ascribed to them in
the UCC:  Account, Chattel Paper, Deposit Account, Document, Electronic Chattel
Paper, Equipment, Fixtures, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Payment Intangible, Proceeds, Security, Securities
Account, Supporting Obligations and Software.  Whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the word “to” means “to but excluding”.  Unless
the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as it was originally executed or
as it may from time to time be amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (iii)
the words “hereof”, “herein” and “hereunder” and words of similar import shall
be construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Agent’s principal
office, unless otherwise indicated.  ALL INDEMNIFICATION PROVISIONS HEREUNDER IN
FAVOR OF ANY LENDER OR ITS RELATED PARTIES SHALL INCLUDE, WITHOUT LIMITATION,
ANY ACT OR OMISSION THAT MAY ARISE, FROM SUCH LENDER’S OR RELATED PARTY’S
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE) AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NONAPELABLE COURT ORDER OR STRICT LIABILITY.

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Lenders, during the Commitment Period and to the extent
hereinafter provided, shall make Revolving Loans to the Borrower, participate in
Swingline Loans made by the Swingline Lender to the Borrower, and issue or
participate in Letters of Credit at the request of the Borrower, in such
aggregate amount as the Borrower shall request pursuant to the Revolving Credit
Commitment; provided that in no event shall the aggregate principal amount of
all Loans and Letters of Credit outstanding under this Agreement be in excess of
the Total Commitment Amount.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Each Lender, for itself and not one for any
other, agrees to make Loans, participate in Swingline Loans, and issue or
participate in Letters of Credit, during the Commitment Period, on such basis
that, immediately after the completion of any borrowing by the Borrower or the
issuance of a Letter of Credit:

 

(i)                                     the aggregate outstanding principal
amount of Loans made by such Lender (other than Swingline Loans made by the
Swingline Lender), when combined with such Lender’s pro rata share of the Letter
of Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Maximum Amount for such Lender; and

 

(ii)                                  the aggregate outstanding principal amount
of Loans (other than Swingline Loans) made by such Lender shall represent that
percentage of the aggregate principal amount then outstanding on all Loans
(other than Swingline Loans) that shall be such Lender’s Commitment Percentage.

 

Each borrowing (other than Swingline Loans which shall be risk participated on a
pro rata basis) from the Lenders shall be made pro rata according to the
respective Commitment Percentages of the Lenders.

 

(c)                                  The Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof, and as Swingline Loans as described in
Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit Commitment.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Lenders shall
make a Revolving Loan or Revolving Loans to the Borrower in such amount or
amounts as the Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure. 
Notwithstanding the foregoing, no Revolving Loans shall be made or outstanding
on the Closing Date.  The Borrower shall have the option, subject to the terms
and conditions set forth herein, to borrow Revolving Loans, maturing on the last
day of the Commitment Period, by means of any combination of Base Rate Loans or
Eurodollar Loans.  Subject to the provisions of this Agreement, the Borrower
shall be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the
same in whole or in part and re-borrow Revolving Loans hereunder at any time and
from time to time during the Commitment Period.

 

(b)                                 Letters of Credit.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Fronting Lender
shall, in its own name, on behalf of the Lenders, issue such Letters of Credit
for the account of the Borrower or a Guarantor of Payment, as the Borrower may
from time to time request.  Notwithstanding the foregoing, other than the
Existing Letters of Credit, no Letters of Credit shall be issued or outstanding
on the Closing Date.  The Borrower shall not request any Letter of Credit (and
the Fronting Lender shall not be obligated to issue any Letter of Credit) if,
after giving effect thereto, (A) the Letter of Credit Exposure would exceed the
Letter of Credit Commitment, (B) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment, or (C) such Letter of Credit or the proceeds of
such Letter of Credit would be made available to any Person to fund any activity
or business of or with any Sanctioned Person or in any Sanctioned Countries, or
that, at the time of such funding, is the subject of any Sanctions or in any
manner would result in a violation of any Sanctions by any

 

39

--------------------------------------------------------------------------------


 

party to this Agreement or in any manner would result in a violation of
Anti-Corruption Laws by any party to this Agreement.  The issuance of each
Letter of Credit shall confer upon each Lender the benefits and liabilities of a
participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage. In the case of each
Letter of Credit having a face amount denominated in a lawful currency other
than Dollars at any date from time to time outstanding, such face amount for
purposes of this Agreement shall be valued at the Dollar Equivalent, and the
determination of such value shall be re-determined on the first Business Day of
each calendar month and be applicable at all times during such month.

 

(ii)                                  Request for Letter of Credit.  Each
request for a Letter of Credit shall be delivered to the Agent (and to the
Fronting Lender, if the Fronting Lender is a Lender other than the Agent) by an
Authorized Officer not later than 10:00 a.m. (Pacific time) three Business Days
prior to the date of the proposed issuance of the Letter of Credit.  Each such
request shall be in a form acceptable to the Agent (and the Fronting Lender, if
the Fronting Lender is a Lender other than the Agent) and shall specify the face
amount thereof, whether such Letter of Credit is a commercial documentary or a
standby Letter of Credit, the account party, the beneficiary, the requested date
of issuance, amendment, renewal or extension, the expiry date thereof, and the
nature of the transaction or obligation to be supported thereby.  Concurrently
with each such request, the Borrower, and any Guarantor of Payment for whose
account the Letter of Credit is to be issued, shall execute and deliver to the
relevant Fronting Lender an appropriate application and agreement, being in the
standard form of such Fronting Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by the Agent; provided,
however, even if Borrower has not executed the appropriate application and
agreement, Borrower shall nonetheless be liable for all reimbursement
obligations and other duties of the relevant Guarantor of Payment for whose
account such Letter of Credit is issued, as if the Borrower had itself executed
such application and agreement.  The Agent shall give such Fronting Lender and
each Lender notice of each such request for a Letter of Credit.

 

(iii)                               Commercial Documentary Letters of Credit
Fees.  With respect to each Letter of Credit that shall be a commercial
documentary letter of credit and the drafts thereunder, whether issued for the
account of the Borrower or any Guarantor of Payment, the Borrower agrees to (A)
pay to the Agent, for the pro rata benefit of the Lenders, a non-refundable
commission based upon the face amount of such Letter of Credit, which shall be
paid monthly in arrears, on the first Business Day of each calendar month, at a
rate per annum equal to the Applicable Margin for Eurodollar Loans (in effect on
such date) multiplied by the face amount of such Letter of Credit; (B) pay to
the Agent, for the sole benefit of the relevant Fronting Lender, quarterly in
arrears, an additional Letter of Credit facing fee in the amount of 0.125% per
annum on the aggregate stated amount of all such Letters of Credit issued by
such Fronting Lender; and (C) pay to the Agent, for the sole benefit of the
Fronting Lender, such other issuance, amendment, renewal, negotiation, draw,
fronting, acceptance, telex, courier, postage and similar transactional fees as
are customarily charged by the Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

 

(iv)                              Standby Letters of Credit Fees.  With respect
to each Letter of Credit that shall be a standby letter of credit and the drafts
thereunder, if any, whether issued for the account of the Borrower or any
Guarantor of Payment, the Borrower agrees to (A) pay to the Agent, for the pro
rata benefit of the Lenders, a non-refundable commission based upon the face
amount of such Letter of Credit, which shall be paid monthly in arrears, on the
first Business Day of each calendar month, at a rate per annum equal to the
Applicable Margin for Eurodollar Loans (in effect on such date) multiplied by
the face amount of such Letter of Credit; (B) pay to the Agent,

 

40

--------------------------------------------------------------------------------


 

for the sole benefit of the relevant Fronting Lender, quarterly in arrears, an
additional Letter of Credit facing fee in the amount of 0.125% per annum on the
aggregate stated amount of all such Letters of Credit issued by such Fronting
Lender; and (C) pay to the Agent, for the sole benefit of the Fronting Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Fronting Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

 

(v)                                 Refunding of Letters of Credit with
Revolving Loans.  Whenever a Letter of Credit shall be drawn, the Borrower shall
reimburse the Fronting Lender for the amount drawn.  In the event that the
amount drawn shall not have been reimbursed by the Borrower within one (1)
Business Day of the drawing of such Letter of Credit, at the sole option of the
Agent (and the Fronting Lender, if the Fronting Lender is a Lender other than
the Agent), the Borrower shall be deemed to have requested a Revolving Loan,
subject to the provisions of Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(d) hereof), in the amount drawn.  Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of the Agent and such
Lender).  Each Lender agrees to make a Revolving Loan on the date of such
notice, subject to no conditions precedent whatsoever.  Each Lender acknowledges
and agrees that its obligation to make a Revolving Loan pursuant to Section
2.2(a) hereof when required by this Section 2.2(b)(v) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Agent, for the account of the
Fronting Lender, of the proceeds of such Revolving Loan shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated.  The Borrower irrevocably authorizes and instructs the
Agent to apply the proceeds of any borrowing pursuant to this Section 2.2(b)(v)
to reimburse, in full (other than the Fronting Lender’s pro rata share of such
borrowing), the Fronting Lender for the amount drawn on such Letter of Credit. 
Each such Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise
requested by and available to the Borrower hereunder.  Each Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.

 

(vi)                              Participation in Letters of Credit.  If, for
any reason, the Agent (and the Fronting Lender if the Fronting Lender is a
Lender other than the Agent) shall be unable to or, in the opinion of the Agent,
it shall be impracticable to, convert any amount drawn under a Letter of Credit
to a Revolving Loan pursuant to the preceding subsection, the Agent (and the
Fronting Lender if the Fronting Lender is a Lender other than the Agent) shall
have the right to request that each Lender fund a participation in the amount
due with respect to such Letter of Credit, and the Agent shall promptly notify
each Lender thereof (by facsimile or telephone (confirmed in writing)).  Upon
such notice, but without further action, the Fronting Lender hereby agrees to
grant to each Lender, and each Lender hereby agrees to acquire from the Fronting
Lender, an undivided participation interest in the amount due with respect to
such Letter of Credit in an amount equal to such Lender’s Commitment Percentage
of the principal amount due with respect to such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Agent, for the account of the Fronting Lender, such Lender’s ratable share
of the amount due with respect to such Letter of Credit (determined in
accordance with such Lender’s Commitment Percentage).  Each Lender acknowledges
and agrees that its obligation to acquire participations in

 

41

--------------------------------------------------------------------------------


 

the amount due under any Letter of Credit that is drawn but not reimbursed by
the Borrower pursuant to this subsection (vi) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Each Lender shall comply with its obligation under this subsection
(vi) by wire transfer of immediately available funds, in the same manner as
provided in Section 2.5 hereof with respect to Revolving Loans.  Each Lender is
hereby authorized to record on its records such Lender’s pro rata share of the
amounts paid and not reimbursed on the Letters of Credit.

 

(vii)                           Letters of Credit Outstanding Beyond the
Commitment Period.  If any Letter of Credit is outstanding upon the termination
of the Revolving Credit Commitment, then, upon such termination, the Borrower
shall deposit with the Agent, for the benefit of the Fronting Lender, with
respect to all outstanding Letters of Credit, either cash or a Supporting Letter
of Credit, which, in each case, is (A) in an amount equal to one hundred five
percent (105%) of the undrawn amount of the outstanding Letters of Credit, and
(B) free and clear of all rights and claims of third parties.  The cash shall be
deposited in an escrow account at a financial institution designated by the
Fronting Lender.  The Fronting Lender shall be entitled to withdraw (with
respect to the cash) or draw (with respect to the Supporting Letter of Credit)
amounts necessary to reimburse the Fronting Lender for payments to be made under
the Letters of Credit and any fees and expenses associated with such Letters of
Credit, or incurred pursuant to the reimbursement agreements with respect to
such Letters of Credit.  The Borrower shall also execute such documentation as
the Agent or the Fronting Lender may reasonably require in connection with the
survival of the Letters of Credit beyond the Revolving Credit Commitment or this
Agreement.  After expiration of all undrawn Letters of Credit, the Supporting
Letter of Credit or the remainder of the cash, as the case may be, shall
promptly be returned to the Borrower.

 

(viii)                        Requests for Letters of Credit When One or More
Lenders are Affected Lenders.  No Letter of Credit shall be requested or issued
hereunder if any Lender is at such time an Affected Lender hereunder, unless the
Agent (and the Fronting Lender) has entered into satisfactory (to the Agent)
arrangements (including, without limitation, the posting of cash collateral)
with the Borrower or such Affected Lender to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

 

(ix)                              Letters of Credit Issued and Outstanding When
One or More Lenders are Affected Lenders.  With respect to any Letters of Credit
that have been issued and are outstanding at the time any Lender is an Affected
Lender, the Agent (and the Fronting Lender) shall have the right to request that
the Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to the Agent (and the Fronting Lender), such Letters of Credit so
as to eliminate or mitigate the reimbursement risk with respect to such Affected
Lender.

 

(x)                                 Existing Letters of Credit.  Schedule 1.3
hereto contains a description of all letters of credit outstanding on, and which
will continue in effect after, the Closing Date.

 

(c)                                  Swingline Loans.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Swingline Lender
shall make a Swingline Loan or Swingline Loans to the Borrower in such amount or
amounts as the Borrower, through an Authorized Officer, may from time to time
request; provided that, the Borrower shall not request any Swingline Loan if,

 

42

--------------------------------------------------------------------------------


 

after giving effect thereto, (A) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment.  Each Swingline Loan shall be due and payable on the
Swingline Loan Maturity Date applicable thereto.

 

(ii)                                  Refunding of Swingline Loans.  As often as
the Agent, in its sole discretion deems appropriate, but in no event later than
10:00 a.m. (Pacific time) on each Wednesday (or the next Business Day if such
Wednesday is not a Business Day) (each a “Settlement Date”), the Swingline
Lender shall require (and the Lenders and the Borrower agree that the Swingline
Lender shall have the right, in its sole discretion, to require) that the then
outstanding Swingline Loans be refinanced as a Revolving Loan.  Such Revolving
Loan shall be a Base Rate Loan unless otherwise requested by and available to
the Borrower hereunder.  Upon receipt of such notice by the Borrower and the
Lenders, the Borrower shall be deemed, on such day, to have requested a
Revolving Loan in the principal amount of the Swingline Loan in accordance with
Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in Section
2.5(d) hereof).  Such Revolving Loan shall be evidenced by the Revolving Credit
Notes (or, if a Lender has not requested a Revolving Credit Note, by the records
of the Agent and such Lender).  Each Lender agrees to make a Revolving Loan on
the date of such notice, subject to no conditions precedent whatsoever.  Each
Lender acknowledges and agrees that such Lender’s obligation to make a Revolving
Loan pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii)
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Agent, for the account
of the Swingline Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  The Borrower irrevocably authorizes and
instructs the Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(c)(ii) to repay in full such Swingline Loan.  Each Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Lender’s pro rata share of the amounts paid to refund
such Swingline Loan.

 

(iii)                               Participation in Swingline Loans.  If, for
any reason, the Agent is unable to or, in the opinion of the Agent, it is
impracticable to, convert any Swingline Loan to a Revolving Loan pursuant to the
preceding Section 2.2(c)(ii), then on any day that a Swingline Loan is
outstanding (whether before or after the maturity thereof), the Agent shall have
the right to request that each Lender fund a participation in such Swingline
Loan, and the Agent shall promptly notify each Lender thereof (by facsimile or
telephone (confirmed in writing)).  Upon such notice, but without further
action, the Swingline Lender hereby agrees to grant to each Lender, and each
Lender hereby agrees to acquire from the Swingline Lender, an undivided
participation interest in the right to share in the payment of such Swingline
Loan in an amount equal to such Lender’s Commitment Percentage of the principal
amount of such Swingline Loan.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Agent, for the benefit of the
Swingline Lender, such Lender’s ratable share of such Swingline Loan (determined
in accordance with such Lender’s Commitment Percentage).  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.2(c)(iii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or

 

43

--------------------------------------------------------------------------------


 

reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  Each Lender shall comply with its obligation
under this Section 2.2(c)(iii) by wire transfer of immediately available funds,
in the same manner as provided in Section 2.5 hereof with respect to Revolving
Loans to be made by such Lender.

 

(iv)                              Requests for Swingline Loan When One or More
Lenders are Affected Lenders.  No Swingline Loan shall be requested or issued
hereunder if any Lender is at such time an Affected Lender hereunder, unless the
Agent has entered into satisfactory (to the Agent) arrangements (including,
without limitation, the posting of cash collateral) with the Borrower or such
Affected Lender to eliminate or mitigate the reimbursement risk with respect to
such Affected Lender.

 

(v)                                 Swingline Loans Outstanding When One or More
Lenders are Affected Lenders.  With respect to any Swingline Loans that are
outstanding at the time any Lender is an Affected Lender, the Agent shall have
the right to request that the Borrower or such Affected Lender cash
collateralize, in form and substance satisfactory to the Agent, such Swingline
Loans so as to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender.

 

Section 2.3.  Interest.

 

(a)                                 Revolving Loans.

 

(i)                                     Base Rate Loan.  The Borrower shall pay
interest on the unpaid principal amount of a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate from time
to time in effect.  Interest on such Base Rate Loan shall be payable, commencing
December 1, 2017, and continuing on the first day of each calendar month
thereafter and at the maturity thereof.

 

(ii)                                  Eurodollar Loans.  The Borrower shall pay
interest on the unpaid principal amount of each Eurodollar Loan outstanding from
time to time, fixed in advance on the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for Eurodollar Loans),
at the Derived Eurodollar Rate.  Interest on such Eurodollar Loan shall be
payable on each Interest Adjustment Date with respect to an Interest Period.

 

(b)                                 Swingline Loans.  The Borrower shall pay
interest to the Agent, for the sole benefit of the Swingline Lender (and any
Lender that shall have purchased a participation in such Swingline Loan), on the
unpaid principal amount of each Swingline Loan outstanding from time to time,
from the date thereof until paid at the Derived Base Rate from time to time in
effect.  Interest on Swingline Loans shall be payable on the first day of each
calendar month and at the maturity thereof.  Each Swingline Loan shall bear
interest for a minimum of one day.

 

(c)                                  Default Rate.  Anything herein to the
contrary notwithstanding, if an Event of Default shall occur, upon the election
of the Agent or the Required Lenders (i) the principal of each Loan and the
unpaid interest thereon shall bear interest, until paid, at the Default Rate,
(ii) the fee for the aggregate undrawn amount of all issued and outstanding
Letters of Credit shall be increased by two percent (2%) in excess of the rate
otherwise applicable thereto, and (iii) in the case of any other amount not paid
when due from the Borrower hereunder or under any other Loan Document, such
amount shall bear interest at the Default Rate; provided that, the applicable
Default Rate shall apply automatically without any election or action on the
part of the Agent or any Lender during an Event of Default under Section 8.12
hereof.

 

44

--------------------------------------------------------------------------------


 

(d)                                 Limitation on Interest.  In no event shall
the rate of interest hereunder exceed the maximum rate allowable by law. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

 

Section 2.4.  Evidence of Indebtedness.

 

(a)                                 Revolving Loans.  Upon the request of a
Lender, to evidence the obligation of the Borrower to repay the Revolving Loans
made by such Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Lender in the principal
amount equal to its Commitment Percentage of the Revolving Amount, or, if less,
the aggregate unpaid principal amount of Revolving Loans made by such Lender;
provided that the failure of a Lender to request a Revolving Credit Note shall
in no way detract from the Borrower’s obligations to such Lender hereunder.

 

(b)                                 Swingline Loans.  Upon the request of the
Swingline Lender, to evidence the obligation of the Borrower to repay the
Swingline Loans and to pay interest thereon, the Borrower shall execute a
Swingline Note, payable to the order of the Swingline Lender in the principal
amount of the Swing Line Commitment, or, if less, the aggregate unpaid principal
amount of Swingline Loans made by the Swingline Lender; provided that the
failure of the Swingline Lender to request a Swing Line Note shall in no way
detract from the Borrower’s obligations to the Swingline Lender hereunder.

 

Section 2.5.  Notice of Credit Event; Funding of Loans.

 

(a)                                 Notice of Credit Event.  The Borrower,
through an Authorized Officer, shall provide to the Agent a Notice of Loan prior
to (i) 10:00 a.m. (Pacific time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 10:00 a.m. (Pacific time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 10:00 a.m. (Pacific time)
on the proposed date of borrowing of any Swingline Loan, or such other time to
which the Swingline Lender may agree; provided that, if a request for a Base
Rate Loan shall not be on a Settlement Date, such request shall be deemed to be
a request for a Swingline Loan (unless the Agent shall elect to have the Lenders
fund such request with a Revolving Loan that meets the requirements of this
Section 2.5), so long as the Swing Line Exposure shall not exceed the Swing Line
Commitment.  The Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.

 

(b)                                 Funding of Loans.  The Agent shall notify
each Lender of the date, amount and Interest Period (if applicable) promptly
upon the receipt of a Notice of Loan (other than for a Swingline Loan, or a
Revolving Loan to be funded as a Swingline Loan), and, in any event, by 11:00
a.m. (Pacific time) on the date such Notice of Loan is received.  On the date
that the Credit Event set forth in such Notice of Loan is to occur, each such
Lender shall provide to the Agent, not later than 1:00 p.m. (Pacific time), the
amount in Dollars, in federal or other immediately available funds, required of
it.  If the Agent shall elect to advance the proceeds of such Loan prior to
receiving funds from such Lender, the Agent shall have the right, upon prior
notice to the Borrower, to debit any account of the Borrower or otherwise
receive such amount from the Borrower, promptly after demand, in the event that
such Lender shall fail to reimburse

 

45

--------------------------------------------------------------------------------


 

the Agent in accordance with this subsection.  The Agent shall also have the
right to receive interest from such Lender at the Federal Funds Effective Rate
in the event that such Lender shall fail to provide its portion of the Loan on
the date requested and the Agent shall elect to provide such funds.

 

(c)                                  Conversion and Continuation of Loans.

 

(i)                                     At the request of the Borrower to the
Agent, subject to the notice and other provisions of this Section 2.5, the
Lenders shall convert a Base Rate Loan to one or more Eurodollar Loans at any
time and shall convert a Eurodollar Loan to a Base Rate Loan on any Interest
Adjustment Date applicable thereto.  Swingline Loans may be converted by the
Swingline Lender to Revolving Loans in accordance with Section 2.2(c)(ii)
hereof.

 

(ii)                                  At the request of the Borrower to the
Agent, subject to the notice and other provisions of this Section 2.5, the
Lenders shall continue one or more Eurodollar Loans as of the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period.

 

(d)                                 Minimum Amount.  Each request for:

 

(i)                                     a Base Rate Loan shall be in an amount
of not less than One Million Dollars ($1,000,000), increased by increments of
One Hundred Thousand Dollars ($100,000);

 

(ii)                                  a Eurodollar Loan shall be in an amount of
not less than One Million Dollars ($1,000,000), increased in increments of One
Hundred Thousand Dollars ($100,000); and

 

(iii)                               a Swingline Loan may be in any amount as may
be agreed to by the Swingline Lender.

 

(e)                                  Interest Periods.  The Borrower shall not
request that Eurodollar Loans be outstanding for more than five different
Interest Periods at the same time.

 

(f)                                   Advancing of Non Pro-Rata Revolving
Loans.  Notwithstanding anything in this Agreement to the contrary, if the
Borrower requests a Revolving Loan pursuant to Section 2.5(a) hereof (and all
conditions precedent set forth in Section 4.1 hereof are met) at a time when one
or more Lenders are Defaulting Lenders, the Agent shall have the option, in its
sole discretion, to require the non-Defaulting Lenders to honor such request by
making a non pro-rata Revolving Loan to the Borrower in an amount equal to (i)
the amount requested by the Borrower, minus (ii) the portions of such Revolving
Loan that should have been made by such Defaulting Lenders; provided that no
Lender shall be required to make Loans in an aggregate amount (when added to
such Lender’s risk participation in Swingline Loans and Letters of Credit) that
would exceed the Maximum Amount for such Lender.  For purposes of such Revolving
Loans, the Lenders that are making such Revolving Loan shall do so in proportion
to their Commitment Percentages of the amount requested by the Borrower.

 

Section 2.6.  Payment on Loans and Other Obligations.

 

(a)                                 Payments Generally.  Each payment made
hereunder by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

 

(b)                                 Payments in Dollars from the Borrower.  All
payments (including prepayments) to the Agent of the principal of or interest on
each Loan or other payment, including but not limited to principal, interest,
fees or any other amount owed by the Borrower under this Agreement, shall be
made in Dollars.  All payments described in this subsection (b) shall be
remitted to the Agent, at the address of the Agent

 

46

--------------------------------------------------------------------------------


 

for notices referred to in Section 11.4 hereof for the account of the Lenders
(or the Fronting Lender or the Swingline Lender, as appropriate) not later than
10:00 a.m. (Pacific time) on the due date thereof in immediately available
funds.  Any such payments received by the Agent (or the Fronting Lender or the
Swingline Lender) after 10:00 a.m. (Pacific time) shall be deemed to have been
made and received on the next Business Day.

 

(c)                                  Payments to Lenders.  On each Settlement
Date (and more frequently if deemed appropriate by the Agent), the Agent shall
distribute to each Lender its ratable share, if any, of the amount of principal
payments received by the Agent for the account of such Lender.  With respect to
interest, unused line fees and other payments received by the Agent from the
Borrower, the Agent shall promptly distribute to each Lender its ratable share,
if any, of the amount of interest, unused line fee or other payment received by
the Agent for the account of such Lender.  Each Lender shall record any
principal, interest or other payment, the principal amounts of Base Rate Loans,
Eurodollar Loans, Swingline Loans and Letters of Credit, all prepayments and the
applicable dates, including Interest Periods, with respect to the Loans made,
and payments received by such Lender, by such method as such Lender may
generally employ; provided, however, that failure to make any such entry shall
in no way detract from the obligations of the Borrower under this Agreement or
any Note.  The aggregate unpaid amount of Loans, types of Loans, Interest
Periods and similar information with respect to the Loans and Letters of Credit
set forth on the records of the Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender.

 

(d)                                 Timing of Payments.  Whenever any payment to
be made hereunder, including, without limitation, any payment to be made on any
Loan, shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next Business Day and such extension of time shall
in each case be included in the computation of the interest payable on such
Loan; provided that, with respect to a Eurodollar Loan, if the next Business Day
shall fall in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

 

(e)                                  Affected Lender.  To the extent that the
Agent receives any payments or other amounts for the account of an Affected
Lender, at the discretion of the Agent, such Affected Lender shall be deemed to
have requested that the Agent use such payment or other amount (or any portion
thereof, at the discretion of the Agent) first, to cash collateralize its
unfunded risk participation in Swingline Loans and the Letters of Credit
pursuant to Sections 2.2(b)(vi), 2.2(c)(iii), and 2.5(b) hereof, and, with
respect to any Defaulting Lender, second, to fulfill its obligations to make
Loans.

 

(f)                                   Payment of Non Pro-Rata Revolving Loans. 
Notwithstanding anything in this Agreement to the contrary, at the sole
discretion of the Agent, in order to pay Revolving Loans that were not advanced
pro rata by the Lenders, any payment of any Loan may first be applied to such
Revolving Loans that were not advanced pro rata.

 

Section 2.7.  Prepayment.

 

(a)                                 Right to Prepay.

 

(i)                                     The Borrower shall have the right at any
time or from time to time to prepay, on a pro rata basis for all of the Lenders
(except with respect to Swingline Loans, which shall be paid to the Swingline
Lender and any Lender that has funded a participation in such Swingline Loan),
all or any part of the principal amount of the Loans.  Such payment shall
include interest accrued on the amount so prepaid to the date of such prepayment
and any amount payable under Article III hereof with respect to the amount being
prepaid.  Prepayments of Base Rate Loans shall be without any premium or
penalty.

 

47

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall have the right, at any
time or from time to time, to prepay, for the benefit of the Swingline Lender
(and any Lender that has funded a participation in such Swingline Loan), all or
any part of the principal amount of the Swingline Loans then outstanding, as
designated by the Borrower, plus interest accrued on the amount so prepaid to
the date of such prepayment.

 

(iii)                               Notwithstanding anything in this Section 2.7
or otherwise to the contrary, at the discretion of the Agent, in order to prepay
Revolving Loans that were not advanced pro rata by all of the Lenders, any
prepayment of a Loan shall first be applied to Revolving Loans made by the
Lenders during any period in which a Defaulting Lender or Insolvent Lender shall
exist.

 

(b)                                 Notice of Prepayment.  The Borrower shall
give the Agent irrevocable written notice of prepayment of a Base Rate Loan or
Swingline Loan by no later than 10:00 a.m. (Pacific time) one Business Day
before the Business Day on which such prepayment is to be made and written
notice of the prepayment of any Eurodollar Loan not later than 10:00 a.m.
(Pacific time) three Business Days before the Business Day on which such
prepayment is to be made.  Swingline Loans may be prepaid without advance notice
if prepaid through a “sweep” cash management arrangement with the Agent.

 

(c)                                  Minimum Amount.  Each prepayment of a
Eurodollar Loan shall be in the principal amount of not less than the lesser of
One Million Dollars ($1,000,000), or, with respect to a Swingline Loan, the
principal balance of such Swingline Loan, except in the case of a mandatory
payment pursuant to Section 2.11 or Article III hereof.

 

Section 2.8.  Unused Line Fee and Other Fees.

 

(a)                                 Unused Line Fee.  The Borrower shall pay to
the Agent, for the ratable account of the Lenders, as a consideration for the
Revolving Credit Commitment, an unused line fee from the Closing Date to and
including the last day of the Commitment Period, payable monthly, at a rate per
annum equal to (i) the Applicable Unused Line Fee Rate in effect on the payment
date, multiplied by (ii) the average daily Revolving Amount in effect during
such calendar month, minus (B) the average daily Revolving Credit Exposure
(exclusive of the Swing Line Exposure) during such calendar month.  The unused
line fee shall be payable in arrears, commencing December 1, 2017 and continuing
on the first day of each calendar month thereafter, and on the last day of the
Commitment Period.

 

(b)                                 Agent Fee.  The Borrower shall pay to the
Agent, for its sole benefit, the fees set forth in the Agent Fee Letter.

 

(c)                                  Collateral Audit and Appraisal Fees.  The
Borrower shall reimburse the Agent, for its sole benefit, for all costs and
expenses relating to any collateral assessment, that may be conducted from time
to time by or on behalf of the Agent, the scope and frequency of which shall be
in the Agent’s sole discretion; provided that, (i) (A) if no Event of Default is
continuing and (B) Average Excess Availability is not less than fifteen percent
(15%) of the aggregate Revolving Credit Commitments, the Borrower need not
reimburse the Agent for more than two collateral field audits and one Inventory
appraisal during each calendar year and (ii) if the Average Excess Availability
is less than fifteen percent (15%) of the aggregate Revolving Credit Commitments
for five (5) consecutive days, the date of the most recent collateral field
audit may not be more than one hundred twenty (120) days old and the date of the
most recent Inventory appraisal shall not be more than one hundred eighty (180)
days old and the Borrower shall reimburse Agent for appraisals and collateral
field audits needed to be completed to comply with the above requirements. 
During the existence of a Default or an Event of Default, there shall be no
limit on the number of appraisals or field audits for which the Borrower shall
reimburse Agent.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Authorization to Debit Account.  The
Borrower hereby agrees that the Agent has the right to debit from any Deposit
Account of the Borrower or any other Credit Party, amounts owing to the Agent
and the Lenders by the Borrower under this Agreement and the Loan Documents for
payment of fees, expenses and other amounts incurred or owing in connection
therewith; provided that, so long as no Default or Event of Default shall then
exist, the Agent shall provide the Borrower with three days advance notice
(which may be by email or telephone to a Financial Officer) prior to debiting
any Deposit Account of a Credit Party.

 

Section 2.9.  Modifications to Commitment.

 

(a)                                 Optional Reduction of the Total Commitment
Amount.  The Borrower may at any time and from time to time permanently reduce
in whole or ratably in part the Total Commitment Amount to an amount not less
than the then existing Revolving Credit Exposure, by giving the Agent not fewer
than three (3) Business Days’ (with respect to Eurodollar Loans) and one (1)
Business Day (with respect to Base Rate Loans) (or thirty (30) days if the Total
Commitment Amount is to be terminated in its entirety) written notice of such
reduction, provided that any such partial reduction shall be in an aggregate
amount, for all of the Lenders, of not less than One Million Dollars
($1,000,000), increased in increments of One Hundred Thousand Dollars
($100,000).  The Agent shall promptly notify each Lender of the date of each
such reduction and such Lender’s proportionate share thereof.  After each such
partial reduction, the unused line fees payable hereunder shall be calculated
upon the Total Commitment Amount as so reduced.  If the Borrower reduces in
whole the Total Commitment Amount, on the effective date of such reduction (the
Borrower having prepaid in full the unpaid principal balance, if any, of the
Loans, together with all interest (if any) and commitment and other fees accrued
and unpaid with respect thereto, and provided that no Letter of Credit Exposure
or Swing Line Exposure shall exist), all of the Revolving Credit Notes shall be
delivered to the Agent marked “Canceled” and the Agent shall redeliver such
Revolving Credit Notes to the Borrower.  Any partial reduction in the Total
Commitment Amount shall be effective during the remainder of the Commitment
Period.

 

(b)                                 Increase in Total Commitment Amount.

 

(i)                                     At any time during the Commitment
Increase Period, Borrower may request that the Agent increase the Revolving
Amount up to an amount that shall not exceed the Maximum Revolving Amount,
either from one or more of the Lenders or another lending institution
satisfactory to Agent in its sole discretion; provided that, (u) such request
does not cause the Revolving Credit Commitments to cease being “Permitted
Indebtedness” under the Senior Notes Indenture, (v) such request for an increase
shall be in an amount of at least Ten Million Dollars ($10,000,000), increased
by increments of Five Million Dollars ($5,000,000), (w) no Default or Event of
Default shall have occurred or be continuing or result therefrom, (x) both
before and after giving effect thereto, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 5.7 hereof, (y) all
conditions set forth in Article 4 hereof shall have been satisfied, and (z) if
the Agent agrees to such increase in the Revolving Amount, such increase may be
made by either (A) increasing, for one or more Lenders, with their prior written
consent, their respective Revolving Credit Commitments, or (B) including one or
more Additional Lenders, each with a new commitment under the Revolving Credit
Commitment, as a party to this Agreement (collectively, the “Additional
Commitments”).  Nothing contained in this Section 2.9(b)(i) shall constitute or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Maximum Amount at any time.

 

49

--------------------------------------------------------------------------------


 

(ii)                                  During the Commitment Increase Period, all
of the Lenders agree that the Agent, in its sole discretion, may permit one or
more Additional Commitments upon satisfaction of the following requirements: (A)
each Additional Lender, if any, shall execute an Additional Lender Assumption
Agreement, (B) the Agent shall provide to each Lender a revised Schedule 1 to
this Agreement, including revised Commitment Percentages for each of the
Lenders, if appropriate, at least three Business Days prior to the date of the
effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), (C) the Borrower shall execute and deliver to the
Agent and the Lenders such replacement or additional Revolving Credit Notes as
shall be required by the Agent, and (D) the Borrower shall, on the Additional
Lender Assumption Effective Date, deliver to the Agent, for the benefit of the
Lenders, an opinion of counsel, in form and substance satisfactory to the Agent,
indicating that the Obligations incurred pursuant to the Additional Commitments
are permitted to be incurred, and permitted to be secured, pursuant to the
Senior Notes Documents.  The Lenders hereby authorize the Agent to execute each
Additional Lender Assumption Agreement on behalf of the Lenders.

 

(iii)                               On each Additional Lender Assumption
Effective Date, the Lenders shall make adjustments among themselves with respect
to the Revolving Loans then outstanding and amounts of principal, interest,
unused line fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Agent, in order to reallocate among such
Lenders such outstanding amounts, based on the revised Commitment Percentages
and to otherwise carry out fully the intent and terms of this Section 2.9(b)
(and the Borrower shall pay to the Lenders any amounts that would be payable
pursuant to Section 3.3 hereof if such adjustments among the Lenders would cause
a prepayment of one or more Eurodollar Loans).  In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to Section 2.9(a) hereof) without the
prior written consent of such Lender.  The Borrower shall not request any
increase in the Total Commitment Amount pursuant to this Section 2.9(b) if a
Default or an Event of Default shall then exist, or immediately after giving
effect to any such increase would exist.

 

Section 2.10.  Computation of Interest and Fees.  Interest on Loans, Letter of
Credit fees, Related Expenses and commitment and other fees and charges
hereunder shall be computed on the basis of a year having three hundred sixty
(360) days and calculated for the actual number of days elapsed.

 

Section 2.11.  Mandatory Payments.

 

(a)                                 Revolving Credit Exposure.  If, at any time,
the Revolving Credit Exposure shall exceed the Revolving Credit Commitment, the
Borrower shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Revolving Loans
sufficient to bring the Revolving Credit Exposure within the Revolving Credit
Commitment.

 

(b)                                 Swing Line Exposure.  If, at any time, the
Swing Line Exposure shall exceed the Swing Line Commitment, the Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Swingline Loans sufficient to bring the
Swing Line Exposure within the Swing Line Commitment.

 

(c)                                  Application of Mandatory Payments.  Unless
otherwise designated by the Borrower, each prepayment pursuant to Section
2.11(a) hereof shall be applied in the following order (i) first, on a pro rata
basis for the Lenders, to outstanding Base Rate Loans, and (ii) second, on a pro
rata basis for the Lenders, to outstanding Eurodollar Loans; provided that, if
the outstanding principal amount of any Eurodollar Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate

 

50

--------------------------------------------------------------------------------


 

Loan on the date of such prepayment.  Any prepayment of a Eurodollar Loan
pursuant to this Section 2.11 shall be subject to the prepayment provisions set
forth in Article III hereof.

 

Section 2.12.  Establishment of Reserves.  The Agent, on behalf of the Lenders,
shall have the right from time to time, in the good faith exercise of its
reasonable credit judgment (consistent with the asset-based nature of this
credit and the Agent’s customary and generally applicable practices), to
establish Reserves in such amounts and with respect to such matters as the Agent
deems necessary or appropriate, and to increase or decrease such Reserves.  In
exercising such reasonable credit judgment, the Agent may take into account
factors that (a) will or could reasonably be expected to adversely affect the
value of any Collateral, the enforceability or priority of the Liens held by the
Agent, for the benefit of the Lenders, or the amount that the Agent, for the
benefit of the Lenders, would be likely to receive in the liquidation of such
Collateral, or (b) may demonstrate that any collateral report or financial
information concerning the Credit Parties is incomplete, inaccurate or
misleading in any material respect.  In exercising such reasonable credit
judgment, Reserves may be established against anticipated obligations,
contingencies or conditions affecting the Companies, including, without
limitation, (i) tax liabilities and other obligations owing to Governmental
Authorities, (ii) asserted litigation liabilities, (iii) anticipated remediation
costs for compliance with Environmental Laws, (iv) obligations owing to any
lessor of real property, any warehouseman, any processor or any mortgagor on
third party mortgaged sites, and (v) in connection with Hedge Agreements and
Bank Product Obligations.  Reserves may also be established with respect to the
dilution of Accounts, as a result of inventory appraisals and other results of
field examinations.

 

Section 2.13.  Addition of Borrowing Base Company.  At the request of the
Borrower and at the sole discretion of the Agent, a Domestic Subsidiary may
become a Borrowing Base Company hereunder, provided that, in addition to the
Agent’s consent, (a) such Domestic Subsidiary shall have complied with all
requirements of Section 5.20 hereof, (b) the assets of such Domestic Subsidiary
shall have been appraised and otherwise evaluated for borrowing base eligibility
purposes in a manner and by appraisers satisfactory to the Agent, and (c) such
Domestic Subsidiary shall have provided to the Agent such corporate governance
and authorization documents and an opinion of counsel and any other documents
and items as may be deemed necessary or advisable by the Agent, all of the
foregoing to be in form and substance satisfactory to the Agent.

 

Section 2.14.  Record of Advances; Application of Collections.

 

(a)                                 Maintenance of Record of Advances.  The
Agent, on behalf of the Lenders, shall maintain records in respect of the Credit
Parties that shall reflect (i) the aggregate outstanding principal amount of
Revolving Loans and accrued interest, (ii) the unreimbursed Letter of Credit
drawings, (iii) the aggregate outstanding principal amount of Swingline Loans
and accrued interest, and (iv) all other Obligations that shall have become
payable hereunder (the “Advance Record”).  Each entry by the Agent in the
Advance Record shall be, to the extent permitted by applicable law and absent
manifest error, prima facie evidence of the data entered.  Such entries by the
Agent shall not be a condition to the Borrower’s obligation to repay the
Obligations.

 

(b)                                 Charges, Credits and Reports.  The Borrower
hereby authorizes the Agent, on behalf of the Lenders, to charge the Advance
Record with all Revolving Loans, Swingline Loans and all other Obligations under
this Agreement or any other Loan Document.  The Advance Record will be credited
in accordance with the provisions of this Agreement with all payments received
by the Agent directly from the Borrower or any other Credit Party or otherwise
for the account of the Borrower or any other Credit Party pursuant to this
Agreement.  The Agent shall send the Borrower monthly statements in accordance
with the Agent’s standard procedures.  Any and all such periodic or other
statements or reconciliations of

 

51

--------------------------------------------------------------------------------


 

the Advance Record shall be final, binding and conclusive upon the Borrower and
the other Credit Parties in all respects, absent manifest error, unless the
Agent receives specific written objection thereto from the Borrower within
thirty (30) Business Days after such statements or reconciliation shall have
been sent to the Borrower.

 

(c)                                  Application of Specific Payments.  Except
for the crediting to the Advance Record of Collections deposited to one or more
Cash Collateral Accounts as provided below, the Borrower shall make all other
payments to be made by the Borrower under this Agreement with respect to the
Obligations not later than 10:00 a.m. (Pacific time) on the day when due,
without setoff, counterclaim, defense or deduction of any kind.  Payments
received after 10:00 a.m. (Pacific time) shall be deemed to have been received
on the next Business Day.  Prior to the occurrence of an Event of Default, the
Borrower may specify to the Agent the Obligations to which such payment is to be
applied.  If the Borrower does not specify an application for such payment or if
an Event of Default has occurred, the Agent shall apply such payment in its
discretion.

 

(d)                                 Crediting of Collections During a Trigger
Period.  For the purpose of calculating interest on the Obligations and
determining the aggregate amount of Loans outstanding during a Trigger Period,
the amount of the Revolving Credit Exposure and the availability for additional
Revolving Loans and Letters of Credit, all Collections deposited into a Cash
Collateral Account shall be credited to the account of the Borrower or the other
Credit Parties, as appropriate, (as reflected in the Advance Record) on the next
Business Day after the Business Day on which the Agent has received notice of
the deposit of the proceeds of such Collections into such Cash Collateral
Account (including automated clearinghouse and federal wire transfers); provided
that, immediately available funds shall be applied on the same Business Day. 
Such Collections shall be credited as follows: (i) first to any costs and
expenses due under this Agreement, (ii) second to Swingline Loans, (iii) third
to Base Rate Loans, and (iv) fourth to Eurodollar Loans.  If such Collections
made on a date other than a Settlement Date are in excess of the aggregate
amount of Swingline Loans outstanding, then such Collections may, in the
discretion of the Agent depending on the amount of such payment, be credited
towards the Swingline Lender’s pro rata share of Revolving Loans outstanding
until such payments can be reallocated among the Lenders on the next Settlement
Date.  From time to time, upon advance written notice to the Borrower, the Agent
may adopt such additional or modified regulations and procedures as the Agent
may deem reasonable and appropriate with respect to the operation of the Cash
Collateral Accounts and not substantially inconsistent with the terms of this
Agreement.

 

(e)                                  Application of Deposits in Cash Collateral
Accounts During a Trigger Period.  Deposits of Collections to the Cash
Collateral Accounts during a Trigger Period shall be credited to the Advance
Record of the Borrower on a daily basis in accordance with subsection (d) above,
and thereby reduce the Swing Line Exposure or the Revolving Credit Exposure
(other than in respect of the undrawn amount of any Letter of Credit
outstanding) as the Agent may choose, in its sole discretion; provided that,
prior to the occurrence of an Event of Default, the Agent will use reasonable
efforts to avoid applications of payments that would cause prepayment of a
Eurodollar Loan prior to the expiration of the applicable Interest Period.  Upon
payment in full of the Secured Obligations (other than contingent Secured
Obligations for which no written demand has been made or asserted) and the
termination of the Revolving Credit Commitment, deposits of Collections to the
Cash Collateral Accounts shall be credited by the Agent as directed by the
Borrower.

 

Section 2.15.  Protective Advances.  The Agent may, in its reasonable
discretion, make Protective Advances without the consent of the Lenders, so long
as after giving effect to such Protective Advances, the aggregate amount of
outstanding Protective Advances shall not exceed the Total Commitment Amount.  A
Protective Advance is for the account of the Borrower and shall constitute

 

52

--------------------------------------------------------------------------------


 

Obligations.  Any such Protective Advances incurred after the occurrence and
during the continuance of an Event of Default shall be deemed to have been made
in connection with the exercise of remedies by the Agent and shall have the
priority set forth in Section 9.8 hereof as expenses of the Agent incurred in
connection with the exercise of remedies under this Agreement or the other Loan
Documents.  To the extent the Agent makes Protective Advances, the Borrower
hereby agrees to promptly reimburse the Agent, on demand, for all such
Protective Advances.  The advance of any such Protective Advances on any one
occasion shall not obligate the Agent to advance any Protective Advances on any
other occasion and nothing in this Section 2.15 shall be construed as excusing
any Company from the performance of any covenant or other agreement of such
Company with respect to any of the foregoing matters as set forth in this
Agreement or in any of the other Loan Documents.  The Lenders shall reimburse
the Agent for any Protective Advances to the extent that the Agent does not
receive reimbursement pursuant to any other provision of this Agreement, and, at
the sole option of the Agent, the Agent may reimburse itself for Protective
Advances through the making of a Swingline Loan or by requesting that the
Lenders fund a Revolving Loan, subject to no conditions precedent whatsoever
(but, for clarification, subject to the first sentence hereof) other than notice
to the Lenders in accordance with Section 2.5(a) hereof.

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)                                 If, after the Closing Date, (i) the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof by a Governmental Authority, or (ii) the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority:

 

(A)                               shall subject any Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Taxes and Excluded Taxes which are
governed by Section 3.2 hereof);

 

(B)                               shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(C)                               shall impose on such Lender any other
condition,

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Agent) of the event by reason of which
it has become so entitled.

 

(b)                                 If any Lender shall have determined that,
after the Closing Date, the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or

 

53

--------------------------------------------------------------------------------


 

not having the force of law) from any Governmental Authority shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder, or under or in respect of
any Letter of Credit, to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration the policies of such Lender or such corporation with
respect to capital adequacy), then from time to time, upon submission by such
Lender to the Borrower (with a copy to the Agent) of a written request therefor
(which shall include the method for calculating such amount), the Borrower shall
promptly pay or cause to be paid to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c)                                  For purposes of this Section 3.1, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.

 

(d)                                 A certificate as to any additional amounts
payable pursuant to this Section 3.1 submitted by any Lender to the Borrower
(with a copy to the Agent) shall be conclusive absent manifest error.  In
determining any such additional amounts, such Lender may use any method of
averaging and attribution that it (in its sole discretion) shall deem
applicable.  The obligations of the Borrower pursuant to this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 3.2.  Taxes.

 

(a)                                 All payments made by any Credit Party under
any Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of any Taxes or Other Taxes.  If any Taxes or
Other Taxes are required to be deducted or withheld from any amounts payable to
the Agent or any Lender hereunder, the amounts so payable to the Agent or such
Lender shall be increased to the extent necessary to yield to the Agent or such
Lender (after deducting, withholding and payment of all Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in the Loan Documents.

 

(b)                                 Whenever any Taxes or Other Taxes are
required to be withheld and paid by a Credit Party, such Credit Party shall
timely withhold and pay such taxes to the relevant Governmental Authorities.  As
promptly as possible thereafter, the Borrower shall send to the Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by such Credit Party
showing payment thereof or other evidence of payment reasonably acceptable to
the Agent or such Lender.  If such Credit Party shall fail to pay any Taxes or
Other Taxes when due to the appropriate Governmental Authority or fails to remit
to the Agent the required receipts or other required documentary evidence, such
Credit Party and the Borrower shall indemnify the Agent and the appropriate
Lenders on demand for any incremental Taxes or Other Taxes paid or payable by
the Agent or such Lender as a result of any such failure.

 

(c)                                  Each Lender that is not (i) a citizen or
resident of the United States of America, (ii) a corporation, partnership or
other entity created or organized in or under the laws of the United States of
America (or any jurisdiction thereof), or (iii) an estate or trust that is
subject to federal income taxation regardless of the source of its income (any
such Person, a “Non-U.S. Lender”) shall deliver to the Borrower and the Agent
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY

 

54

--------------------------------------------------------------------------------


 

or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a statement with respect to such
interest and two copies of a Form W-8BEN, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by Credit Parties under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document.  In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that such Lender is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this subsection (c), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
subsection (c) that such Non-U.S. Lender is not legally able to deliver.

 

(d)                                 The agreements in this Section 3.2 shall
survive the termination of the Loan Documents and the payment of the Loans and
all other amounts payable hereunder.

 

Section 3.3.  Funding Losses.  The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement, (c) the making of a prepayment of a
Eurodollar Loan on a day that is not the last day of an Interest Period
applicable thereto, or (d) any conversion of a Eurodollar Loan to a Base Rate
Loan on a day that is not the last day of an Interest Period applicable
thereto.  Such indemnification shall be in an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amounts so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein over (ii) the amount of interest (as reasonably determined
by such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
appropriate London interbank market, along with any administration fee charged
by such Lender.  A certificate as to any amounts payable pursuant to this
Section 3.3 submitted to the Borrower (with a copy to the Agent) by any Lender
shall be conclusive absent manifest error.  The obligations of the Borrower
pursuant to this Section 3.3 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

Section 3.4.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a)                                 If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Agent, be
conclusive and binding on the Borrower) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a Eurodollar Loan, the obligations of
such Lender to make, continue or convert any such Eurodollar Loan shall, upon
such determination, be suspended until such Lender shall notify the Agent that
the circumstances causing such suspension no

 

55

--------------------------------------------------------------------------------


 

longer exist, and all outstanding Eurodollar Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

 

(b)                                 If the Agent or the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan, or that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to the Lenders of funding such Loan, the Agent will
promptly so notify the Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain such Eurodollar Loan shall be suspended until
the Agent (upon the instruction of the Required Lenders) revokes such notice. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of such Eurodollar Loan or, failing
that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

 

Section 3.5.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate for such Interest Period.

 

ARTICLE IV. CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swingline Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)                                 The Borrower shall have submitted a Notice
of Loan (or with respect to a Letter of Credit, complied with the provisions of
Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;

 

(b)                                 no Default or Event of Default shall then
exist or immediately after such Credit Event would exist;

 

(c)                                  each of the representations and warranties
contained in Article VI hereof shall be true in all material respects as if made
on and as of the date of such Credit Event (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case, such representations shall be true and correct in
all respects and except to the extent that any representations and warranties
expressly relate to an earlier date, in which case, such representations and
warranties shall be true and correct as of such date);

 

(d)                                 at the time of and immediately after giving
effect to such Credit Event, the Revolving Credit Exposure shall not exceed the
lesser of (i) the Revolving Amount and (ii) the Borrowing Base;

 

(e)                                  Agent shall have received each Borrowing
Base Certificate then required to have been delivered pursuant to the terms of
this Agreement;

 

56

--------------------------------------------------------------------------------


 

(f)                                   since December 25, 2016, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect; and

 

(g)                                  at the time of and immediately after giving
effect to such Credit Event, the Borrower shall be in pro forma compliance with
Section 5.7 as of the most recently ended fiscal quarter for which financial
statements have been delivered.

 

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified above.

 

Section 4.2.  Conditions to Effectiveness.  The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligations of any
Fronting Lender to issue any Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied:

 

(a)                                 Approval.  Each Lender shall have obtained
approval from its credit committee in respect of its Maximum Amount and shall be
satisfied with its diligence in respect of the Credit Parties (including,
without limitation, the capital structure of the Credit Parties), with any
material Indebtedness of a Credit Party being subject to an acceptable
intercreditor agreement between the holders thereof and the Agent.

 

(b)                                 Loan Documents.  Agent shall have received
the following, each to be in form and substance satisfactory to Agent:

 

(i)                                     The Loan Agreement.  Agent shall have
received, a counterpart to this Agreement signed by or on behalf of each Party
hereto or written evidence satisfactory to Agent (which may include electronic
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart to this Agreement;

 

(ii)                                  Notes as Requested.  The Borrower shall
have executed and delivered to (i) each Lender requesting a Revolving Credit
Note such Lender’s Revolving Credit Note, and (ii) the Swingline Lender the
Swingline Note, if requested by the Swingline Lender;

 

(iii)                               Intellectual Property Security Agreements. 
Each Credit Party that owns federally registered intellectual property as of the
Closing Date shall have executed and delivered to the Agent, for the benefit of
the Lenders, an Intellectual Property Security Agreement;

 

(iv)                              [Reserved];

 

(v)                                 Intercreditor Agreement.  The Borrower shall
have delivered the Intercreditor Agreement, fully executed by the Indenture
Agent and each Credit Party;

 

(vi)                              Lien Searches, Payoff Letters and Release
Documentation.  With respect to the property owned or leased by each Credit
Party, the Borrower shall have caused to be delivered to the Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to the Agent and
the Lenders, (ii) the results of federal and state tax lien and judicial lien
searches, satisfactory to the Agent and the Lenders, and (iii) Uniform
Commercial Code termination statements (or Uniform Commercial Code Assignments,
if available) reflecting termination (or assignment, if applicable) of all UCC
Financing Statements previously filed by any Person and not expressly permitted
pursuant to Section 5.9 hereof, together with duly executed payoff letters, in
form and

 

57

--------------------------------------------------------------------------------


 

substance satisfactory to Agent, executed by each existing lender, together with
the applicable release documentation (including UCC-3 amendments, mortgage
releases and IP releases) releasing all Liens of such Persons on the assets of
the Credit Parties;

 

(vii)                           [Reserved];

 

(viii)                        Consents.  The Borrower shall have delivered to
the Agent all governmental and third party consents and approvals to this
Agreement and the Senior Note Documents (all of which shall be final, with no
waiting period to expire or ongoing governmental inquiry or investigation);

 

(ix)                              [Reserved];

 

(x)                                 Subsidiary Documents.  Each Guarantor of
Payment shall have executed and delivered to the Agent (i) a Guaranty of
Payment, in form and substance satisfactory to the Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Agent, to create or perfect the Liens of the Agent, for the benefit of the
Lenders, in the assets of such Guarantor of Payment;

 

(xi)                              Officer’s Certificate, Resolutions,
Organizational Documents.  The Borrower shall have delivered to the Agent an
officer’s certificate (or comparable domestic or foreign documents) certifying
the names of the officers of each Credit Party authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (i) the resolutions of the board of directors (or comparable domestic
or foreign documents) of such Credit Party evidencing approval of the execution
and delivery of the Loan Documents and the execution of other Related Writings
to which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party;

 

(xii)                           Good Standing and Full Force and Effect
Certificates.  The Borrower shall have delivered to the Agent a good standing
certificate or full force and effect certificate (or comparable document, if
neither certificate is available in the applicable jurisdiction), as the case
may be, for each Credit Party, issued on or about the Closing Date, by the
Secretary of State in the state or states where such Credit Party is
incorporated or formed or qualified as a foreign entity;

 

(xiii)                        Legal Opinion.  The Borrower shall have delivered
to the Agent a favorable opinion of counsel for the Borrower and each other
Credit Party, in form and substance satisfactory to the Agent and the Lenders;

 

(xiv)                       Insurance Policies.  The Borrower shall have
delivered to the Agent certificates of insurance on ACORD 25 and 27 or 28 form
and proof of endorsements satisfactory to the Agent and the Lenders, providing
for adequate personal property and liability insurance for each Company, with
the Agent, on behalf of the Lenders, listed as mortgagee, lender’s loss payee
and additional insured, as appropriate;

 

(xv)                          [Reserved];

 

(xvi)                       Agent Fee Letter and Other Fees.  The Borrower shall
have (i) executed and delivered to the Agent, the Agent Fee Letter and paid to
the Agent, for its sole account, the fees stated therein, and (ii) paid all fees
and expenses of the Agent in connection with the preparation and negotiation of
the Loan Documents;

 

58

--------------------------------------------------------------------------------


 

(xvii)                    Senior Notes Documents.  The Borrower shall have
provided to the Agent evidence that not less than $250,000,000 in Senior Notes
has been issued by Borrower and the net proceeds thereof used to fund the
retirement of Borrower’s existing 7.00% senior secured notes due 2019, as well
as copies of any Senior Notes Documents executed on or about the Closing Date,
certified by a Financial Officer as true, correct and complete and evidence that
all conditions precedent to such transaction have been satisfied;

 

(xviii)                 Solvency Certificate.  The Borrower shall have provided
to the Agent a certificate attesting to the solvency of each Credit Party,
individually and together with its Subsidiaries on a consolidated basis, before
and after execution and delivery of the Loan Documents and the making of the
initial Loans under this Agreement and before and after giving effect to the
transactions contemplated by the Senior Notes Documents;

 

(xix)                       Closing Certificate.  The Borrower shall have
delivered to the Agent and the Lenders an Authorized Officer’s certificate
certifying that, as of the Closing Date, (i) all conditions precedent set forth
in this Section 4.2 have been satisfied, (ii) no Default or Event of Default
exists nor immediately after the first Credit Event will exist, and (iii) each
of the representations and warranties contained in Article VI hereof are true
and correct as of the Closing Date;

 

(xx)                          Letter of Direction.  The Borrower shall have
delivered to the Agent a letter of direction authorizing the Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent;

 

(xxi)                       Know-Your-Customer Documentation.  Agent and Lenders
shall have received all documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
laws;

 

(xxii)                    Financial Statements.  Agent shall have received the
consolidated and consolidating audited financial statements of the Borrower and
its Subsidiaries for the fiscal years ended December 27, 2015 and December 25,
2016, including balance sheets, income statements and cash flow statements
audited by independent public accounts of recognized national standing and
prepared in conformity with GAAP, financial projections and such other financial
information as Agent may request; and

 

(xxiii)                 Advertising Permission Letter.  The Borrower shall have
delivered to the Agent an advertising permission letter, authorizing the Agent
to publicize the transaction and specifically to use the name of the Borrower in
connection with “tombstone” advertisements in one or more publications selected
by the Agent.

 

(c)                                  No Material Adverse Change.  No material
adverse change, in the opinion of the Agent, shall have occurred in the
financial condition, operations or prospects of the Companies since December 25,
2016.

 

(d)                                 Miscellaneous.  The Borrower shall have
provided to the Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Agent or the Lenders.

 

59

--------------------------------------------------------------------------------


 

Section 4.3.  Post-Closing Conditions. The Borrower shall, and shall cause each
Company to, satisfy each of the following requirements on or before the date
specified below (or such later date to be determined by Agent in its sole
discretion):

 

(a)                                 Delivery of Original Signature Pages and
Pledged Notes.  Not later than five (5) days after the Closing Date (or such
later date determined by Agent in its sole discretion), original signature pages
to all Loan Documents and original Pledged Notes which have not been previously
delivered to Agent, together with executed appropriate endorsements with respect
to each such Pledged Note.

 

ARTICLE V. COVENANTS

 

Section 5.1.  Insurance.  Each Company shall at all times maintain insurance
upon its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such periods, and against such
risks as may be acceptable to the Agent, with provisions satisfactory to the
Agent for, with respect to Credit Parties, payment of all losses thereunder
(other than with respect to the Indenture Priority Collateral, so long as the
Indebtedness owing under the Senior Notes Documents has not been paid in full)
to the Agent, for the benefit of the Lenders, and such Company as their
interests may appear (with lender’s loss payable endorsement in favor of the
Agent, for the benefit of the Lenders), and, if required by the Agent, the
Borrower shall deposit the policies with the Agent.  Any such policies of
insurance shall provide for no fewer than thirty (30) days prior written notice
of cancellation to the Agent and the Lenders.  Subject to the provisions of the
Intercreditor Agreement, any sums received by the Agent, for the benefit of the
Lenders, in payment of insurance losses, returns, or unearned premiums under the
policies may, at the option of the Agent, be applied upon the Obligations
whether or not the same is then due and payable, or may be delivered to the
Companies for the purpose of replacing, repairing, or restoring the insured
property; provided that, with respect to any insurance proceeds received in
connection with, or for the purpose of satisfying, any pending litigation
claims, expenses or final judgments, the Agent shall deliver such proceeds to
the Companies for the purposes of satisfying such claims, expenses or
judgments.  The Agent is hereby authorized to act as attorney-in-fact for the
Companies in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts.  In the event of failure to provide such insurance as
herein provided, the Agent may, at its option, provide such insurance and the
Borrower shall pay to the Agent, upon demand, the cost thereof.  Should the
Borrower fail to pay such sum to the Agent upon demand, interest shall accrue
thereon, from the date of demand until paid in full, at the Default Rate. 
Within ten (10) days of the Agent’s written request, the Borrower shall furnish
to the Agent such information about the insurance of the Companies as the Agent
may from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to the Agent and certified by a Financial Officer .

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other material obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.

 

60

--------------------------------------------------------------------------------


 

Section 5.3.  Financial Statements, Collateral Reporting and Information.

 

(a)                                 Borrowing Base.  The Borrower shall deliver
to the Agent, as frequently as the Agent may request, but no less frequently
than by 10:00 a.m. (Pacific time) thirty (30) days after the end of each Monthly
Reporting Period (or the next Business Day if such day is not a Business Day), a
Borrowing Base Certificate for such Monthly Reporting Period prepared and
certified by a Financial Officer.  Such Borrowing Base Certificate shall be
updated for all activity (sales, billings, collections, credits and similar
information) affecting the Accounts of the Borrowing Base Companies from the
date of the immediately preceding Borrowing Base Certificate to the date of such
Borrowing Base Certificate.  The amount of Eligible Raw Materials Inventory and
Eligible Work-in-Process Inventory and the determination as to which accounts
receivable constitute Eligible Billed Accounts Receivable and which constitute
Eligible Unbilled Accounts Receivable to be included on each Borrowing Base
Certificate shall, absent a request from the Agent that such amounts be
calculated more frequently, be the amount that is calculated and updated monthly
pursuant to subsections (e) and (f) below.  After receipt, Agent shall provide
Lenders with copies of such Borrowing Base Certificates, which copies to Lenders
may be effectuated by Agent by posting to Syndtrak, Intralink or similar
internet or intranet website.

 

(b)                                 Quarterly Financials.  The Borrower shall
deliver to the Agent and the Lenders, within forty-five (45) days after the end
of each of the first three (3) Quarterly Reporting Periods of each fiscal year,
in form and detail satisfactory to the Agent and the Lenders and certified by a
Financial Officer, (i) balance sheets of the Borrower as of the end of such
period and statements of income (loss), stockholders equity and cash flow for
the Quarterly Reporting Period and fiscal year to date periods and a comparison
to budget or plan, all prepared on a Consolidated basis, and (ii) balance sheets
of the Borrower as of the end of such period and statements of income (loss) of
the Borrower and capital expenditures made by the Borrower for the Quarterly
Reporting Period and fiscal year to date periods and a comparison to budget or
plan, all prepared on a consolidating (by business segment) basis (collectively,
the “Unaudited Financial Statements”).  Notwithstanding the foregoing, during a
Trigger Period, at the request of Agent, Borrower shall deliver the Unaudited
Financial Statements and Compliance Certificate described in clause (d) below
monthly, within thirty (30) days after the end of each calendar month.

 

(c)                                  Annual Audit Report.  The Borrower shall
deliver to the Agent and the Lenders, within ninety (90) days after the end of
each fiscal year of the Borrower, (i) an annual audit report of the Borrower for
that year prepared on a Consolidated basis, in form and detail satisfactory to
the Agent and the Lenders and certified by an unqualified opinion of an
independent public accountant satisfactory to the Agent, which report shall
include balance sheets and statements of income (loss), stockholders equity and
cash flow for that period, and (ii) balance sheets of the Borrower as of the end
of such period and statements of income (loss) of the Borrower and capital
expenditures made by the Borrower for such annual period, all prepared on a
consolidating (by business segment) basis that correspond to the statements
delivered in subpart (i) hereof, and certified by a Financial Officer.

 

(d)                                 Compliance Certificate.  The Borrower shall
deliver to the Agent and the Lenders, concurrently with the delivery of the
financial statements set forth in subsections (b) and (c) above, a Compliance
Certificate.

 

(e)                                  Billed Accounts Receivable Aging Report. 
The Borrower shall deliver to the Agent a billed accounts receivable aging
report, in form and substance satisfactory to the Agent and signed by a
Financial Officer, (i) concurrently with the delivery of the Borrowing Base
Certificate referenced in subsection (a) above, aged by the original invoice
date of accounts receivable of the Borrowing Base Companies, prepared as of the
last day of the preceding Monthly Reporting Period, reconciled to the period-end
balance sheet and period-end Borrowing Base Certificate, together with the
calculation of the

 

61

--------------------------------------------------------------------------------


 

current period-end Eligible Billed Accounts Receivable of the Borrowing Base
Companies, (ii) upon the Agent’s request, an aging by original invoice date of
all existing accounts receivable, specifying the names, current value and dates
of invoices for each Account Debtor, and (iii) that includes any other
information the Agent shall reasonably request with respect to such accounts
receivable and its evaluation of such reports.

 

(f)                                   Unbilled Accounts Receivable Listing.  The
Borrower shall deliver to the Agent an unbilled accounts receivable listing, in
form and substance satisfactory to the Agent and signed by a Financial Officer,
(i) concurrently with the delivery of the Borrowing Base Certificate referenced
in subsection (a) above, prepared as of the last day of the preceding Monthly
Reporting Period, reconciled to the period-end balance sheet and period-end
Borrowing Base Certificate, together with the calculation of the current
period-end Eligible Unbilled Accounts Receivable of the Borrowing Base Companies
and (ii) that includes any other information the Agent shall reasonably request
with respect to such accounts receivable and its evaluation of such reports.

 

(g)                                  Inventory Report.  The Borrower shall
deliver to the Agent a summary of Inventory, in form and substance satisfactory
to the Agent and signed by a Financial Officer, concurrently with the delivery
of the Borrowing Base Certificate referenced in subsection (a) above, based upon
period-end balances reconciled to the period-end balance sheet and the
period-end Borrowing Base Certificate, and accompanied by an Inventory
certification, in form and substance reasonably acceptable to the Agent and
including a calculation of the Eligible Raw Materials Inventory and Eligible
Work-in-Process Inventory of the Borrowing Base Companies (the calculation of
Eligible Inventory reflecting the then most recent period-end balance). The
Borrower shall deliver, after the end of each Quarterly Reporting Period, to the
Agent, Inventory records, in such detail as the Agent and the Lenders shall deem
reasonably necessary to determine the level of Eligible Raw Materials Inventory
and Eligible Work-in-Process Inventory. The values shown on the Inventory
reports shall be at the lower of cost or market value, determined in accordance
with the usual cost accounting system of the Borrowing Base Companies. The
Borrower shall provide such other reports with respect to the Inventory of the
Borrowing Base Companies as the Agent may reasonably request from time to time.
Notwithstanding anything above in this Section 5.3(g) to the contrary, unless
otherwise required by the Agent in writing, the Borrower shall only be required
to deliver Inventory reports with respect to Borrowing Base Companies whose
Inventory is a component of the Borrowing Base.

 

(h)                                 Accounts Payable Aging Report.  The Borrower
shall deliver to the Agent, concurrently with the delivery of the Borrowing Base
Certificate referenced in subsection (a) above, in form and detail satisfactory
to the Agent, an aging summary of the accounts payable of the Borrowing Base
Companies, dated as of the last day of the preceding Monthly Reporting Period.

 

(i)                                     Assigned Government Contracts.  The
Borrower shall deliver to the Agent, concurrently with the delivery of the
Borrowing Base Certificate referenced in subsection (a) above, in form and
detail satisfactory to the Agent, a list of all Assigned Government Contracts
that came into existence during the preceding Monthly Reporting Period, together
with an Instrument of Assignment and a Notice of Assignment of Claims for each
such Assigned Government Contract.

 

(j)                                    Applicable Margin Certificate.  The
Borrower shall deliver to the Agent, concurrently with the delivery of the
financial statements referenced in subsections (b) and (c) above, an Applicable
Margin Certificate setting forth a calculation of the Average Excess
Availability for the Quarterly Reporting Period most recently ended and the
corresponding Applicable Margins.

 

(k)                                 Customer List.  The Borrower shall deliver
to the Agent an updated customer list, upon request of the Agent that sets forth
all Account Debtors of the Borrowing Base Companies, including but not limited
to the name, address and contact information of each Account Debtor, in form and
detail satisfactory to the Agent.

 

62

--------------------------------------------------------------------------------


 

(l)                                     Projections.  The Borrower shall deliver
to the Agent and the Lenders, within forty-five (45) days after the end of each
fiscal year of the Borrower, consistent with GAAP and in form and detail
satisfactory to the Agent, (i) projected quarterly balance sheets, income
statements cash flow statements and a calculation of the projected Revolving
Credit Availability and projected compliance with Section 5.7 hereof for the
following year of the Borrower, prepared on a Consolidated basis and (ii) a pro
forma budget.

 

(m)                             Locations of Collateral.  The Borrower shall
deliver to the Agent, within ninety (90) days after the end of each fiscal year
of the Borrower, a replacement Schedule 6.9 that sets forth each location
(including third party locations) where any Company conducts business or
maintains any Accounts, Inventory or Equipment, in form and substance
satisfactory to the Agent.

 

(n)                                 Reporting Periods.  Not later than thirty
(30) days prior to the end of each fiscal year of the Borrower, the Borrower
shall deliver to the Agent a replacement Schedule 5.3 that sets forth the
respective Monthly Reporting Periods and Quarterly Reporting Periods for the
following fiscal year of the Borrower, in form and substance reasonably
satisfactory to the Agent.

 

(o)                                 Shareholder and SEC Documents.  The Borrower
shall deliver to the Agent and the Lenders, as soon as available, copies of all
notices, reports, definitive proxy or other statements and other documents sent
by the Borrower to its shareholders, to the holders of any of its debentures or
bonds or the trustee of any indenture securing the same or pursuant to which
they are issued, or sent by the Borrower (in final form) to any securities
exchange or over the counter authority or system, or to the SEC or any similar
federal agency having regulatory jurisdiction over the issuance of the
Borrower’s securities; provided that, to the extent that any such documentation
is publicly available at the website of the Borrower, the Borrower shall have
satisfied the requirement of this subpart (o) with respect to such documentation
by providing the Agent with a written notice (which may be in the form of
electronic mail that has been confirmed by the Agent as received) that such
documentation is available at the website of the Borrower.

 

(p)                                 Changes in Accounting Principles.  If, as a
result of any change in accounting principles and policies (or the application
thereof) from those used in the preparation of the historical financial
statements, the consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 5.3(b) or Section 5.3(c) will differ
in any material respect from the consolidated financial statements that would
have been delivered pursuant to such sections had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to the Agent.

 

(q)                                 Financial Information of the Companies.  The
Borrower shall deliver to the Agent and the Lenders, within ten days of the
written request of the Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as may from time
to time be reasonably requested, which information shall be submitted in form
and detail satisfactory to the Agent and the Lenders and certified by a
Financial Officer of the Company or Companies in question.

 

(r)                                    Raytheon Purchase Orders.  The Borrower
shall deliver to the Agent, concurrently with the delivery of the Borrowing Base
Certificate referenced in subsection (a) above, a schedule of all activity
relating to the Raytheon Purchase Orders in form and detail satisfactory to
Agent, which schedule shall contain a description of all Inventory and materials
associated with the fabrication and

 

63

--------------------------------------------------------------------------------


 

manufacturing of goods under all then-existing Raytheon Purchase Orders, a
description of all costs accrued by the Credit Parties in connection with their
performance of such Raytheon Purchase Orders, a description of all remaining
work to be performed under such Raytheon Purchase Orders, and a description of
any prospective Raytheon Purchase Orders that the Borrower proposes be added to
Schedule 1.6.

 

Section 5.4.  Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit the Agent or any
Lender, or any representative of the Agent or such Lender, to examine such
Company’s books and records and to make excerpts therefrom and transcripts
thereof.

 

Section 5.5.  Franchises; Change in Business.

 

(a)                                 Each Company (other than a Dormant
Subsidiary) shall preserve and maintain at all times its existence, and its
rights and franchises necessary for its business, except as otherwise expressly
permitted pursuant to Section 5.12 hereof.

 

(b)                                 No Company shall engage in any business if,
as a result thereof, the general nature of the business of the Companies taken
as a whole would be substantially changed from the general nature of the
business the Companies are engaged in on the Closing Date.

 

Section 5.6.  ERISA Pension and Benefit Plan Compliance.

 

(a)                                 Generally.  No Company shall incur any
material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan.  The Borrower shall furnish to the Agent and the Lenders (i) as soon
as possible and in any event within thirty (30) days after any Company knows or
has reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a statement of a Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company,
and (ii) promptly after receipt thereof, a copy of any notice such Company, or
any member of the Controlled Group may receive from the PBGC or the Internal
Revenue Service with respect to any ERISA Plan administered by such Company;
provided that, this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.  The
Borrower shall promptly notify the Agent of any material taxes assessed,
proposed to be assessed or that the Borrower has reason to believe may be
assessed against a Company by the Internal Revenue Service with respect to any
ERISA Plan.  As used in this Section 5.6(a), “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth.  As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred, such Company shall provide the Agent with
notice of such ERISA Event with a certificate by a Financial Officer of such
Company setting forth the details of the event and the action such Company or
another Controlled Group member proposes to take with respect thereto.  The
Borrower shall, at the written request of the Agent, deliver or cause to be
delivered to the Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.

 

64

--------------------------------------------------------------------------------


 

(b)                                 Foreign Pension Plans and Benefit Plans.

 

(i)                                     For each existing, or hereafter adopted,
Foreign Pension Plan and Foreign Benefit Plan, the Borrower and any appropriate
Foreign Subsidiary shall in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Foreign
Pension Plan or Foreign Benefit Plan, including under any funding agreements and
all applicable laws (including any fiduciary, funding, investment and
administration obligations).

 

(ii)                                  All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Foreign Pension Plan or Foreign Benefit Plan shall be paid or remitted by the
Borrower and any appropriate Foreign Subsidiary in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws.

 

(iii)                               The Borrower and any appropriate Foreign
Subsidiary shall deliver to the Agent (A) if requested by the Agent in writing,
copies of each annual and other return, report or valuation with respect to each
Foreign Pension Plan as filed with any applicable Governmental Authority; (B)
promptly after receipt thereof by an officer of the Borrower (including receipt
from a Company that may have been the initial recipient), a copy of any material
direction, order, notice, ruling or opinion that the Borrower and any
appropriate Foreign Subsidiary may receive from any applicable Governmental
Authority with respect to any Foreign Pension Plan; and (C) notification within
thirty (30) days of any increases having a cost to the Companies in excess of
Five Hundred Thousand Dollars ($500,000) per annum in the aggregate, in the
benefits of any existing Foreign Pension Plan or Foreign Benefit Plan, or the
establishment of any new Foreign Pension Plan or Foreign Benefit Plan, or the
commencement of contributions to any such plan to which the Companies were not
previously contributing.

 

Section 5.7.  Financial Covenants.

 

Fixed Charge Coverage Ratio.  The Borrower and its Subsidiaries will maintain a
Fixed Charge Coverage Ratio of at least 1.00 to 1.00 while a FCCR Trigger Period
is in effect, measured on a Consolidated basis as of the end of each Quarterly
Reporting Period, commencing with the most recent Quarterly Reporting Period
ending prior to the commencement of such FCCR Trigger Period.

 

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that, this Section 5.8 shall not apply to the
following, to the extent the following are not otherwise prohibited by the
Senior Notes Documents:

 

(a)                                 the Loans, the Letters of Credit and any
other Indebtedness under this Agreement;

 

(b)                                 any loans granted to or Capitalized Lease
Obligations entered into by any Company for the purchase or lease of fixed
assets (and refinancings of such loans or Capitalized Lease Obligations), which
loans and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased or leased, so long as (i) the Borrower is in pro forma
compliance with Section 5.7 hereof, both before and after giving effect to such
loans and Capitalized Lease Obligations, (ii) no Default or Event of Default
shall exist at the time any such loan or Capitalized Lease Obligation is
incurred, or immediately thereafter shall begin to exist, (iii) the aggregate
principal amount of all such loans and Capitalized Lease Obligations for all
Companies shall not exceed Twenty Million Dollars ($20,000,000) at any time
outstanding;

 

(c)                                  the Indebtedness existing on the Closing
Date, in addition to the other Indebtedness permitted to be incurred pursuant to
this Section 5.8, as set forth in Schedule 5.8 hereto (and any extension,
renewal or refinancing thereof but only to the extent that the principal amount
thereof does not increase (other than by the addition of any capitalized
interest and refinancing expenses) after the Closing

 

65

--------------------------------------------------------------------------------


 

Date and such terms and conditions thereof are not less favorable to the obligor
thereon or to the Lenders than the Indebtedness being refinanced), and any
extension, renewal or refinancing of any other Indebtedness permitted under this
Section 5.8, but only to the extent that the principal amount thereof does not
increase (other than by the addition of any capitalized interest and refinancing
expenses), such Indebtedness has a maturity date later than or equal to the
final maturity and a longer or equal weighted average life than the Indebtedness
being renewed or refinanced, and such terms and conditions thereof are not less
favorable to the obligor thereon or to the Lenders than the Indebtedness being
refinanced;

 

(d)                                 loans to, and guaranties of Indebtedness of,
a Credit Party to a Credit Party; provided that (i) all such Indebtedness shall
be evidenced by promissory notes and all such notes shall be subject to a first
priority Lien in favor of Agent and (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that is in any case, satisfactory to Agent;

 

(e)                                  Indebtedness under any Hedge Agreement, so
long as such Hedge Agreement shall have been entered into in the ordinary course
of business and not for speculative purposes;

 

(f)                                   Indebtedness arising in the ordinary
course of business of the Companies in connection with Bank Products, provided
that as to corporate credit card programs of the Companies, such Indebtedness
shall not exceed an aggregate amount of Seven Million, Five Hundred Thousand
Dollars ($7,500,000);

 

(g)                                  Permitted Foreign Subsidiary Loans,
Guaranties and Investments;

 

(h)                                 Indebtedness incurred in connection with the
Senior Notes, in an aggregate amount not to exceed Three Hundred Million Dollars
($300,000,000);

 

(i)                                     Indebtedness with respect to surety,
appeal, indemnity, performance or other similar bonds arising in the ordinary
course of business and upon terms typical to the industry; provided that this
subpart (i) shall not include guaranties for borrowed money;

 

(j)                                    Indebtedness incurred in connection with
a financing arrangement of accounts receivable of a Foreign Subsidiary, secured
solely by the applicable specific accounts receivable of such Foreign
Subsidiary, in an aggregate amount not to exceed, for all Companies, Thirty
Million Dollars ($30,000,000), subject to such terms, conditions and
documentation acceptable to the Agent in its reasonable credit judgment;

 

(k)                                 Indebtedness of Gichner to Raytheon
consisting of the aggregate amount of Raytheon Progress Payments actually
received by Gichner from Raytheon that have not been liquidated pursuant to the
applicable Raytheon Purchase Order; and

 

(l)                                     other Indebtedness, in addition to the
Indebtedness listed above, in an aggregate principal amount for all Companies
not to exceed Twenty-Five Million Dollars ($25,000,000), with respect to (i)
Indebtedness incurred in connection with the issuance of Additional Notes under
the Indenture Documents, (ii) unsecured Subordinated Indebtedness created
pursuant to documentation in form and substance reasonably satisfactory to the
Agent, and on terms reasonably satisfactory to the Agent, and (iii) other
unsecured Indebtedness created pursuant to documentation in form and substance
reasonably satisfactory to the Agent, and on terms reasonably satisfactory to
the Agent; so long as, in each case, as of the date such additional Indebtedness
is incurred, (A) the Borrower is in pro forma compliance with Section 5.7
hereof, both before and after giving effect to the incurrence of such
Indebtedness, and (B) no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist.

 

66

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 5.8 to the contrary, the Borrower shall
not, without the prior written consent of the Agent and the Required Lenders,
(a) incur Indebtedness in reliance upon or pursuant to Section 4.08(c)(15) of
the Senior Notes Indenture or (b) classify or reclassify any item of
Indebtedness to be Indebtedness permitted or otherwise covered by Section
4.08(c)(15) of the Senior Notes Indenture.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that, this Section
5.9 shall not apply to the following, to the extent the following are not
otherwise prohibited by the Senior Notes Documents:

 

(a)                                 Liens for taxes not yet due or that are
being actively contested in good faith by appropriate proceedings and for which
adequate reserves shall have been established in accordance with GAAP;

 

(b)                                 other statutory Liens, including, without
limitation, statutory Liens of landlords, carriers, warehousers, utilities,
mechanics, repairmen, workers and materialmen, incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

 

(c)                                  Liens on property or assets of a Subsidiary
to secure obligations of such Subsidiary to the Borrower or a Guarantor of
Payment;

 

(d)                                 any Lien granted to the Agent, for the
benefit of the Lenders, the Lender Counterparties and any other holders of the
Secured Obligations;

 

(e)                                  the Liens existing on the Closing Date as
set forth in Schedule 5.9 hereto and replacements, extensions, renewals,
refundings or refinancings thereof, and of any other Liens permitted under this
Section 5.9, but in each case only to the extent that the amount of debt secured
thereby, and the property secured thereby, shall not be increased (except to the
extent that the Indebtedness secured thereby is permitted to increase under
Section 5.8(c));

 

(f)                                   purchase money Liens on fixed assets
securing the loans and Capitalized Lease Obligations pursuant to Section 5.8(b)
hereof, provided that, such Lien is limited to the purchase price and only
attaches to the property being acquired;

 

(g)                                  easements or other minor defects or
irregularities in title of real property not interfering in any material respect
with the use of such property in the business of any Company;

 

(h)                                 the Liens securing the Indebtedness under
the Senior Notes permitted pursuant to Sections 5.8(h) and (l) hereof, so long
as (i) such Liens are subject to the Intercreditor Agreement, and (ii) as of the
issuance date of any additional Senior Notes after the Closing Date, (A) the
Borrower is in pro forma compliance with Section 5.7 hereof, both before and
after giving effect to the issuance of such additional Senior Notes, and (B) no
Default or Event of Default shall then exist or immediately thereafter shall
begin to exist;

 

(i)                                     any Lien on fixed assets owned by a
Company as a result of an Acquisition permitted pursuant to Section 5.13 hereof,
so long as (i) such Lien was not created at the time of or in contemplation of
such Acquisition, and (ii) such Lien is released within one hundred eighty (180)
days after such Acquisition (unless the Borrower shall have obtained the prior
written consent of the Agent and the Required Lenders);

 

67

--------------------------------------------------------------------------------


 

(j)                                    Liens to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of like nature incurred in the ordinary
course of business and upon terms typical to the industry (including, without
limitation, Liens securing Indebtedness permitted pursuant to Section 5.8(i)
hereof; so long as, in each case, such Liens are not incurred in connection with
the borrowing of money;

 

(k)                                 Liens in favor of Raytheon against goods
purchased by Gichner with Raytheon Progress Payments to the extent described in
and covered by the provisions of the Raytheon Subordination Agreement or
otherwise permitted by Agent;

 

(l)                                     Liens on the assets of Foreign
Subsidiaries securing Indebtedness permitted under Sections 5.8(g) or 5.8(j);

 

(m)                             Liens securing Indebtedness permitted under
Section 5.8(1) hereof; or

 

(n)                                 other Liens, in addition to the Liens listed
above, not incurred in connection with the borrowing of money, securing amounts,
in the aggregate for all Companies, not to exceed Five Million Dollars
($5,000,000) at any time.

 

No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
UCC) that would prohibit the Agent or the Lenders from acquiring a security
interest, mortgage or other Lien on, or a collateral assignment of, any of the
property or assets of such Company.

 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire, form or hold any Subsidiary, (b) purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Subsidiary
prior to such merger) any Equity Interests, evidence of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing), or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person that constitute a business unit, or
create or form any Subsidiary, or make any investment in any stocks, bonds or
securities of any kind, (c) be or become a party to any joint venture or other
partnership, (d) make or keep outstanding any advance or loan to any Person, or
(e) be or become a Guarantor of any kind (other than a Guarantor of Payment
under the Loan Documents); provided that this Section 5.11 shall not apply to
the following, to the extent the following are not otherwise prohibited by the
Senior Notes Documents:

 

(i)                                     Permitted Acquisitions;

 

(ii)                                  any endorsement of a check or other medium
of payment for deposit or collection through normal banking channels or similar
transaction in the normal course of business;

 

68

--------------------------------------------------------------------------------


 

(iii)                               any investment in direct obligations of the
United States of America or in certificates of deposit issued by a member bank
(having capital resources in excess of Five Hundred Million Dollars
($500,000,000)) of the Federal Reserve System;

 

(iv)                              investments by the Companies in Cash
Equivalents;

 

(v)                                 any repurchase of Senior Notes or Additional
Notes that is permitted pursuant to Section 5.15 hereof;

 

(vi)                              the holding of each of the Subsidiaries listed
on Schedule 6.1 hereto, and the creation, acquisition and holding of and any
investment in any new Subsidiary after the Closing Date so long as such new
Subsidiary shall have been created, acquired or held, and investments made, in
accordance with the terms and conditions of this Agreement;

 

(vii)                           loans to, investments in and guaranties of the
Indebtedness of, a Company from or by a Company so long as each such Company is
a Credit Party;

 

(viii)                        any advance or loan to an officer or employee of a
Company as an advance on commissions, travel and other items in the ordinary
course of business, so long as all such advances and loans from all Companies
aggregate not more than the maximum principal sum of Three Million Dollars
($3,000,000) at any time outstanding;

 

(ix)                              any investment or advance made to an officer,
director or employee of a Company made as a contribution to a 401(k) plan or
pursuant to an employee stock purchase plan, other employee benefit plan, or
officer and director equity purchase plan, in a manner and in amounts consistent
with past business practices of such Company;

 

(x)                                 any Permitted Foreign Subsidiary Loans,
Guaranties and Investments;

 

(xi)                              investments (i) in any equity interests
received in satisfaction or partial satisfaction thereof from financially
troubled Account Debtors, and (ii) constituting deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with the
past practices of the Companies;

 

(xii)                           loans to employees, officers and directors, the
proceeds of which shall be used to purchase equity interests of the Companies;

 

(xiii)                        a purchase money loan extended by Micro Systems,
Inc., a Florida corporation (“MSI”), to Technical Services Laboratory, Inc., a
Florida corporation (“TLS”), in connection with the sale by SMI of certain
surplus assets to TLS, in the principal amount of One Hundred Sixty-Seven
Thousand, Five Hundred Dollars ($167,500.00); or

 

(xiv)                       other loans to, investments in and guaranties of the
Indebtedness of, a Person, in the ordinary course of business, so long as all
such loans, investments and guaranties from all Companies aggregate not more
than the maximum principal sum of Two Million Five Hundred Thousand Dollars
($2,500,000) at any time outstanding.

 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

 

69

--------------------------------------------------------------------------------


 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist, and unless otherwise prohibited by
the Senior Notes Documents:

 

(a)                                 a Domestic Subsidiary may merge with (i) the
Borrower (provided that the Borrower shall be the continuing or surviving
Person) or (ii) any one or more Guarantors of Payment (provided that a Guarantor
of Payment shall be the continuing or surviving Person);

 

(b)                                 a Domestic Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets to (i) the Borrower or (ii)
any Guarantor of Payment;

 

(c)                                  a Foreign Subsidiary may merge or
amalgamate with a Credit Party; provided that a Credit Party shall be the
continuing or surviving Person;

 

(d)                                 a Foreign Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets to a Credit Party;

 

(e)                                  a Foreign Subsidiary may merge or
amalgamate with or sell, lease, transfer or otherwise dispose of any of its
assets to any other Foreign Subsidiary;

 

(f)                                   a Company may sell, lease, transfer or
otherwise dispose of any assets that are obsolete or no longer useful in such
Company’s business;

 

(g)                                  a Dormant Subsidiary may be, dissolved or
otherwise cease to exist provided that all rights and interest in and to all
property, assets and liabilities of such Dormant Subsidiary are assumed by or
transferred to a Credit Party;

 

(h)                                 a Company may sell, lease or otherwise
dispose of any fixed assets, so long as (i) the proceeds of such Disposition are
applied in accordance with the Indenture and the Intercreditor Agreement, and
(ii) as of the date of such Disposition, no Default or Event of Default shall
then exist or immediately thereafter shall begin to exist; and

 

(i)                                     a Company may, in addition to any
Disposition otherwise permitted pursuant to this Section 5.12, make
Dispositions, so long as (i) the aggregate amount of proceeds of all such
Dispositions does not exceed Ten Million Dollars ($10,000,000), (ii) the
consideration received for the property subject to each such Disposition shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of the Borrower (or similar governing body)
by its approval of the agreements governing such Disposition), (iii) to the
extent the property that is subject to such Disposition constitutes Collateral
(other than Indenture Priority Collateral), the net proceeds of such Disposition
are used to acquire inventory, documents, contracts, accounts, chattel paper,
instruments or contract rights in respect of any service or sales contracts,
(iv) to the extent the property that is subject to such Disposition constitutes
Indenture Priority Collateral, the proceeds of such Disposition are applied in
accordance with the Indenture and the Intercreditor Agreement, and (v) as of the
date of such Disposition, no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist.

 

Section 5.13.  [Reserved.]

 

Section 5.14.  Notice.

 

70

--------------------------------------------------------------------------------


 

(a)                                 The Borrower shall cause a Financial Officer
to promptly notify the Agent and the Lenders, in writing, whenever:

 

(i)                                     a Default or Event of Default may occur
hereunder or any representation or warranty made in Article VI hereof or
elsewhere in this Agreement or in any Related Writing may for any reason cease
in any material respect to be true and complete;

 

(ii)                                  the Borrower learns of a litigation or
proceeding against a Credit Party before a court, administrative agency or
arbitrator that, if successful, might have a Material Adverse Effect;

 

(iii)                               the Borrower learns that there has occurred
or begun to exist any event, condition or thing that is reasonably likely to
have a Material Adverse Effect; and

 

(iv)                              the Borrower incurs any Indebtedness (i) in
reliance upon and pursuant to the fixed charge covenant test set forth in the
Indenture, or (ii) in reliance upon and pursuant to clause (15) of the
definition of “Permitted Indebtedness” in the Indenture.

 

(b)                                 The Borrower shall provide written notice to
the Agent and the Lenders contemporaneously with any notice provided to, or
received from, the trustee or the Senior Noteholders under the Senior Notes
Indenture or the Senior Notes.

 

(c)                                  The Borrower shall provide written notice
to the Agent and the Lenders contemporaneously with any “Cure Notice”, “Show
Cause” or other similar notice received in connection with a Government Contract
or Government Subcontract.

 

(d)                                 The Borrower shall promptly notify the Agent
and the Lenders, in writing, whenever any Material Contract is terminated prior
to the scheduled completion or amended in a manner that would decrease the
revenue to be received by any Credit Party during any fiscal year under such
Material Contract by more than twenty-five percent (25%).

 

Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that, to the extent not
otherwise prohibited by the Senior Notes Documents:

 

(a)                                 the Borrower may make regularly scheduled
payments (in accordance with the terms of the Senior Notes Documents in effect
on the Closing Date) of principal and interest with respect to Indebtedness
owing under the Senior Notes and any Additional Notes;

 

(b)                                 the Borrower may purchase or prepay the
Senior Notes and any Additional Notes in connection with the Disposition of any
Indenture Priority Collateral of the Companies, so long as the proceeds of such
Disposition are applied in accordance with the Indenture and the Intercreditor
Agreement;

 

(c)                                  the Borrower may, in addition to any
purchase or prepayment permitted in subsection (b) above, purchase or prepay any
Senior Notes or Additional Notes, so long as (i) the Borrower is in pro forma
compliance with Section 5.7 hereof, both before and after giving effect to such
purchase or prepayment of Senior Notes orAdditional Notes, (ii) as of the date
of such purchase or prepayment, no Default or Event of Default shall then exist
or, after giving pro forma effect to such payment, thereafter shall begin to
exist, (iii) there are, and will be, no Loans outstanding either immediately
before or after such purchase or prepayment, and (iv) the Excess Availability,
immediately after such purchase or prepayment is at least Thirty-Five Million
Dollars ($35,000,000);

 

71

--------------------------------------------------------------------------------


 

(d)                                 the Borrower may make contributions to a
401(k) plan or pursuant to an employee stock purchase plan, other employee
benefit plan, or officer and director equity purchase plan, in a manner and in
amounts consistent with past business practices; and

 

(e)                                  the Borrower may make Capital
Distributions, so long as (i) the Borrower is in pro forma compliance with
Section 5.7 hereof, both before and after giving effect to such Capital
Distribution, (ii) as of the date of such Capital Distribution, no Default or
Event of Default shall then exist or, after giving pro forma effect to such
Capital Distribution, thereafter shall begin to exist, and (iii) during the
period of 60 consecutive days immediately preceding the making of such Capital
Distribution, Excess Availability, determined on a pro forma basis as if such
Capital Distribution had occurred at the beginning of such 60-day period) is at
least Thirty-Five Million Dollars ($35,000,000), as evidenced by the two (2)
most recently delivered Borrowing Base Certificates.

 

Section 5.16.  Environmental Compliance.  Each Company shall comply in all
respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise.  The Borrower shall furnish to the Agent
and the Lenders, promptly after receipt thereof, a copy of any notice any
Company may receive from any Governmental Authority or private Person, or
otherwise, that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company.  No Company shall allow the release
or disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law.  As used in this
Section 5.16, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.  The
Borrower shall defend, indemnify and hold the Agent and the Lenders harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. 
Such indemnification shall survive any termination of this Agreement.

 

Section 5.17.  Affiliate Transactions.  Except as set forth on Schedule 5.17
hereto, no Company shall, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, without limitation, the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than, in the case of the Borrower, any
Subsidiary, and in the case of a Subsidiary, the Borrower or another Subsidiary)
(each, an “Affiliate Transaction”), other than agreements and transactions with
and payments to officers, directors and shareholders that are either (a) entered
into in the ordinary course of business and not prohibited by any of the
provisions of this Agreement or that are expressly permitted by the provisions
of this Agreement, or (b) entered into outside the ordinary course of business,
approved by the directors or shareholders of the Borrower or such Subsidiary, as
applicable, and not prohibited by any of the provisions of this Agreement or in
violation of any law, rule or regulation; provided that (i) any such Affiliate
Transaction is entered into in the ordinary course of business and pursuant to
the reasonable requirements of the Borrower’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a Person other than an Affiliate, (ii) in

 

72

--------------------------------------------------------------------------------


 

the event such Affiliate Transaction involves an aggregate consideration in
excess of Five Million Dollars ($5,000,000), the terms of such transaction have
been approved by a majority of the members of the Board of Directors of the
Borrower or such Subsidiary and by a majority of the disinterested directors, if
any (and such majority or majorities, as the case may be, determines that such
transaction satisfies the requirements set forth in subpart (i) hereof), and
(iii) in the event such Affiliate Transaction involves an aggregate
consideration in excess of Twenty Million Dollars ($20,000,000), the Borrower or
such Subsidiary has received a written opinion from an independent investment
banking, accounting or appraisal firm of nationally recognized standing that
such Affiliate Transaction is either (A) not materially less favorable than
those that might reasonably have been obtained in a comparable transaction at
such time on an arm’s-length basis from a Person that is not an Affiliate or (B)
fair to the Borrower or such Subsidiary, as the case may be, from a financial
point of view.

 

Section 5.18.  Use of Proceeds.  The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, the refinancing of existing Indebtedness (including the Existing
Credit Agreement) and to pay related fees and expenses, and for Permitted
Acquisitions permitted hereunder.

 

Section 5.19.  Corporate Names and Locations of Collateral.  No Credit Party
shall change its corporate name or its state, province or other jurisdiction of
organization, unless, in each case, such Credit Party shall have provided the
Agent and the Lenders with at least thirty (30) days prior written notice
thereof.  The Borrower shall also provide the Agent with at least thirty (30)
days prior written notification of (a) any change in any location where any
Credit Party’s Inventory or Equipment is maintained, and any new locations where
any Credit Party’s Inventory or Equipment is to be maintained; (b) any change in
the location of the office where any Credit Party’s records pertaining to its
Accounts are kept; (c) the location of any new places of business and the
changing or closing of any of a Credit Party’s existing places of business; and
(d) any change in the location of any Credit Party’s chief executive office.  In
the event of any of the foregoing or if deemed appropriate by the Agent, the
Agent is hereby authorized to file new UCC Financing Statements describing the
Collateral and otherwise in form and substance sufficient for recordation
wherever necessary or appropriate, as determined in the Agent’s sole discretion,
to perfect or continue perfected the security interest of the Agent, for the
benefit of the Lenders, in the Collateral.  The Borrower shall pay all filing
and recording fees and taxes in connection with the filing or recordation of
such UCC Financing Statements and security interests and shall promptly
reimburse the Agent therefor if the Agent pays the same.  Such amounts shall be
Related Expenses hereunder.

 

Section 5.20.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a)                                 Guaranties and Security Documents.  Each
Domestic Subsidiary (that is not a Dormant Subsidiary) created, acquired or held
subsequent to the Closing Date, shall promptly execute and deliver (i) to the
Agent, for the benefit of the Lenders, a Guaranty of Payment (or a Guaranty of
Payment Joinder) of all of the Obligations and a Security Agreement (or a
Security Agreement Joinder) and Mortgages, as appropriate, such agreements to be
prepared by the Agent and in form and substance acceptable to the Agent, along
with any such other supporting documentation, Security Documents, corporate
governance and authorization documents, and an opinion of counsel as may be
deemed necessary or advisable by the Agent, and (ii) to Agent and each Lender,
all documentation and information as to such Domestic Subsidiary required by
regulatory authorities under applicable “know your customer” and anti-money
laundering laws.  With respect to a Subsidiary that has been classified as a
Dormant Subsidiary, at such time that such Subsidiary no longer meets the
requirements of a Dormant Subsidiary, Borrower shall provide to the Agent prompt
written notice thereof, and shall provide, with respect to such Subsidiary, all
of the documents referenced in the foregoing sentence.

 

73

--------------------------------------------------------------------------------


 

(b)                                 Pledge of Stock or Other Ownership Interest.
After the payment in full of the Indebtedness under the Senior Notes Documents,
the Borrower shall promptly deliver to the Agent, for the benefit of the
Lenders, all of the share certificates (or other evidence of equity)
representing the Pledged Securities pursuant to the terms of a Pledge Agreement
prepared by the Agent and executed by the appropriate Credit Party.

 

(c)                                  Perfection or Registration of Interest in
Foreign Shares.  With respect to any foreign shares pledged to the Agent, for
the benefit of the Lenders, at any time after the payment in full of the
Indebtedness under the Senior Notes Documents, the Agent shall at all times, in
the discretion of the Agent or the Required Lenders, have the right to perfect,
at the Borrower’s cost, payable upon request therefor (including, without
limitation, any foreign counsel, or foreign notary, filing, registration or
similar, fees, costs or expenses), its security interest in such shares in the
respective foreign jurisdiction.  Such perfection may include the requirement
that the applicable Company promptly execute and deliver to the Agent a separate
pledge document (prepared by the Agent and in form and substance satisfactory to
the Agent), covering such equity interests, that conforms to the requirements of
the applicable foreign jurisdiction, together with an opinion of local counsel
as to the perfection of the security interest provided for therein, and all
other documentation necessary or desirable to effect the foregoing and to permit
the Agent to exercise any of its rights and remedies in respect thereof. 
Notwithstanding the foregoing, no Company shall be required to take any steps as
to perfection under the laws of any applicable foreign jurisdiction pursuant to
this Section 5.20(c) if such step is not required by the provisions of the
Senior Notes Documents.

 

Section 5.21.  Collateral.  Each Credit Party shall:

 

(a)                                 at all reasonable times allow the Agent and
the Lenders by or through any of the Agent’s officers, agents, employees,
attorneys or accountants to (i) examine, inspect and make extracts from such
Credit Party’s books and other records, including, without limitation, the tax
returns of such Credit Party, (ii) arrange for verification of such Credit
Party’s Accounts, under reasonable procedures, directly with Account Debtors or
by other methods, (iii) examine and inspect such Credit Party’s Inventory and
Equipment, wherever located, and (iv) conduct Inventory appraisals;

 

(b)                                 promptly furnish to the Agent or any Lender
upon request (i) additional statements and information with respect to the
Collateral, and all writings and information relating to or evidencing any of
such Credit Party’s Accounts (including, without limitation, computer printouts
or typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Agent or such
Lender may request;

 

(c)                                  promptly notify the Agent in writing upon
the creation of any Accounts with respect to which the Account Debtor is the
United States of America or any other Governmental Authority, or any business
that is located in a foreign country;

 

(d)                                 promptly notify the Agent in writing upon
the creation by any Credit Party of a Deposit Account or Securities Account not
listed on Schedule 6.19 hereto, and, prior to or simultaneously with the
creation of such Deposit Account or Securities Account, provide for the
execution of a Deposit Account Control Agreement or Securities Account Control
Agreement with respect thereto, if required by the Agent or the Required
Lenders; provided that (i) no Deposit Account Control Agreement shall be
required with respect to any Deposit Accounts of a Credit Party located in
California solely used to fund payroll, (ii) with respect to any Deposit Account
of a Person that becomes a Credit Party as a result of an Acquisition, such
Credit Party shall have ninety (90) days (unless a longer period is agreed to in
writing by the Agent) from the date of such Acquisition to close such Deposit
Account (unless such Deposit Account is maintained with the Agent), and (iii)
all other Deposit Accounts of the Credit Parties shall be maintained with the
Agent.

 

74

--------------------------------------------------------------------------------


 

(e)                                  promptly notify the Agent in writing
whenever the Inventory of a Credit Party (other than Inventory temporarily
delivered to a service provider for the purpose of having work performed on such
Inventory in the ordinary course of such Credit Party’s business), valued in
excess (on an aggregate basis for all such Inventory of all Credit Parties at
such location) of One Million Dollars ($1,000,000), is located at a location of
a third party (other than another Company) that is not listed on Schedule 6.9
hereto and, except where such Inventory is located at a location of the United
States government, use best efforts to cause to be executed any Landlord’s
Waiver, Bailee’s Waiver, Processor’s Waiver or similar document or notice that
may be required by the Agent or the Required Lenders; provided that, at no time
shall the aggregate value of Inventory, located at locations of third parties
(other than other Companies) for which an executed Landlord’s Waiver, Bailee’s
Waiver, Processor’s Waiver, or similar document (as appropriate, in the Agent’s
discretion) has not been received by the Agent, exceed (i) Five Million Dollars
($5,000,000) in the aggregate with respect to Inventory located at service
providers performing work on such Inventory in the ordinary course of business
of the Credit Parties, or (ii) Two Million Dollars ($2,000,000) in the aggregate
with respect to any other Inventory;

 

(f)                                   promptly notify the Agent in writing of
any information that the Credit Parties have or may receive with respect to the
Collateral that might reasonably be determined to materially and adversely
affect the value thereof or the rights of the Agent and the Lenders with respect
thereto;

 

(g)                                  maintain such Credit Party’s (i) Equipment
in good operating condition and repair, ordinary wear and tear excepted, making
all necessary replacements thereof so that the value and operating efficiency
thereof shall at all times be maintained and preserved, (ii) finished goods
Inventory in saleable condition, and (iii) other items of Collateral, taken as
an entirety, in such conditions as is consistent with generally accepted
business practices, ordinary wear and tear excepted;

 

(h)                                 deliver to the Agent, to hold as security
for the Secured Obligations all certificated Investment Property owned by a
Credit Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Agent, or in the event such Investment Property is
in the possession of a Securities Intermediary or credited to a Securities
Account, execute with the related Securities Intermediary a Securities Account
Control Agreement over such Securities Account in favor of the Agent, for the
benefit of the Lenders, in form and substance satisfactory to the Agent;

 

(i)                                     provide to the Agent, on a quarterly
basis (as necessary or as requested by the Agent), a list of any patents,
trademarks or copyrights that have been federally registered by a Credit Party
since the last list so delivered, and provide for the execution of an
appropriate Intellectual Property Security Agreement; and

 

(j)                                    upon request of the Agent, promptly take
such action and promptly make, execute and deliver all such additional and
further items, deeds, assurances, instruments and any other writings as the
Agent may from time to time deem necessary or appropriate, including, without
limitation, chattel paper, to carry into effect the intention of this Agreement,
or so as to completely vest in and ensure to the Agent and the Lenders their
respective rights hereunder and in or to the Collateral.

 

The Borrower hereby authorizes the Agent, on behalf of the Lenders, to file UCC
Financing Statements or other appropriate notices with respect to the
Collateral.  If certificates of title or applications for title are issued or
outstanding with respect to any Inventory or Equipment of a Credit Party, the
Borrower shall, upon request of the Agent (but with respect to any Indenture
Priority Collateral, only after payment in full

 

75

--------------------------------------------------------------------------------


 

of all Indebtedness owing under the Senior Notes Documents), (i) execute and
deliver (or cause to be executed and delivered) to the Agent a short form
security agreement, in form and substance satisfactory to the Agent, and (ii)
deliver (or cause to be delivered) such certificate or application to the Agent
and cause the interest of the Agent, for the benefit of the Lenders, to be
properly noted thereon.  The Borrower hereby authorizes the Agent or the Agent’s
designated agent (but without obligation by the Agent to do so) to incur Related
Expenses (whether prior to, upon, or subsequent to any Default or Event of
Default), and the Borrower shall promptly repay, reimburse, and indemnify the
Agent and the Lenders for any and all Related Expenses.  If a Credit Party fails
to keep and maintain its Equipment in good operating condition, ordinary wear
and tear excepted, the Agent may (but shall not be required to) so maintain or
repair all or any part of such Equipment and the cost thereof shall be a Related
Expense.  All Related Expenses are payable to the Agent upon demand therefor;
the Agent may, at its option, debit Related Expenses directly to any Deposit
Account of a Credit Party located at the Agent.

 

Section 5.22.  Government Contracts.  The Borrower shall, within the time period
required by Section 5.3(i) hereof, notify the Agent in writing whenever a new
Assigned Government Contract comes into existence, and deliver to the Agent (a)
an executed Instrument of Assignment, and (b) an executed Notice of Assignment
of Claims.  With respect to any Government Contract that is not already subject
to an Instrument of Assignment and a Notice of Assignment of Claim, at the
request of the Agent, upon the occurrence of an Event of Default, the Borrower
and any other Credit Party shall promptly execute and deliver to the Agent (i)
an Instrument of Assignment, and (ii) a Notice of Assignment of Claim.  At the
discretion of the Agent or the Required Lenders, the Agent may file, with the
appropriate Governmental Authority, all Instruments of Assignment and Notices of
Assignment of Claim required to be delivered to the Agent under the terms of
this Agreement during a Trigger Period.

 

Section 5.23.  Commercial Tort Claims.  If the Borrower shall at any time hold
or acquire a Commercial Tort Claim, the recovery from which could reasonably be
expected to exceed One Million Dollars ($1,000,000), the Borrower shall promptly
notify the Agent thereof in a writing signed by the Borrower, that sets forth
the details thereof and grants to the Agent (for the benefit of the Lenders) a
Lien thereon and on the Proceeds thereof, all upon the terms of this Agreement,
with such writing to be prepared by and in form and substance reasonably
satisfactory to the Agent.

 

Section 5.24.  Returns of Inventory.  No Credit Party shall return any Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Default or
Event of Default exists or would result therefrom; (c) the Agent is promptly
notified if the aggregate value of all Inventory returned in any month exceeds
Two Million Five Hundred Thousand Dollars ($2,500,000); and (d) any payment
received by such Credit Party for a return is promptly remitted to the Agent for
application to the Obligations.

 

Section 5.25.  Acquisition, Sale and Maintenance of Inventory.  The Credit
Parties shall take all steps to assure that all Inventory is produced in
accordance with applicable laws, including the Fair Labor Standards Act (29
U.S.C. §§ 206-207).  The Credit Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all applicable laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

Section 5.26.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  The Borrower shall provide the Agent with prompt
written notice with respect to any real or personal property (other than in the
ordinary course of business and excluding Accounts, Inventory, Equipment and
General Intangibles and other property acquired in the ordinary course of
business or any Investment Property that constitutes securities of a Foreign
Subsidiary not

 

76

--------------------------------------------------------------------------------


 

required to be pledged pursuant to this Agreement) acquired by any Credit Party
subsequent to the Closing Date.  In addition to any other right that the Agent
and the Lenders may have pursuant to this Agreement or otherwise, upon written
request of the Agent, whenever made, the Borrower shall, and shall cause each
Guarantor of Payment to, grant to the Agent, for the benefit of the Lenders, as
additional security for the Secured Obligations, a first (or, in the case of the
Indenture Priority Collateral, so long as the Intercreditor Agreement is in
effect, a second) Lien on any real or personal property of the Borrower and each
Guarantor of Payment (other than for leased equipment or equipment subject to a
purchase money security interest in which the lessor or purchase money lender of
such equipment holds a first priority security interest, in which case, the
Agent shall have the right to obtain a security interest junior only to such
lessor or purchase money lender), including, without limitation, such property
acquired subsequent to the Closing Date, in which the Agent does not have a
first (or, in the case of the Indenture Priority Collateral, so long as the
Intercreditor Agreement is in effect, a second) priority Lien.  The Borrower
agrees that, within ten days after the date of such written request, to secure
all of the Secured Obligations by delivering to the Agent security agreements,
intellectual property security agreements, pledge agreements, mortgages (or
deeds of trust, if applicable) or other documents, instruments or agreements or
such thereof as the Agent may require with respect to any of the Credit
Parties.  The Borrower shall pay all recordation, legal and other expenses in
connection therewith.

 

Section 5.27.  Restrictive Agreements.  Except as set forth in this Agreement,
the Borrower shall not, and shall not permit any of its Domestic Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Domestic
Subsidiary to (a) make, directly or indirectly, any Capital Distribution to the
Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to the Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Domestic Subsidiary to the Borrower; except for
such encumbrances or restrictions existing under or by reason of (i) applicable
law, (ii) customary non-assignment provisions in leases or other agreements
entered in the ordinary course of business and consistent with past practices,
or (iii) customary restrictions in security agreements or mortgages securing
Indebtedness, or capital leases, of a Company to the extent such restrictions
shall only restrict the transfer of the property subject to such security
agreement, mortgage or lease.

 

Section 5.28.  Other Covenants and Provisions.  In the event that any Credit
Party shall enter into, or shall have entered into, any Material Indebtedness
Agreement (including any Material Indebtedness Agreement existing on the Closing
Date), wherein the covenants and defaults contained therein shall be more
restrictive than the covenants and defaults set forth herein, then the Credit
Parties shall immediately be bound hereunder (without further action, until such
time as such Material Indebtedness Agreement shall cease to be in effect) by
such more restrictive covenants and defaults with the same force and effect as
if such covenants and defaults were written herein.  In addition to the
foregoing, the Borrower shall provide prompt written notice to the Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by the Agent), execute and deliver to the Agent an amendment to this
Agreement that incorporates such more restrictive provisions, with such
amendment to be in form and substance satisfactory to the Agent.

 

Section 5.29.  Pari Passu Ranking.  The Obligations shall, and the Borrower
shall take all necessary action to ensure that the Obligations shall, at all
times, rank at least pari passu in right of payment with the Senior Notes, any
Additional Notes and all other senior Indebtedness of each Credit Party.

 

77

--------------------------------------------------------------------------------


 

Section 5.30.  Guaranty Under Material Indebtedness Agreement.  Notwithstanding
anything herein to the contrary, no Company shall be or become a primary obligor
or Guarantor of the Indebtedness incurred pursuant to the Senior Notes Documents
or any other Material Indebtedness Agreement unless such Company shall also be a
Guarantor of Payment under this Agreement prior to or concurrently therewith.

 

Section 5.31.  Senior Notes Documents.  The Borrower shall not, without the
prior written consent of the Agent and the Required Lenders, (a) amend, restate,
supplement or otherwise modify the Senior Notes Documents to (i) increase the
principal amount outstanding thereunder, unless the amount of such increase
shall be permitted pursuant to Section 5.8 hereof, (ii) change the date of any
principal or interest payment to an earlier date, or (iii) otherwise modify any
provision such that a Default or Event of Default will exist, or (b) allow any
Senior Notes Documents to contain a provision that provides for a cross-default
to this Agreement; provided that, the Senior Notes Documents may contain a
provision that provides for cross-acceleration with this Agreement.

 

Section 5.32.  Amendment of Organizational Documents.  No Credit Party shall (a)
amend its Organizational Documents in any manner adverse to the Lenders without
the prior written consent of the Agent, or (b) amend its Organizational
Documents to change its name or state, province or other jurisdiction of
organization without providing the Agent with not less than thirty (30) days’
prior written notice.

 

Section 5.33.  Fiscal Year of the Borrower.  As of the Closing Date, the fiscal
year end of the Borrower is the Sunday nearest to December 31 of each year;
provided that the Borrower may change the date of its fiscal year end to another
date that is within seven days of December 31.  The Borrower shall not change
the date of its fiscal year-end to a date that is not within seven days of
December 31 without the prior written consent of the Agent.

 

Section 5.34.  Further Assurances.  The Borrower shall, and shall cause each
other Credit Party to, promptly upon request by the Agent, or the Required
Lenders through the Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments related to the
Collateral as the Agent, or the Required Lenders through the Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

 

Section 5.35.  Sanctions and Anti-Corruption Laws.  The Borrower will not, and
will not permit any Credit Party to, request any Loan or Letter of Credit or,
directly or indirectly, use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as Agent, any Lender (including a
Swingline Lender), any Fronting Lender, underwriter, advisor, investor or
otherwise), or (iii) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money or anything else of value to any
Person in violation of applicable Anti-Corruption Laws.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the

 

78

--------------------------------------------------------------------------------


 

applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect.  Schedule 6.1
hereto (as such schedule may be amended or supplemented from time to time) sets
forth, each Subsidiary of the Borrower (and whether such Subsidiary is a Dormant
Subsidiary), its state (or jurisdiction) of formation, its relationship to the
Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, each Person that owns the stock or other equity
interest of each Company, the location of its chief executive office and its
principal place of business.  The Borrower, directly or indirectly, owns all of
the equity interests of each of its Subsidiaries (excluding directors’
qualifying shares and, in the case of Foreign Subsidiaries, other nominal
amounts of shares held by a Person other than a Company).

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms.  The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

 

Section 6.3.  Compliance with Laws and Contracts.  Each Company:

 

(a)                                 holds permits, certificates, licenses,
orders, registrations, franchises, authorizations, and other approvals from any
Governmental Authority necessary for the conduct of its business and is in
compliance with all applicable laws relating thereto, except where the failure
to do so would not have a Material Adverse Effect;

 

(b)                                 is in compliance with all federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection (except as
otherwise disclosed in the Phase I report delivered to the Agent), occupational
safety and health, and equal employment practices, except where the failure to
be in compliance would not have a Material Adverse Effect;

 

(c)                                  is not in violation of or in default under
any agreement to which it is a party or by which its assets are subject or
bound, except with respect to any violation or default that would not have a
Material Adverse Effect;

 

(d)                                 has ensured that no Person who owns a
controlling interest in a Company or otherwise controls a Company and no
executive officer or director of the Borrower is (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (ii) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;

 

(e)                                  is in compliance with all applicable Bank
Secrecy Act (“BSA”) and anti-money laundering laws and regulations; and

 

(f)                                   is in compliance with the Patriot Act.

 

79

--------------------------------------------------------------------------------


 

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining that could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.  The Companies own the real
estate listed on Schedule 6.5 hereto (as such schedule may be amended or
supplemented from time to time).

 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no UCC Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  The Agent,
for the benefit of the Lenders, upon the filing of the UCC Financing Statements
and taking such other actions necessary to perfect its Lien against Collateral
of the corresponding type as authorized hereunder will have a valid and
enforceable first Lien on the Collateral (or, with respect to the Indenture
Priority Collateral (except with respect to the mortgage executed for the
benefit of the Noteholders on the Closing Date), so long as the Intercreditor
Agreement is in effect, a second lien subject only to the first lien of the
Indenture Agent, on behalf of the Senior Noteholders).  No Company has entered
into any contract or agreement (other than a contract or agreement entered into
in connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets or a contract or agreement entered into in the ordinary course
of business that does not permit Liens on, or collateral assignment of, the
property relating to such contract or agreement) that exists on or after the
Closing Date that would prohibit the Agent or the Lenders from acquiring a Lien
on, or a collateral assignment of, any of the property or assets of any Company.

 

Section 6.7.  Tax Returns.  All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein.  The provision for taxes
on the books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.

 

Section 6.8.  Environmental Laws.  Except as set forth in Schedule 6.8, each
Company is in material compliance with all Environmental Laws, including,
without limitation, all Environmental Laws in all jurisdictions in which any
Company owns or operates, or has owned or operated, a facility or site, arranges
or has arranged for disposal or treatment of hazardous substances, solid waste
or other wastes, accepts or has accepted for transport any hazardous substances,
solid waste or other wastes or holds or has held any interest in real property
or otherwise.  Except as set forth in the Schedule 6.8, no litigation or
proceeding arising under, relating to or in connection with any

 

80

--------------------------------------------------------------------------------


 

Environmental Law or Environmental Permit is pending or, to the best knowledge
of each Company, threatened, against any Company, any real property in which any
Company holds or has held an interest or any past or present operation of any
Company.  Except as set forth in the Schedule 6.8, no material release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law.  As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

 

Section 6.9.  Locations.  The Companies have places of business or maintain
their Accounts, Inventory and Equipment at the locations (including third party
locations) set forth on Schedule 6.9 hereto (as such schedule may be amended or
supplemented from time to time), and each Company’s chief executive office is
set forth on Schedule 6.9 hereto.  Schedule 6.9 hereto (as such schedule may be
amended or supplemented from time to time) further specifies whether each
location, as of the Closing Date, (a) is owned by the Companies, or (b) is
leased by a Company from a third party, and, if leased by a Company from a third
party, if a Landlord’s Waiver has been requested.  Schedule 6.9 hereto (as such
schedule may be amended or supplemented from time to time) correctly identifies
the name and address of each third party location where assets of the Companies
are located.

 

Section 6.10.  Continued Business.  There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

 

Section 6.11.  Employee Benefits Plans.

 

(a)                                 US Employee Benefit Plans.  Schedule 6.11
hereto (as such schedule may be amended or supplemented from time to time)
identifies each ERISA Plan.  No ERISA Event has occurred or is expected to occur
with respect to an ERISA Plan.  Full payment has been made of all amounts that a
Controlled Group member is required, under applicable law or under the governing
documents, to have paid as a contribution to or a benefit under each ERISA
Plan.  The liability of each Controlled Group member with respect to each ERISA
Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements.  No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan.  With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial

 

81

--------------------------------------------------------------------------------


 

amendment period” has not yet expired; (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (e) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972.  With respect to any Pension Plan, the “accumulated
benefit obligation” of Controlled Group members with respect to the Pension Plan
(as determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.

 

(b)                                 Foreign Pension Plan and Benefit Plans. 
Schedule 6.11 hereto (as such schedule may be amended or supplemented from time
to time) lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by the Borrower and any appropriate Foreign
Subsidiaries.  The Foreign Pension Plans are duly registered under all
applicable laws which require registration.  The Borrower and any appropriate
Foreign Subsidiaries have complied with and performed all of its obligations
under and in respect of the Foreign Pension Plans and Foreign Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as would not reasonably be expected to have a Material
Adverse Effect.  All employer and employee payments, contributions or premiums
to be remitted, paid to or in respect of each Foreign Pension Plan or Foreign
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  There are no outstanding actions or suits concerning the assets of the
Foreign Pension Plans or the Foreign Benefit Plans.  Each of the Foreign Pension
Plans is fully funded on an ongoing basis as required by all laws applicable to
such Foreign Pension Plans (using actuarial methods and assumptions as of the
date of the valuations last filed with the applicable Governmental Authorities
and that are consistent with generally accepted actuarial principles).

 

Section 6.12.  Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents that has not already been obtained or completed.

 

Section 6.13.  Solvency.  The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Agent and the Lenders.  After giving effect to the execution
and delivery of the Loan Documents and the transactions contemplated by the
Senior Note Documents and the making of the Loans under this Agreement, each
Credit Party is Solvent.  No Credit Party is engaged or about to engage in any
business or transaction for which the assets retained by it are or will be an
unreasonably small amount of capital, taking into consideration the obligations
to the Agent and the Lenders incurred hereunder.  No Credit Party intends to,
nor does any Credit Party believe that it will, incur debts beyond its ability
to pay such debts as they mature.

 

Section 6.14.  Financial Statements.  The audited Consolidated financial
statements of the Borrower, for the fiscal year ended December 25, 2016 and the
unaudited Consolidated financial statements of the Borrower for the Quarterly
Reporting Period ended October 1, 2017, furnished to the Agent and the Lenders,
are true and complete, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending.  Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.

 

82

--------------------------------------------------------------------------------


 

Section 6.15.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America).  Neither the granting of any Loan (or any conversion thereof) or
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit
will violate, or be inconsistent with, the provisions of Regulation T,
Regulation U, Regulation X, Regulation Y or any other Regulation of such Board
of Governors.

 

Section 6.16.  Material Agreements.  Except as disclosed on Schedule 6.16 hereto
(as such schedule may be amended or supplemented from time to time), no Company
is a party to any (a) debt instrument (excluding the Loan Documents); (b) lease
(capital, operating or otherwise), whether as lessee or lessor thereunder; (c)
contract, commitment, agreement, or other arrangement involving the purchase or
sale of any inventory by it, or the license of any right to or by it; (d)
contract, commitment, agreement, or other arrangement with any of its
“Affiliates” (as such term is defined in the Exchange Act) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days’ notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party; that, as to any such agreement described in any of subsections (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.

 

Section 6.17.  Intellectual Property.  Each Company owns, or has the right to
use, all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.  Schedule 6.17 hereto (as such schedule may
be amended or supplemented from time to time) sets forth all federally
registered patents, trademarks, copyrights, service marks and license agreements
owned by the Borrower or any Domestic Subsidiary.

 

Section 6.18.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies. 
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

Section 6.19.  Deposit and Securities Accounts.  Schedule 6.19 hereto (as such
schedule may be amended or supplemented from time to time) lists all banks,
other financial institutions and Securities Intermediaries at which the Borrower
or any Domestic Subsidiary maintains Deposit Accounts or Securities Accounts,
and Schedule 6.19 hereto (as such schedule may be amended or supplemented from
time to time) correctly identifies the name, address and telephone number of
each such financial institution or Securities Intermediary, the name in which
the account is held, a description of the purpose of the account, and the
complete account number therefor.

 

Section 6.20.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Agent and the Lenders that has or
is likely to have a Material Adverse Effect.

 

Section 6.21.  Senior Notes Documents.  Except as set forth on Schedule 6.21, no
“default” or “event of default” (as each term is defined in any Senior Notes
Document), or event with which the passage of time or the giving of notice, or
both, would cause a default or event of default, exists, nor will exist
immediately after the granting of any Loan or the issuance of any Letter of
Credit under this Agreement.

 

83

--------------------------------------------------------------------------------


 

Section 6.22.  Investment Company; Other Restrictions.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

 

Section 6.23.  Assigned Government Contracts.  Schedule 6.23 hereto (as such
schedule may be amended or supplemented from time to time) sets forth a true,
correct and complete list of all Assigned Government Contracts in effect on the
Closing Date.  All such Assigned Government Contracts, together with any updates
provided pursuant to Section 5.3(i) hereof, are in full force and effect and no
defaults currently exist thereunder (other than as described in Schedule 6.23
hereto or in such updates).  Except as set forth in Schedule 6.23, no Assigned
Government Contract (a) contains any provision permitting reduction or set offs
of amounts to be paid thereunder, (b) contains any provision restricting
assignments of sums due thereunder to the Agent, or (c) has been assigned to any
other Person.

 

Section 6.24.  Pledged Notes.  Each Pledged Note constitutes a valid obligation
of the maker thereof, and is enforceable according to its tenor and free from
any defense or offset of any kind.  No default has occurred under any Pledged
Note.  Each Credit Party has a valid, duly perfected security interest in and
lien on all of the property that serves to secure its Pledged Notes.  Each
Credit Party’s security interest constitutes the first and only lien upon such
property and, to such Credit Party’s knowledge, constitutes the first and only
lien upon such property and, to such Credit Party’s knowledge, no other party
claims to have any right, title or interest of any kind in or to such property
other than such Credit Party.  No Credit Party has any obligations to make any
further or additional loans or advances to, or purchases of securities from, any
maker with respect to any of the Pledged Notes of such Credit Party.  No Pledged
Note of any Credit Party is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Pledgor by any
Person.

 

Section 6.25.  Pledged Securities.

 

(a)                                 Each Credit Party is the legal record and
beneficial owner of, and has good and marketable title to, the Pledged
Securities such Credit Party purports to own, and such Pledged Securities are
not subject to any pledge, lien, mortgage, hypothecation, security interest,
charge, option, warrant or other encumbrance whatsoever, nor to any agreement
purporting to grant to any third party a security interest in the property or
assets of such Credit Party that would include such Pledged Securities, except
as permitted pursuant to this Agreement.

 

(b)                                 All of the Pledged Securities have been duly
authorized and validly issued, and are fully paid and non-assessable.

 

(c)                                  If the Pledged Securities are “restricted
securities” within the meaning of Rule 144, or any amendment thereof,
promulgated under the Securities Act of 1933, as amended, as determined by
counsel for any Credit Party, such Credit Party further represents and warrants
that (a) such Credit Party has been the beneficial owner of the Pledged
Securities for a period of at least one year prior to the date hereof, (b) the
full purchase price or other consideration for the Pledged Securities has been
paid or given at least one year prior to the date hereof, and (c) such Credit
Party does not have a short position in or any put or other option to dispose of
any securities of the same class as the Pledged Securities or any other
securities convertible into securities of such class.

 

84

--------------------------------------------------------------------------------


 

Section 6.26.  Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

Section 6.27.  Sanctions and Anti-Corruption Laws.

 

(a)                                             None of the Borrower or any
Credit Party or any of their respective directors, officers, employees, agents
or affiliates is a Sanctioned Person.

 

(b)                                             Borrower, each Credit Party and
their respective directors, officers and employees and, to the knowledge of the
Borrower, the agents of the Borrower and each Credit Party, are in compliance
with applicable Anti-Corruption Laws and applicable Sanctions.  The Borrower and
each Credit Party have instituted and maintain policies and procedures designed
to promote and achieve continued compliance therewith.

 

Section 6.28.  EEA Financial Institutions.  No Credit Party is an EEA Financial
Institution.

 

ARTICLE VII. SECURITY

 

Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Agent, for the benefit of the Lenders (and
Lender Counterparties and affiliates thereof that hold Secured Obligations), a
security interest in the Collateral.

 

The security interest and Liens granted in the Collateral are given in renewal,
confirmation, extension and modification, but not in extinguishment, of the
security interests and Liens previously granted in the Collateral pursuant to
the Existing Credit Agreement; such prior security interests and Liens are not
extinguished hereby; and the making, perfection and priority of such prior
security interests and Liens shall continue in full force and effect.

 

Section 7.2.  Cash Management System.  The Borrower shall establish and
maintain, until the payment in full of the Secured Obligations (other than
contingent Secured Obligations for which no written demand has been made or
asserted) and the termination of the Revolving Credit Commitment, the cash
management systems described below:

 

(a)                                 Lockbox. On or before thirty (30) days after
the Closing Date (or such later date determined by Agent in its sole
discretion), the Credit Parties shall (i) establish a lockbox arrangement with
the Agent, on behalf of the Lenders (one or more lockboxes hereunder
collectively referred to herein as the “Lockbox”), which shall be governed by
Agent’s standard documentation, and, within thirty (30) days after the Closing
Date, shall request in writing and otherwise take such reasonable steps to
ensure that all Account Debtors forward all Collections either (A) directly to
the Lockbox, or (B) directly to one or more Cash Collateral Accounts by wire
transfer (if the Credit Parties neglect or refuse to notify any such Account
Debtor to remit all such Collections to the Lockbox, the Agent shall be entitled
to make such notification), (ii) hold in trust for the Agent, as fiduciary for
the Agent, all checks, cash and other items of payment received by the Credit
Parties, and (iii) not commingle any Collections with any other funds or
property of the Credit Parties, but will hold such funds separate and apart in
trust and as fiduciary for the Agent until deposit is made into the Cash
Collateral Accounts.

 

85

--------------------------------------------------------------------------------


 

(b)                                 Cash Collateral Accounts.  On or before
thirty (30) days after the Closing Date (or such later date determined by Agent
in its sole discretion), the Credit Parties shall have established one or more
Cash Collateral Accounts with the Agent, on behalf of the Lenders.  All
Collections from sales of Inventory and services rendered or from Account
Debtors sent to the Lockbox shall be deposited directly on a daily basis, and in
any event no later than the first Business Day after the date of receipt
thereof, into the Cash Collateral Accounts in the identical form in which such
Collections were made (except for any necessary endorsements) whether by cash or
check.  All amounts deposited in the Cash Collateral Accounts from the Lockbox
or any other source shall be under the sole and exclusive control of the Agent. 
The Credit Parties shall have no interest in or control over such funds.  The
Cash Collateral Account shall not be subject to any deduction, set off, banker’s
lien or any other right in favor of any Person other than the Agent.  At all
times other than during a Trigger Period, all amounts deposited in the Cash
Collateral Account shall be deposited into the Operating Accounts on a daily
basis.

 

(c)                                  Operating Accounts.  The Borrower shall
maintain, in its name, one or more Operating Accounts with the Agent, into which
account the Agent shall, from time to time, deposit proceeds of the Revolving
Loans made to the Borrower for use by the Companies in accordance with the
provisions of Section 5.18 hereof.  Unless otherwise agreed by the Agent and the
Borrower, any Revolving Loan requested by the Borrower and made under this
Agreement shall be deposited into the Operating Account.  During a Trigger
Period, the Borrower shall not accumulate or maintain cash in the Operating
Accounts or payroll or other such accounts, as of any date of determination, in
excess of checks outstanding against the Controlled Disbursement Account (or
Controlled Disbursement Accounts) and other deposit accounts approved by the
Agent (such as medical benefit accounts, flexible spending accounts and
automated clearing house accounts) as of that date, and amounts necessary to
meet minimum balance requirements; provided that, notwithstanding the foregoing,
the Borrower may maintain cash in the Operating Accounts at any time there are
no Loans outstanding and at all times other than during a Trigger Period.

 

(d)                                 Controlled Disbursement Accounts.  The
Credit Parties shall maintain, in the name of the Borrower, one or more
Controlled Disbursement Accounts with the Agent.  During any Trigger Period, (i)
the Borrower shall base its requests for Revolving Loans on, among other things,
the daily balance of the Controlled Disbursement Account (or Controlled
Disbursement Accounts); and (ii) the Borrower shall not, and shall not cause or
permit any Company to, maintain cash in any Controlled Disbursement Account, as
of any date of determination, in excess of checks outstanding against such
account as of that date, and amounts necessary to meet minimum balance
requirements.

 

(e)                                  Lockbox and Security Accounts.  The Lockbox
established pursuant to the Lockbox agreement and the Cash Collateral Accounts,
the Operating Accounts and the Controlled Disbursement Accounts shall be
Security Accounts, with all cash, checks and other similar items of payment in
such accounts securing payment of the Secured Obligations.

 

(f)                                   Costs of Collection.  All service charges
and costs related to the establishment and maintenance of the Security Accounts
shall be the sole responsibility of the Borrower, whether the same are incurred
by the Agent or the Credit Parties.  The Credit Parties hereby indemnify and
hold the Agent harmless from and against any loss or damage with respect to any
deposits made in the Security Accounts that are dishonored or returned for any
reason.  If any deposits are dishonored or returned unpaid for any reason, the
Agent, in its sole discretion, may charge the amount thereof against the Cash
Collateral Accounts or any other Security Account or other Deposit Account of
the Credit Parties.  The Agent shall not be liable for any loss or damage
resulting from any error, omission, failure or negligence on the part of the
Agent, except losses or damages resulting from the Agent’s own gross negligence
or willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.

 

86

--------------------------------------------------------------------------------


 

(g)                                  Return of Funds.  Upon the payment in full
of the Secured Obligations (other than contingent Secured Obligations for which
no written demand has been made or asserted) and the termination of the
Revolving Credit Commitment hereunder, (i) the Agent’s security interests and
other rights in funds in the Security Accounts shall terminate, (ii) all rights
to such funds shall revert to the Credit Parties, as applicable, and (iii) the
Agent will, at the Borrower’s expense, take such steps as the Borrower may
reasonably request to evidence the termination of such security interests and to
effect the return to the Credit Parties of such funds.

 

(h)                                 Attorney-in-Fact to Endorse Documents.  The
Agent, or the Agent’s designated agent, is hereby constituted and appointed
attorney-in-fact for each Credit Party with authority and power to endorse any
and all instruments, documents, and chattel paper upon the failure of such
Credit Party to do so.  Such authority and power, being coupled with an
interest, shall be (i) irrevocable until all of the Secured Obligations are
paid, (ii) exercisable by the Agent at any time and without any request upon any
Credit Party by the Agent to so endorse, and (iii) exercisable in the name of
the Agent or any Credit Party.  Each Credit Party hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof.  The Agent shall not be bound or obligated to take any action to
preserve any rights therein against prior parties thereto.

 

Section 7.3.  Collections and Receipt of Proceeds by the Agent.  Each Credit
Party hereby constitutes and appoints the Agent, or the Agent’s designated
agent, as the Borrower’s attorney-in-fact to exercise, at any time, all or any
of the following powers which, being coupled with an interest, shall be
irrevocable until the complete and full payment of all of the Secured
Obligations:

 

(a)                                 to receive, retain, acquire, take, endorse,
assign, deliver, accept, and deposit, in the name of the Agent or such Credit
Party, any and all of such Credit Party’s cash, instruments, chattel paper,
documents, Proceeds of Accounts, Proceeds of Inventory, collection of Accounts,
and any other writings relating to any of the Collateral.  Each Credit Party
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest, and any and all other similar notices with respect thereto, regardless
of the form of any endorsement thereof.  The Agent shall not be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto;

 

(b)                                 to transmit to Account Debtors, on any or
all of such Credit Party’s Accounts, after the occurrence of an Event of
Default, notice of assignment to the Agent, for the benefit of the Lenders,
thereof and the security interest therein, and to request from such Account
Debtors at any time, in the name of the Agent or such Credit Party, information
concerning the Borrower’s Accounts and the amounts owing thereon;

 

(c)                                  after the occurrence of an Event of
Default, to transmit to purchasers of any or all of such Credit Party’s
Inventory, notice of the Agent’s security interest therein, and to request from
such purchasers at any time, in the name of the Agent or such Credit Party,
information concerning such Credit Party’s Inventory and the amounts owing
thereon by such purchasers;

 

(d)                                 after the occurrence of an Event of Default,
to notify and require Account Debtors on such Credit Party’s Accounts and
purchasers of such Credit Party’s Inventory to make payment of their
indebtedness directly to the Agent;

 

(e)                                  after the occurrence of an Event of
Default, to take or bring, in the name of the Agent or such Credit Party, all
steps, actions, suits, or proceedings deemed by the Agent necessary or desirable
to effect the receipt, enforcement, and collection of the Collateral; and

 

(f)                                   to accept all collections in any form
relating to the Collateral, including remittances that may reflect deductions,
and to deposit the same into such Credit Party’s Cash Collateral Account or, at
the option of the Agent, to apply them as a payment against the Loans or any
other Secured Obligations in accordance with this Agreement.

 

87

--------------------------------------------------------------------------------


 

Section 7.4.  Agent’s Authority Under Pledged Notes.  For the better protection
of the Agent and the Lenders hereunder, each Credit Party, as appropriate, has
executed (or will execute, with respect to future Pledged Notes) an appropriate
endorsement on (or separate from) each Pledged Note and has deposited (or will
deposit, with respect to future Pledged Notes) such Pledged Note with the Agent,
for the benefit of the Lenders.  Such Credit Party irrevocably authorizes and
empowers the Agent, for the benefit of the Lenders, to, after the occurrence and
during the continuation of an Event of Default, (a) ask for, demand, collect and
receive all payments of principal of and interest on the Pledged Notes; (b)
compromise and settle any dispute arising in respect of the foregoing; (c)
execute and deliver vouchers, receipts and acquittances in full discharge of the
foregoing; (d) exercise, in the Agent’s discretion, any right, power or
privilege granted to the holder of any Pledged Note by the provisions thereof
including, without limitation, the right to demand security or to waive any
default thereunder; (e) endorse such Credit Party’s name to each check or other
writing received by the Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Agent may desire; and (g) enforce the security, if any, for the
Pledged Notes by instituting foreclosure proceedings, by conducting public or
other sales or otherwise, and to take all other steps as the Agent, in its
discretion, may deem advisable in connection with the forgoing; provided,
however, that nothing contained or implied herein or elsewhere shall obligate
the Agent to institute any action, suit or proceeding or to make or do any other
act or thing contemplated by this Section 7.4 or prohibit the Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Agent to preserve any other right of any kind in respect of the Pledged
Notes and the security, if any, therefor.

 

Section 7.5.  Commercial Tort Claims.  If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall promptly notify the Agent
thereof in a writing signed by the Borrower, that sets forth the details thereof
and grants to the Agent (for the benefit of the Lenders) a Lien thereon and on
the Proceeds thereof, all upon the terms of this Agreement, with such writing to
be prepared by and in form and substance reasonably satisfactory to the Agent.

 

Section 7.6.  Use of Inventory and Equipment.  Until the exercise by the Agent
and the Required Lenders of their rights under Article IX hereof, each Credit
Party may (a) retain possession of and use its Inventory and Equipment in any
lawful manner not inconsistent with this Agreement or with the terms,
conditions, or provisions of any policy of insurance thereon; (b) sell or lease
its Inventory in the ordinary course of business or as otherwise permitted by
this Agreement; and (c) use and consume any raw materials or supplies, the use
and consumption of which are necessary in order to carry on such Credit Party’s
business.

 

Section 7.7.  Real Property.

 

(a)                                 No Mortgage against Real Property owned by a
Credit Party will be required as of the Closing Date.  Thereafter, as to any
Real Property owned by a Credit Party which has a fair market value equal to or
greater than $3,000,000, such Credit Party shall promptly execute in favor of
and deliver to Agent a Mortgage against such Real Property upon request by
Agent, such Mortgage to be in form and substance satisfactory to Agent.

 

(b)                                 Each Mortgage, when duly executed and
delivered by the relevant Credit Party, will be effective to create in favor of
the Agent for the ratable benefit of the Lenders (and affiliates thereof that
hold Secured Obligations) a legal, valid and enforceable Lien on all of such
Credit Party’s right, title and interest in and to the Real Property of such
Credit Party covered thereby and the proceeds thereof, and

 

88

--------------------------------------------------------------------------------


 

when such Mortgage is filed in the real estate records where the respective Real
Property is located, such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of such Credit Party in
such Real Estate and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to Liens expressly permitted
by Section 5.9.

 

(c)                                  The following items will also be required
as to Real Property covered by a Mortgage, (i) title insurance policies, current
as-built ALTA/ACSM Land Title surveys certified to the Agent, zoning letters,
building permits and certificates of occupancy, in each case relating to such
Real Property and satisfactory in form and substance to the Agent, (ii) (x) Life
of Loan” Federal Emergency Management Agency Standard Flood Hazard
determinations, (y) notices, in the form required under the Flood Insurance
Laws, about special flood hazard area status and flood disaster assistance duly
executed by the relevant Credit Party, and (z) if located in a special flood
hazard area, a policy of flood insurance that is on terms satisfactory to the
Agent, (iii) an opinion of counsel in each state in which such Real Property is
located in form and substance and from counsel satisfactory to the Agent, (iv) a
duly executed Environmental Indemnity with respect thereto, (v) Phase I
Environmental Site Assessment Reports, consistent with American Society of
Testing and Materials (ASTM) Standard E 1527-05, and applicable state
requirements, dated no more than six (6) months prior to the date of the
applicable Mortgage), prepared by environmental engineers satisfactory to the
Agent, all in form and substance satisfactory to the Agent, and such
environmental review and audit reports, including Phase II reports, with respect
to such Real Property as the Agent shall have requested, in each case together
with letters executed by the environmental firms preparing such environmental
reports, in form and substance satisfactory to the Agent, authorizing the Agent
and the Lenders to rely on such reports, and the Agent shall be satisfied with
the contents of all such environmental reports and (vi) such other reports,
documents, instruments and agreements as the Agent shall request, each in form
and substance satisfactory to Agent.

 

ARTICLE VIII. EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

 

Section 8.1.  Payments.  If (a) the interest on any Loan, any unused line fee or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within three (3) Business Days
thereafter, or (b) the principal of any Loan or any reimbursement obligation
under any Letter of Credit that has been drawn shall not be paid in full when
due and payable.

 

Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 4.3, 5.3(a), 5.6 through 5.12, 5.15, 5.18, 5.21(a), 5.24,
5.27, 5.28, 5.29, 5.30, 5.31, 5.32 or 5.33 hereof.

 

Section 8.3.  Other Covenants.

 

(a)                                 If any Company shall fail or omit to perform
and observe Section 5.3 (other than Section 5.3(a)) or 5.4, and that Default
shall not have been fully corrected within five days after the earlier of (i)
any Financial Officer of such Company becomes aware of the occurrence thereof,
or (ii) the giving of written notice thereof to the Borrower by the Agent that
the specified Default is to be remedied.

 

(b)                                 If any Company shall fail or omit to perform
or observe any agreement or other provision (other than those referred to in
Section 8.1, 8.2 or 8.3(a) hereof) contained or referred to in this Agreement or
any Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within fifteen (15) days after the
earlier of (i) any Financial Officer of

 

89

--------------------------------------------------------------------------------


 

such Company becomes aware of the occurrence thereof, or (ii) the giving of
written notice thereof to the Borrower by the Agent or the Required Lenders that
the specified Default is to be remedied.

 

Section 8.4.  Representations and Warranties.  If any representation, warranty
or statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to the Agent or the Lenders,
or any thereof, shall be false or erroneous.

 

Section 8.5.  Cross Default.

 

(a)                                 If any Company shall default in the payment
of principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity;

 

(b)                                 If an “event of default”, a “default” or an
event with which the passage of time or the giving of notice, or both, would
cause a default or event of default (other than defaults that have been cured
within applicable grace periods or have otherwise been waived in writing) shall
occur under the Senior Notes Documents; or

 

(c)                                  If the Intercreditor Agreement shall no
longer be in effect or be declared ineffective or inoperative or in any way
cease to give or provide to the Agent and the Lenders the benefits purported to
be created thereby.

 

Section 8.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect, or (b)
results in a Lien on any of the assets of any Company.

 

Section 8.7.  Change in Control.  If any Change in Control shall occur.

 

Section 8.8.  Judgments.  There is entered against any Company:

 

(a)                                 a final judgment or order for the payment of
money by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of thirty (30) days after the date on which the right to appeal has
expired, provided that the aggregate of all such judgments for all such
Companies, shall exceed the lesser of (i) the Revolving Credit Availability, or
(ii) Three Million Five Hundred Thousand Dollars ($3,500,000) (less any amount
that will be covered by the proceeds of insurance and is not subject to dispute
by the insurance provider); or

 

(b)                                 any one or more non-monetary final judgments
that are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
three consecutive Business Days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.

 

90

--------------------------------------------------------------------------------


 

Section 8.9.  Material Adverse Change.  There shall have occurred any condition
or event that the Agent or the Required Lenders determine has or is reasonably
likely to have a Material Adverse Effect.

 

Section 8.10.  Security.  If any Lien granted in this Agreement or any other
Loan Document in favor of the Agent, for the benefit of the Lenders, shall be
determined to be (a) void, voidable or invalid, or is subordinated or not
otherwise given the priority contemplated by this Agreement and the
Intercreditor Agreement and the Borrower (or the appropriate Credit Party) has
failed to promptly execute appropriate documents to correct such matters, or (b)
unperfected as to any material amount of Collateral (as determined by the Agent,
in its reasonable discretion) and the Borrower (or the appropriate Credit Party)
has failed to promptly execute appropriate documents to correct such matters.

 

Section 8.11.  Validity of Loan Documents.  If (a) any material provision, in
the sole opinion of the Agent, of any Loan Document shall at any time cease to
be valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to the Agent
and the Lenders the benefits purported to be created thereby.

 

Section 8.12.  Solvency.  If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim
trustee, liquidator, agent or other similar official of all or a substantial
part of its assets or of such Company; (e) be adjudicated a debtor or insolvent
or have entered against it an order for relief under the Bankruptcy Code, or
under any other bankruptcy insolvency, liquidation, winding-up, corporate or
similar statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be; (f) file a voluntary petition under the
Bankruptcy Code or seek relief under any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States, or file a proposal or
notice of intention to file such petition; (g) have an involuntary proceeding
under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors; (i)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves a petition or an application or a proposal seeking its
reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; (j) have an administrative
receiver appointed over the whole or substantially the whole of its assets, or
of such Company; (k) have assets, the value of which is less than its
liabilities (taking into account prospective and contingent liabilities, and
rights of contribution from other Persons); or (l) have a moratorium declared in
respect of any of its Indebtedness, or any analogous procedure or step is taken
in any jurisdiction.

 

91

--------------------------------------------------------------------------------


 

ARTICLE IX. REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1.  Optional Defaults.  If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall occur,
the Agent may, and at the written request of the Required Lenders shall, give
written notice to the Borrower to:

 

(a)                                 terminate the Revolving Credit Commitment,
if not previously terminated, and, immediately upon such election, the
obligations of the Lenders, and each thereof, to make any further Loan, and the
obligation of the Fronting Lender to issue any Letter of Credit, immediately
shall be terminated; and/or

 

(b)                                 accelerate the maturity of all of the
Obligations (if the Obligations are not already due and payable), whereupon all
of the Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by the Borrower.

 

Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.12 hereof shall occur:

 

(a)                                 all of the Revolving Credit Commitment shall
automatically and immediately terminate, if not previously terminated, and no
Lender thereafter shall be under any obligation to grant any further Loan, nor
shall the Fronting Lender be obligated to issue any Letter of Credit; and

 

(b)                                 the principal of and interest then
outstanding on all of the Loans, and all of the other Obligations, shall
thereupon become and thereafter be immediately due and payable in full (if the
Obligations are not already due and payable), all without any presentment,
demand or notice of any kind, which are hereby waived by the Borrower.

 

Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Agent, as security for the obligations of the
Borrower and any Guarantor of Payment to reimburse the Agent and the Lenders for
any then outstanding Letters of Credit, cash equal to one hundred five percent
(105%) of the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit.  The Agent and the Lenders are hereby authorized, at their
option, to deduct any and all such amounts from any deposit balances then owing
by any Lender (or any affiliate of such Lender, wherever located) to or for the
credit or account of any Credit Party, as security for the obligations of the
Borrower and any Guarantor of Payment to reimburse the Agent and the Lenders for
any then outstanding Letters of Credit.

 

Section 9.4.  Offsets.  If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any Guarantor of Payment, all without notice to or demand
upon the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower.

 

92

--------------------------------------------------------------------------------


 

Section 9.5.  Equalization Provisions.  Each Lender agrees with the other
Lenders that if it, at any time, shall obtain any Advantage over the other
Lenders or any thereof in respect of the Obligations (except as to Swingline
Loans and Letters of Credit prior to the Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify the Advantage.  If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving the Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving the Advantage is required to pay interest on the Advantage to
the Person recovering the Advantage from such Lender) ratably to the extent of
the recovery.  Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of the Borrower on any
Indebtedness owing by the Borrower pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise), it will apply
such payment first to any and all Obligations owing by the Borrower to that
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 9.5 or any other section of this Agreement). 
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 9.5 may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

Section 9.6.  Collateral.  The Agent and the Lenders shall at all times have the
rights and remedies of a secured party under the UCC, in addition to the rights
and remedies of a secured party provided elsewhere within this Agreement, in any
other Related Writing executed by the Borrower or otherwise provided in law or
equity.  Upon the occurrence of an Event of Default and at all times thereafter,
the Agent may require the Borrower to assemble the Collateral, which the
Borrower agrees to do, and make it available to the Agent and the Lenders at a
reasonably convenient place to be designated by the Agent.  The Agent may, with
or without notice to or demand upon the Borrower and with or without the aid of
legal process, make use of such force as may be necessary to enter any premises
where the Collateral, or any thereof, may be found and to take possession
thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to the Borrower.  After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to the Borrower personally or any
other Person or property, all of which the Borrower hereby waives, and upon such
terms and in such manner as the Agent may deem advisable, the Agent, in its
discretion, may sell, assign, transfer and deliver any of the Collateral at any
time, or from time to time.  No prior notice need be given to the Borrower or to
any other Person in the case of any sale of Collateral that the Agent determines
to be perishable or to be declining speedily in value or that is customarily
sold in any recognized market, but in any other case the Agent shall give the
Borrower not fewer than ten days prior notice of either the time and place of
any public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made.  The Borrower waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale.  At any such public sale, the Agent or the Lenders may purchase the
Collateral, or any part thereof, free from any right of redemption, all of which
rights the Borrower hereby waives and releases.  After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, the Agent may apply the net proceeds of each
such sale to or toward the payment of the Secured Obligations, whether or not
then due, in such order and by such division as the Agent, in its sole
discretion, may deem advisable.  Any excess, to the extent permitted by law,
shall be paid to the Borrower, and the Borrower shall remain

 

93

--------------------------------------------------------------------------------


 

liable for any deficiency.  In addition, the Agent shall at all times have the
right to obtain new appraisals of the Borrower or the Collateral, the cost of
which shall be paid by the Borrower.

 

Section 9.7.  Other Remedies.  The remedies in this Article IX are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled.  The
Agent shall exercise the rights under this Article IX and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.

 

Section 9.8.  Application of Proceeds.

 

(a)                                 Payments Prior to Exercise of Remedies. 
Prior to the exercise by the Agent, on behalf of the Lenders, of remedies under
this Agreement or the other Loan Documents, all monies received by the Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the Agent
shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Agent pursuant to Section 11.5 hereof and to the
payment of Related Expenses.

 

(b)                                 Payments Subsequent to Exercise of
Remedies.  After the exercise by the Agent or the Required Lenders of remedies
under this Agreement or the other Loan Documents, all monies received by the
Agent shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows:

 

(i)                                     first, to the payment of all obligations
(to the extent not paid by the Borrower) incurred by the Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses;

 

(ii)                                  second, to the payment pro rata of (A)
interest then accrued and payable on the outstanding Loans, (B) any fees then
accrued and payable to the Agent, and (C) any fees then accrued and payable to
the relevant Fronting Lender or the holders of the Letter of Credit Commitment
in respect of the Letter of Credit Exposure;

 

(iii)                               third, for payment of (A) principal
outstanding on the Loans and the Letter of Credit Exposure, on a pro rata basis
to the Lenders, based upon each such Lender’s Commitment Percentage, provided
that the amounts payable in respect of the Letter of Credit Exposure shall be
held and applied by the Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subsection (iii), (B)
the Obligations owing under any Hedge Agreement with a Lender Counterparty, such
amount to be based upon the termination amount (determined in accordance with
the terms of the applicable Hedging Agreement, including any applicable netting
provisions) of the Companies under such Hedge Agreement, provided as to any
Lender other than SunTrust, notice of such Obligations has been provided to
Agent under Section 10.13 hereof and provided as to any Lender a Reserve as to
such Obligations has been established pursuant to Section 2.12(b)(v) and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an affiliate of
a then existing Lender) under Bank Product Agreements, provided as to any Lender
other than SunTrust, notice of such Obligations has been provided to Agent under
Section 10.13 hereof and a Reserve as to such Obligations has been established
pursuant to Section 2.12(b)(v), pro rata to the Lenders (or affiliates thereof)
and Lender Counterparties in proportion to the amounts described in this
subsection (iii) owing to them;

 

94

--------------------------------------------------------------------------------


 

(iv)                              fourth, for payment in full of all other
Secured Obligations; and

 

(v)                                 finally, any remaining surplus after all of
the Secured Obligations have been paid in full, to the Borrower or to whomsoever
shall be lawfully entitled thereto.

 

ARTICLE X. THE AGENT

 

Section 10.1.  Appointment of the Agent.

 

(a)                                 Each Lender irrevocably appoints SunTrust
Bank as the Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto.  The Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-Agents or attorneys-in-fact appointed by the Agent.  The Agent and any such
sub-Agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions set forth in this Article shall apply to any such sub-Agent,
attorney-in-fact or Related Party and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Agent.

 

(b)                                 The Fronting Lender shall act on behalf of
the Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the Agent may
agree at the request of the Required Lenders to act for the Fronting Lender with
respect thereto; provided that the Fronting Lender shall have all the benefits
and immunities (i) provided to the Agent in this Article with respect to any
acts taken or omissions suffered by the Fronting Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Agent” as used in this Article included the
Fronting Lender with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Fronting Lender.

 

Section 10.2.  Nature of Duties of the Agent.  The Agent shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents.  Without limiting the generality of the foregoing, (a) the
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.3), provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under the Bankruptcy Code or any applicable debtor relief law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of the Bankruptcy Code or any applicable debtor relief law; 
and (c) except as expressly set forth in the Loan Documents, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Credit Party that is communicated to or obtained
by the Agent or any of its affiliates in any capacity.  The Agent shall not be
liable for any action taken or not taken by it, its sub-Agents or its
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.3) or in the absence of its own gross
negligence or willful misconduct.  The Agent shall not be responsible for the
negligence or misconduct of any sub-Agents or attorneys-in-fact selected by it
with reasonable care.  The Agent shall not be deemed to

 

95

--------------------------------------------------------------------------------


 

have knowledge of any Default or Event of Default unless and until written
notice thereof (which notice shall include an express reference to such event
being a “Default” or “Event of Default” hereunder) is given to the Agent by the
Borrower or any Lender, and the Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.  The Agent may consult with legal counsel (including
counsel for the Borrower) concerning all matters pertaining to such duties.

 

Section 10.3.  Lack of Reliance on the Agent.  Each of the Lenders, the
Swingline Lender and the Fronting Lender acknowledges that it has, independently
and without reliance upon the Agent, the Fronting Lender or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each of the
Lenders, the Swingline Lender and the Fronting Lender also acknowledges that it
will, independently and without reliance upon the Agent, the Fronting Lender or
any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 10.4.  Certain Rights of the Agent.  If the Agent shall request
instructions from the Required Lenders with respect to any action or actions
(including the failure to act) in connection with this Agreement, the Agent
shall be entitled to refrain from such act or taking such act unless and until
it shall have received instructions from such Lenders, and the Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the Agent
as a result of the Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

Section 10.5.  Reliance by the Agent.  The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or made by the proper Person.  The
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon.  The Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

Section 10.6.  The Agent in its Individual Capacity.  The bank serving as the
Agent shall have the same rights and powers under this Agreement and any other
Loan Document in its capacity as a Lender as any other Lender and may exercise
or refrain from exercising the same as though it were not the Agent; and the
terms “Lenders”, “Required Lenders”,  or any similar terms shall, unless the
context clearly otherwise indicates, include the Agent in its individual
capacity.  SunTrust Bank acting as the Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
any Credit Party or any Affiliate of the Borrower as if it were not the Agent
hereunder.

 

96

--------------------------------------------------------------------------------


 

Section 10.7.  Successor Agent.

 

(a)                                 The Agent may not be removed, but may resign
at any time by giving notice thereof to the Lenders and the Borrower.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Agent, subject to, so long as no Default or Event of Default exists at
such time, approval by the Borrower (such approval not to be unreasonably
withheld, conditioned or delayed).  If no successor Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent which shall be a
commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States.

 

(b)                                 Upon the acceptance of its appointment as
the Agent hereunder by a successor, such successor Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.  If, within
forty-five (45) days after written notice is given of the retiring Agent’s
resignation under this Section, no successor Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Agent’s resignation shall become effective, (ii) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Agent under the Loan Documents until such time as the Required Lenders
appoint a successor Agent as provided above.  After any retiring Agent’s
resignation hereunder, the provisions of this Article shall continue in effect
for the benefit of such retiring Agent and its representatives and Agents in
respect of any actions taken or not taken by any of them while it was serving as
the Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if Borrower
has failed to provide cash collateral in accordance with Section 2.2(b)(ix),
Section 2.2(c)(iv) or Section 2.2(c)(v) then the Fronting Lender and the
Swingline Lender may, upon prior written notice to the Borrower and the Agent,
resign as Fronting Lender or as Swingline Lender, as the case may be, effective
at the close of business Atlanta, Georgia time on a date specified in such
notice (which date may not be less than five (5) Business Days after the date of
such notice), and upon such resignation, shall be released from any further
obligation hereunder.

 

Section 10.8.  Withholding Tax.  To the extent required by any applicable law,
the Agent may withhold from any interest payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any authority of the United States or any other jurisdiction asserts a claim
that the Agent did not properly withhold tax from amounts paid to or for the
account of any Lender (because the appropriate form was not delivered or was not
properly executed, or because such Lender failed to notify the Agent of a change
in circumstances that rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the Agent
(to the extent that the Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

 

Section 10.9.  The Agent May File Proofs of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Credit Party, the Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of

 

97

--------------------------------------------------------------------------------


 

whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
Revolving Credit Exposure and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Fronting Lender and the Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Fronting Lender and the Agent and its agents and counsel and
all other amounts due the Lenders, the Fronting Lender and the Agent under
Section 10.3) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

(b)                                 Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Fronting Lender to make
such payments to the Agent and, if the Agent shall consent to the making of such
payments directly to the Lenders and the Fronting Lender, to pay to the Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Agent and its agents and counsel, and any other amounts due the
Agent under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Fronting Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10.10.  Authorization to Execute Other Loan Documents.  Each Lender
hereby authorizes the Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Security Documents, the
Intercreditor Agreement and any other intercreditor or subordination agreements)
other than this Agreement.

 

Section 10.11.  Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Agent, at its sole option and in its sole discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Agent under any Loan Document (i) upon the termination of the
Revolving Credit Commitment, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 105% of the
aggregate Letter of Credit Exposure of all Lenders, and the payment in full of
all Obligations (other than contingent Secured Obligations for which no written
demand has been made or asserted and such cash collateralized reimbursement
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.2; and

 

(b)                                 to release any Credit Party from its
obligations under the applicable Security Documents if such Person ceases to be
a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Credit Party from its obligations under the
applicable Security Documents pursuant to this Section.  In each case as
specified in this Section, the Agent is authorized, at the Borrower’s expense,
to execute and deliver to the

 

98

--------------------------------------------------------------------------------


 

applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the Liens
granted under the applicable Security Documents, or to release such Credit Party
from its obligations under the applicable Security Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

Section 10.12.  Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Security Documents, it being understood and agreed that all powers, rights and
remedies hereunder and under the Security Documents may be exercised solely by
the Agent, and (ii) in the event of a foreclosure by the Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Agent, as Agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Agent at such sale or other disposition.

 

Section 10.13.  Secured Bank Product Obligations and Obligations Under Hedging
Agreements.  Except as expressly provided in Section 11.3(b)(ii), no Lender (or
affiliate thereof) or Lender Counterparty providing Bank Products or Hedge
Agreements that obtains the benefits of Section 9.8(b), the Security Documents
or any Collateral by virtue of the provisions hereof or of any other Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article to the contrary and except as to SunTrust Bank, the
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Bank Product Agreements and Secured
Obligations in respect of Hedge Agreements unless the Agent has received written
notice of such Secured Obligations (which notice shall include, if desired by
the applicable Lender, a request for Reserves to be established pursuant to
Section 2.12(b)(v) hereof as to such Obligations and shall set forth the
aggregate amount of all Secured Obligations in respect of Bank Product
Agreements and all Secured Obligations in respect of Hedge Agreements), together
with such supporting documentation as the Agent may request, from the applicable
Lender (or affiliate thereof) providing Bank Products or the applicable Lender
Counterparty providing the Hedge Agreements, as the case may be, or to include
such Bank Products Obligations or Secured Obligations in respect of Hedge
Agreements in clause (iii) of Section 9.8(b), in the absence of such notice and
supporting documentation.

 

ARTICLE XI. MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that the Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that the Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such

 

99

--------------------------------------------------------------------------------


 

notices as may be expressly required to be given by the Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents, including, but not limited to,
the Intercreditor Agreement.

 

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of the Agent, any Lender or the holder of any Note (or, if there is
no Note, the holder of the interest as reflected on the books and records of the
Agent) in exercising any right, power or remedy hereunder or under any of the
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents.  The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.

 

Section 11.3.  Amendments, Waivers and Consents.

 

(a)                                 General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                                 Exceptions to the General Rule. 
Notwithstanding the provisions of subsection (a) of this Section 11.3:

 

(i)                                     Requirements.  Subject to
subpart (ii) below, (A) no amendment, modification, waiver or consent shall (1)
extend or increase the Maximum Amount of any Lender without the written consent
of such Lender, (2) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any unused line
fees payable hereunder without the written consent of each Lender directly
affected thereby, (3) reduce the principal amount of any Loan, the stated rate
of interest thereon (provided that the institution of the Default Rate or post
default interest and a subsequent removal of the Default Rate or post default
interest shall not constitute a decrease in interest rate pursuant to this
Section 11.3), the stated rate of any unused line fees payable hereunder, the
amount of principal to be reimbursed when a Letter of Credit is drawn, or the
stated rate of any Letter of Credit fees payable for the pro rata benefit of the
Lenders, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and unused line fees resulting from a
change in the Applicable Margin as provided for in this Agreement), (4) change
any percentage voting requirement, voting rights, or the Required Lenders
definition or the Super-Majority Lenders definition in this Agreement, without
the unanimous consent of the Lenders, (5) release the Borrower or any Guarantor
of Payment except in connection with a merger or sale of assets permitted
pursuant to Section 5.12 hereof without the unanimous consent of the Lenders,
(6) release all or substantially all of the Collateral securing the Secured
Obligations, except as specifically permitted hereunder, without the unanimous
consent of the Lenders, or (7) amend this Section 11.3 or Section 9.5 or 9.8
hereof without the unanimous consent of the Lenders and (B) no amendment or
modification shall amend the definition of Borrowing Base (or any defined term
used in such definition) if the effect of such amendment or modification is to
increase borrowing availability without the consent of the Super-Majority
Lenders.

 

(ii)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting the Agent in its capacity as
such shall be amended, modified or waived without the consent of the Agent.  No
provision of this Agreement relating to the rights or duties

 

100

--------------------------------------------------------------------------------


 

of a Fronting Lender in its capacity as such shall be amended, modified or
waived without the consent of such Fronting Lender.  No provision of this
Agreement relating to the rights or duties of the Swingline Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swingline Lender. No provision of this Agreement (including, without limitation,
Section 9.8(b)) or any other Loan Document shall be amended, modified or waived
so as to alter the ratable treatment of Secured Obligations arising under the
Loans Documents and Secured Obligations arising under Hedge Agreements with
Lender Counterparties or the definition of “Lender Counterparty”, “Hedge
Agreement”, or “Secured Obligations” (as such terms are defined in this
Agreement or any applicable Loan Document), in each case in a manner adverse to
any Lender Counterparty without the written consent of any such Lender
Counterparty

 

(c)                                  Replacement of Non-Consenting Lender.  If,
in connection with any proposed amendment, waiver or consent hereunder, (i) the
consent of all Lenders is required, but only the consent of Required Lenders is
obtained, or (ii) the consent of Required Lenders is required, but the consent
of the Required Lenders is not obtained (any Lender withholding consent as
described in subparts (i) and (ii) hereof being referred to as a “Non-Consenting
Lender”), then, so long as the Agent is not the Non-Consenting Lender, the Agent
may, at the sole expense of the Borrower, upon notice to such Non-Consenting
Lender and the Borrower, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof) all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including any breakage
compensation under Article III hereof).

 

(d)                                 Generally.  Notice of amendments, waivers or
consents ratified by the Lenders hereunder shall be forwarded by the Agent to
all of the Lenders.  Each Lender or other holder of a Note, or if there is no
Note, the holder of the interest as reflected on the books and records of the
Agent (or interest in any Loan or Letter of Credit) shall be bound by any
amendment, waiver or consent obtained as authorized by this Section 11.3,
regardless of its failure to agree thereto.

 

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature
pages of this Agreement, if to a Lender, mailed or delivered to it, addressed to
the address of such Lender specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or two Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day).  All notices from the Borrower to the Agent or the
Lenders pursuant to any of the provisions hereof shall not be effective until
received by the Agent or the Lenders, as the case may be.  For purposes of
Article II hereof, the Agent shall be entitled to rely on telephonic
instructions from any person that the Agent in good faith believes is an
Authorized Officer, and the Borrower shall hold the Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.

 

101

--------------------------------------------------------------------------------


 

Section 11.5.  Costs, Expenses and Documentary Taxes.  The Borrower agrees to
pay on demand all costs and expenses of the Agent and all Related Expenses,
including but not limited to (a) syndication, administration, travel and
out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Agent in connection with the preparation, negotiation and
closing of the Loan Documents and the Intercreditor Agreement and the
administration of the Loan Documents and the Intercreditor Agreement, and the
collection and disbursement of all funds hereunder and the other instruments and
documents to be delivered hereunder; provided however, the Borrower shall not be
responsible for paying more than $300,000 in legal fees in connection with the
initial preparation and syndication of this Agreement and the Loan Documents,
(b) extraordinary expenses of the Agent in connection with the administration of
the Loan Documents, the Intercreditor Agreement and the other instruments and
documents to be delivered hereunder, and (c) the reasonable fees and
out-of-pocket expenses of special counsel for the Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto.  The Borrower also agrees to pay on demand all
costs and expenses (including Related Expenses) of the Agent and the Lenders,
including reasonable attorneys’ fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement or any Related
Writing, or the Intercreditor Agreement.  In addition, the Borrower shall pay
any and all stamp, transfer, documentary and other taxes, assessments, charges
and fees payable or determined to be payable in connection with the execution
and delivery of the Loan Documents, the Intercreditor Agreement and the other
instruments and documents to be delivered hereunder, and agrees to hold the
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees.  All obligations provided for in this Section 11.5 shall survive any
termination of this Agreement.

 

Section 11.6.  Indemnification.  Subject to the provisions of
Sections 2.8(c) and 11.5, the Borrower shall pay (i) all reasonable,
out-of-pocket costs and expenses of the Agent and its affiliates, including the
reasonable fees, charges and disbursements of counsel for the Agent and its
affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Agent and its affiliates, (ii) all reasonable out-of-pocket expenses incurred by
any Fronting Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel and the allocated
cost of inside counsel) incurred by the Agent, each Fronting Lender, the
Swingline Lender or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, (iv) all out-of-pocket costs and expenses
Agent incurred in connection with hiring outside field examiners at a rate equal
to the current market rate then in effect, (v) all out-of-pocket costs and
expenses incurred by Agent in connection with the hiring of outside appraisers
to conduct any appraisal in accordance with this Agreement, and (vi) all
out-of-pocket costs and expenses incurred by Agent in connection with the hiring
of outside reviewers to conduct any insurance review.

 

(b)                                 The Borrower shall indemnify the Agent (and
any sub-Agent thereof), each Lender and each Fronting Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees

 

102

--------------------------------------------------------------------------------


 

and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Fronting Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Credit Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Credit Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through
Syndtrak, Intralinks or any other Internet or intranet website, except as a
result of such Indemnitee’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and non-appealable judgment.

 

(c)                                  The Borrower shall pay, and hold the Agent,
the Fronting Lender and each of the Lenders harmless from and against, any and
all present and future stamp, documentary, and other similar taxes with respect
to this Agreement and any other Loan Documents, any collateral described therein
or any payments due thereunder, and save the Agent, the Fronting Lender and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

 

(d)                                 To the extent that the Borrower fails to pay
any amount required to be paid to the Agent, the Fronting Lender or the
Swingline Lender under subsection (a), (b) or (c) hereof, for any or no reason,
each Lender severally agrees to pay to the Agent, the Fronting Lender or the
Swingline Lender, as the case may be, such Lender’s pro rata share (in
accordance with its respective Revolving Credit Commitment (or Revolving Credit
Exposure, as applicable) determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent, the
Fronting Lender or the Swingline Lender in its capacity as such.

 

(e)                                  To the extent not prohibited by applicable
law, each Credit Party shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof.

 

(f)                                   All amounts due under this Section shall
be payable promptly after written demand therefor.

 

103

--------------------------------------------------------------------------------


 

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Agent or the Lenders pursuant hereto shall
be deemed to constitute the Agent or the Lenders a partnership, association,
joint venture or other entity.  No default by any Lender hereunder shall excuse
the other Lenders from any obligation under this Agreement; but no Lender shall
have or acquire any additional obligation of any kind by reason of such
default.  The relationship between the Borrower and the Lenders with respect to
the Loan Documents and the Related Writings is and shall be solely that of
debtor and creditors, respectively, and neither the Agent nor any Lender shall
have any fiduciary obligation toward any Credit Party with respect to any such
documents or the transactions contemplated thereby.

 

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

Section 11.9.  Binding Effect; Borrower’s Assignment.  This Agreement shall
become effective when it shall have been executed by the Borrower, the Agent and
each Lender and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each of the Lenders and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Agent
and all of the Lenders.

 

Section 11.10.  Lender Assignments.

 

(a)                                 Assignments of the Revolving Credit
Commitment.  Each Lender shall have the right at any time or times to assign to
an Eligible Transferee (other than to a Lender that shall not be in compliance
with this Agreement), without recourse, all or a percentage of all of the
following: (i) such Lender’s Commitment Percentage of the Revolving Credit
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or Swingline Loan, and any
participation purchased pursuant to Section 2.2(b) or 2.2(c) or Section 9.5
hereof.

 

(b)                                 Prior Consent.  No assignment may be
consummated pursuant to this Section 11.10 without the prior written consent of
the Borrower and the Agent and each Fronting Lender (other than an assignment by
any Lender to any affiliate of such Lender which affiliate is an Eligible
Transferee and either wholly-owned by a Lender or is wholly-owned by a Person
that wholly owns, either directly or indirectly, such Lender, or to another
Lender), which consent of the Borrower and the Agent and each Fronting Lender
shall not be unreasonably withheld or unreasonably delayed; provided that the
consent of the Borrower shall not be required if, at the time of the proposed
assignment, any Default or Event of Default shall then exist.  Anything herein
to the contrary notwithstanding, any Lender may at any time make a collateral
assignment of all or any portion of its rights under the Loan Documents to a
Federal Reserve Bank, and no such assignment shall release such assigning Lender
from its obligations hereunder.

 

(c)                                  Minimum Amount.  Each such assignment shall
be in a minimum amount of the lesser of Five Million Dollars ($5,000,000) (or
minimum increments thereto of $1,000,000) of the assignor’s interest in the
Revolving Credit Commitment and its interest herein, or the entire amount of the
assignor’s interest in the Revolving Credit Commitment and its interest herein.

 

(d)                                 Assignment Fee.  Unless the assignment shall
be to an affiliate of the assignor or the assignment shall be due to merger of
the assignor or for regulatory purposes, either the assignor or the assignee
shall remit to the Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500), unless waived in the sole discretion of
the Agent.

 

104

--------------------------------------------------------------------------------


 

(e)                                  Assignment Agreement.  Unless the
assignment shall be due to merger of the assignor or a collateral assignment for
regulatory purposes, the assignor shall (i) cause the assignee to execute and
deliver to the Borrower and the Agent an Assignment Agreement, and (ii) execute
and deliver, or cause the assignee to execute and deliver, as the case may be,
to the Agent such additional amendments, assurances and other writings as the
Agent may reasonably require.

 

(f)                                   Non-U.S. Assignee.  If the assignment is
to be made to an assignee that is organized under the laws of any jurisdiction
other than the United States or any state thereof, the assignor Lender shall
cause such assignee, at least five Business Days prior to the effective date of
such assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, the Agent and the Borrower) that under applicable law and
treaties no taxes will be required to be withheld by the Agent, the Borrower or
the assignor with respect to any payments to be made to such assignee in respect
of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in the case
of any assignee registered in the Register (as defined below), the Agent and the
Borrower) either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S.
Internal Revenue Service Form W-8BEN, as applicable (wherein such assignee
claims entitlement to complete exemption from U.S. federal withholding tax on
all payments hereunder), and (iii) to agree (for the benefit of the assignor,
the Agent and the Borrower) to provide to the assignor Lender (and, in the case
of any assignee registered in the Register, to the Agent and the Borrower) a new
Form W-8ECI or Form W-8BEN, as applicable, upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

(g)                                  Deliveries by the Borrower.  Upon
satisfaction of all applicable requirements specified in subsections (a) through
(f) above, the Borrower shall execute and deliver (i) to the Agent, the assignor
and the assignee, any consent or release (of all or a portion of the obligations
of the assignor) required to be delivered by the Borrower in connection with the
Assignment Agreement, and (ii) to the assignee, if requested, and the assignor,
if applicable, an appropriate Note or Notes.  After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced.”

 

(h)                                 Effect of Assignment.  Upon satisfaction of
all applicable requirements set forth in subsections (a) through (g) above, and
any other condition contained in this Section 11.10, (i) the assignee shall
become and thereafter be deemed to be a “Lender” for the purposes of this
Agreement, (ii) the assignor shall be released from its obligations hereunder to
the extent that its interest has been assigned, (iii) in the event that the
assignor’s entire interest has been assigned, the assignor shall cease to be and
thereafter shall no longer be deemed to be a “Lender” and (iv) the signature
pages hereto and Schedule 1 hereto shall be automatically amended, without
further action, to reflect the result of any such assignment.

 

(i)                                     The Agent to Maintain Register.  The
Agent shall maintain at the address for notices referred to in Section 11.4
hereof a copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the commitment of, and principal amount of the Revolving Loans owing to, each
Lender from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender in regards to its
interest, at any reasonable time and from time to time, upon reasonable prior
notice.

 

105

--------------------------------------------------------------------------------


 

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including all or a portion of its
interest in the Revolving Credit Commitment and the Loans and participations
owing to it and the Note, if any, held by it); provided that:

 

(a)                                 any such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged;

 

(b)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  the parties hereto shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                                 such Participant shall be bound by the
provisions of Section 9.5 hereof, and the Lender selling such participation
shall obtain from such Participant a written confirmation of its agreement to be
so bound; and

 

(e)                                  no Participant (unless such Participant is
itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any other Loan Document, except
that such Lender may agree with such Participant that such Lender will not,
without such Participant’s consent, take action of the type described as
follows:

 

(i)                                     increase the portion of the
participation amount of any Participant over the amount thereof then in effect,
or extend the Commitment Period, without the written consent of each Participant
affected thereby; or

 

(ii)                                  reduce the principal amount of or extend
the time for any payment of principal of any Loan, or reduce the rate of
interest or extend the time for payment of interest on any Loan, or reduce the
unused line fee, without the written consent of each Participant affected
thereby.

 

The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.

 

Section 11.12.  Replacement of Affected Lenders.  Each Lender agrees, that
during the time in which any Lender is an Affected Lender, the Agent shall have
the right (and the Agent shall, if requested by the Borrower), at the sole
expense of the Borrower, upon notice to such Affected Lender and the Borrower,
to require that such Affected Lender assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.10 hereof), all of its
interests, rights and obligations under this Agreement to an Eligible
Transferee, approved by the Borrower (unless an Event of Default shall exist)
and the Agent, that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Affected Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder (recognizing that any Affected Lender may have given up its
rights under this Agreement to receive payment of fees and other amounts
pursuant to Section 2.6(e) or (f) hereof), from such Eligible Transferee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).

 

106

--------------------------------------------------------------------------------


 

Section 11.13.  Patriot Act Notice.  Each Lender and the Agent (for itself and
not on behalf of any other party) hereby notifies the Credit Parties that,
pursuant to the requirements of the Patriot Act, such Lender and the Agent are
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender or the Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act. 
The Borrower shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Agent or a
Lender in order to assist the Agent or such Lender in maintaining compliance
with the Patriot Act.

 

Section 11.14.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.15.  Investment Purpose.  Each of the Lenders represents and warrants
to the Borrower that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of the Agent) for investment
purposes only and not for the purpose of distribution or resale, it being
understood, however, that each Lender shall at all times retain full control
over the disposition of its assets.

 

Section 11.16.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

Section 11.17.  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or New York state
court or, to the extent permitted by applicable law, such appellate court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the

 

107

--------------------------------------------------------------------------------


 

Agent, the Fronting Lender or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Credit Party or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in
subsection (b) of this Section and brought in any court referred to in
subsection (b) of this Section.  Each of the parties hereto irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 11.4.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 11.18.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO KNOWINGLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.19.  Right of Set-off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Fronting Lender shall have the right, at any time or from
time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Fronting Lender to or for the credit or the account of
the Borrower against any and all Obligations held by such Lender or the Fronting
Lender, as the case may be, irrespective of whether such Lender or the Fronting
Lender shall have made demand hereunder and although such Obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.6(e) or Section 9.8., as applicable, and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agent, the Fronting Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
and the Fronting Lender agrees promptly to notify the Agent and the Borrower
after any such set-off and any application made by such Lender or the Fronting
Lender, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application.  Each Lender and the
Fronting Lender agrees to apply all amounts collected from any such set-off to
the Obligations before applying such amounts to any other Indebtedness or other
obligations owed by any Credit Party and any of its Subsidiaries to such Lender
or the Fronting Lender.

 

108

--------------------------------------------------------------------------------


 

Section 11.20.  Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  This Agreement, the Agent Fee Letter,
the other Loan Documents, and any separate letter agreements relating to any
fees payable to the Agent and its affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 11.21.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, the Fronting Lender or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Revolving
Credit Commitment has not expired or terminated.  The provisions of
Sections 3.1, 3.2, 3.3, 11.5 and 11.6 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Revolving Credit Commitment. or the termination
of this Agreement or any provision hereof.

 

Section 11.22.  Severability.  Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 11.23.  Confidentiality.  Each of the Agent, the Fronting Lender and the
Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, to the extent designated in
writing as confidential and provided to it by the Borrower or any of its
Subsidiaries, other than any such information that is available to the Agent,
the Fronting Lender or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Agent, the Fronting
Lender or any such Lender including, without limitation, accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Agent, the Fronting Lender, any
Lender or any Related Party of any of the foregoing on a non-confidential basis
from a source other than the Borrower or any of its Subsidiaries, (v) in
connection with the exercise of any remedy hereunder or under any other Loan
Documents or any suit, action or proceeding relating to this Agreement or any
other Loan Documents or the enforcement of rights hereunder or thereunder,
(vi) subject to execution by such Person of an agreement containing

 

109

--------------------------------------------------------------------------------


 

provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (B) any actual or prospective
party (or its Related Parties) to any swap or derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) to any rating agency,
(viii) to the CUSIP Service Bureau or any similar organization, or (ix) with the
consent of the Borrower.  Any Person required to maintain the confidentiality of
any information as provided for in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.  In the event of any
conflict between the terms of this Section and those of any other Contractual
Obligation entered into with any Credit Party (whether or not a Loan Document),
the terms of this Section shall govern.

 

Section 11.24.  Waiver of Effect of Corporate Seal.  The Borrower represents and
warrants that neither it nor any other Credit Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

Section 11.25.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Credit Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Agent, Fronting Lender and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Credit
Party and their respective Affiliates, on the one hand, and the Agent, Fronting
Lender and the Lenders, on the other hand, (B) each of the Borrower and the
other Credit Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate, and (C) the Borrower
and each other Credit Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agent,
Fronting Lender and the Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent, or fiduciary for the
Borrower, any other Credit Party or any of their respective Affiliates, or any
other Person, and (B) neither the Agent, Fronting Lender nor any Lender has any
obligation to the Borrower, any other Credit Party or any of their Affiliates
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent,
Fronting Lender , the Lenders and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, the other Credit Parties and their respective Affiliates, and each
of the Agent, Fronting Lender and the Lenders has no obligation to disclose any
of such interests to the Borrower, any other Credit Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and the other Credit Parties hereby waives and releases any claims that
it may have against the Agent, Fronting Lender or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 11.26.  Location of Closing.  Each Lender and the Fronting Lender
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Agent, c/o Holland & Knight LLP,
31 W. 52nd St., New York, New York 10019.  The Borrower acknowledges and agrees
that it has delivered, with the intent to be bound, its executed counterparts of
this Agreement and each other Loan Document, together with all other documents,

 

110

--------------------------------------------------------------------------------


 

instruments, opinions, certificates and other items required under Section 3.1,
to the Agent, c/o Holland & Knight LLP, 31 W. 52nd St., New York, New York
10019.  All parties agree that the closing of the transactions contemplated by
this Agreement has occurred in New York.

 

Section 11.27.  Limitations on Liability of the Relevant Fronting Lender.  The
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letters of
Credit.  Neither the relevant Fronting Lender nor any of its officers or
directors shall be liable or responsible for (a) the use that may be made of any
Letter of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by the
relevant Fronting Lender against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the account party on such Letter of Credit shall have a
claim against such Fronting Lender, and such Fronting Lender shall be liable to
such account party, to the extent of any direct, but not consequential, damages
suffered by such account party that such account party proves were caused by
(i) the Fronting Lender’s willful misconduct or gross negligence (as determined
by a final judgment of a court of competent jurisdiction) in determining whether
documents presented under a Letter of Credit comply with the terms of such
Letter of Credit, or (ii) the Fronting Lender’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Fronting Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

Section 11.28.  General Limitation of Liability.  No claim may be made by any
Credit Party, any Lender, the Agent, the Fronting Lender or any other Person
against the Agent, the Fronting Lender, or any other Lender or the affiliates,
directors, officers, employees, attorneys or agents of any of them for any
damages other than actual compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrower, each Lender, the Agent and the Fronting Lender hereby, to the
fullest extent permitted under applicable law, waive, release and agree not to
sue or counterclaim upon any such claim for any special, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor.

 

Section 11.29.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Agent or any Lender with
respect to the transactions contemplated by the Loan Documents shall have the
right to act exclusively in the interest of the Agent or such Lender, as the
case may be, and shall have no duty of disclosure, duty of loyalty, duty of
care, or other duty or obligation of any type or nature whatsoever to the
Borrower, any other Companies, or to any other Person, with respect to any
matters within the scope of such representation or related to their activities
in connection with such representation.  The Borrower agrees, on behalf of
itself and its Subsidiaries, not to assert any claim or counterclaim against any
such persons with regard to such matters, all such claims and counterclaims, now
existing or hereafter arising, whether known or unknown, foreseen or
unforeseeable, being hereby waived, released and forever discharged.

 

Section 11.30.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any
rule of construction or

 

111

--------------------------------------------------------------------------------


 

interpretation otherwise requiring this Agreement or any other Loan Document to
be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

 

Section 11.31.  Legend.  Notwithstanding anything herein to the contrary, the
liens and security interests granted to the Agent, for the benefit of the
Lenders, pursuant to this Agreement, and the exercise of any right or remedy by
the Agent or any Lender hereunder, are subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement with respect to lien priority or
rights and remedies in connection with the Common Collateral (as defined in the
Intercreditor Agreement), the terms of the Intercreditor Agreement shall govern.

 

Section 11.32.  Certifications Regarding Senior Notes Indenture.  The Borrower
certifies to Agent and the Lenders that neither the execution nor performance of
the Loan Documents or the incurrence of any Obligations violates any provision
of any Senior Notes Document.  Borrower further certifies that the Revolving
Credit Commitment and the Obligations constitute “Permitted Indebtedness” under
the Senior Notes Indenture.

 

Section 11.33.  Amendment and Restatement.  This Agreement amends and restates
in its entirety the Existing Credit Agreement.  This Agreement and the other
Loan Documents govern the present relationship among the Credit Parties, Agent,
the Lenders and the other Persons a signatory hereto.  This Agreement, however,
is in no way intended, nor shall it be construed, to affect, replace, impair or
extinguish the creation, attachment, perfection or priority of the security
interests in, and other Liens on, the Collateral, which security interests and
other Liens each of the Credit Parties, by this Agreement, acknowledges,
reaffirms and confirms to Agent and the Lenders.  In addition, except as
otherwise provided herein, all monetary obligations and liabilities and
indebtedness of any Credit Party created or existing under, pursuant to, or as a
result of, the Existing Credit Agreement shall continue in existence within the
definition of “Obligations” under this Agreement, which obligations, liabilities
and indebtedness the Credit Parties, by this Agreement, acknowledge, reaffirm,
confirm and assume.  The Credit Parties agree that any outstanding commitment to
make advances or otherwise extend credit or credit support to any Credit Party
and each other obligation of any Person (other than a Credit Party) which is a
party to the Existing Credit Agreement are hereby terminated.  The Credit
Parties represent and warrant that none of them have assigned or otherwise
transferred any rights arising under the Existing Credit Agreement. In order to
induce Agent and the Lenders to enter into this Agreement on the Closing Date,
Borrower hereby represents, warrants and covenants to Agent and the Lenders that
it has determined that Borrower will benefit specifically and materially from
the amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement on the Closing Date and that Borrower requested and bargained for the
structure and terms of and security for the Loans contemplated by this Agreement
on the Closing Date.  Amounts in respect of interest, fees and other amounts
payable to or for the account of Agent, Swingline Lender, Fronting Lenders and
Lenders shall be calculated (i) in accordance with the provisions of the
Existing Credit Agreement with respect to any period (or a portion of any
period) ending prior to the Closing Date (and such amounts shall be payable to
the applicable Persons a party to the Existing Credit Agreement in accordance
with the Existing Credit and (ii) in accordance with the provisions of this
Agreement with respect to any period (or a portion of any period) commencing on
or after the Closing Date.  On the Closing Date, each Lender shall settle with
Agent so that, after giving effect to such settlement, each Lender holds its pro
rata share of the outstanding Loans as to which it has a Commitment and as to
Lenders of all participation interests in all Swingline Loans and Letters of
Credit.  Each Credit Party acknowledges, ratifies and reaffirms the validity and
enforceability of the Existing Credit Agreement and each other Loan Document,
including each other Security Document, to which it is a party, the provisions
thereof and its obligations thereunder, and all Liens granted thereunder to
Agent or a Lender, and acknowledges that all such Liens continue to be and
remain collateral for the Obligations from and after the date hereof and that it
hereby ratifies and reaffirms all such Liens.

 

112

--------------------------------------------------------------------------------


 

Section 11.34.  Release.   EACH CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER WAIVES AND DISCHARGES AGENT, EACH LENDER, EACH OTHER PERSON
A PARTY TO THE EXISTING CREDIT AGREEMENT AND EACH OF THEIR RESPECTIVE CURRENT
AND FORMER DIRECTORS, OFFICERS, AGENTS, AND EMPLOYEES, AND EACH OF THEIR
RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES
WHATSOEVER, OTHER THAN THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS, WHETHER
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN
WHOLE OR IN PART ON OR BEFORE THE DATE HEREOF THAT ANY OF THE CREDIT PARTIES
MAY NOW HAVE AGAINST THE RELEASED PARTIES (OR ANY OF THEM), IF ANY, RELATING TO
THE EXISTING CREDIT AGREEMENT OR THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY TERM SHEET OR COMMITMENT LETTER OR
ENGAGEMENT LETTER DISCUSSED WITH RESPECT TO THIS AGREEMENT), IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE.  EACH OF THE CREDIT PARTIES WAIVES THE BENEFITS
OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OF THE CREDIT PARTIES UNDERSTANDS
THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. 
EACH OF THE CREDIT PARTIES ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES
THE RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING
DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN
SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR
RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION. 
NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS AND LIABILITIES OF ANY RELEASED
PARTY ARISING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS FROM AND AFTER
THE CLOSING DATE SHALL NOT BE RELEASED PURSUANT TO THIS SECTION 11.34.

 

Section 11.35.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of an EEA Financial
Institution arising under any Loan Document to the extent such liability is
unsecured, may be subject to the write down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

113

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 The effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or in any Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 11.36.  Certain ERISA Matters.

 

(a)                           Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into;

 

114

--------------------------------------------------------------------------------


 

participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Agent, in its sole discretion,
and such Lender.

 

(b)                           In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that:

 

(i)                                     none of the Agent or any of its
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and

 

(v)                                 no fee or other compensation is being paid
directly to the Agent or any its respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

 

(c)                            The Agent hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender

 

115

--------------------------------------------------------------------------------


 

or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

Section 11.37.  Currency Conversion.  Without limiting any other rights in this
Agreement, if for the purposes of obtaining judgment in any court in any
jurisdiction with respect to this Agreement or any other Loan Document it
becomes necessary to convert into the currency of such jurisdiction (herein
called the “Judgment Currency”) any amount due hereunder in any currency other
than the Judgment Currency, then conversion shall be made at the rate of
exchange prevailing on the Business Day before the day on which judgment is
given.  For this purpose, “rate of exchange” means the rate at which Agent
would, on the relevant date at or about 12:00 p.m., be prepared to sell a
similar amount of such currency in New York, New York against the Judgment
Currency.  In the event that there is a change in the rate of exchange
prevailing between the Business Day before the day on which the judgment is
given and the date of payment of the amount due, each Credit Party will, on the
date of payment, pay such additional amounts (if any) as may be necessary to
ensure that the amount paid on such date is the amount in the Judgment Currency
which when converted at the rate of exchange prevailing on the date of payment
is the amount then due under this Agreement or any other Loan Document in such
other currency.  Any additional amount due from any Credit Party under this
Section 11.37 will be due as a separate debt and shall not be affected by
judgment being obtained for any other sums due under or in respect of this
Agreement or any of the other Loan Documents.

 

[Remainder of page left intentionally blank]

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address:

4820 Eastgate Mall

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

San Diego, California 92121

 

 

Attention: Legal Department

By:

 

 

 

 

Deanna H. Lund

 

 

 

Executive Vice President & Chief Financial Officer

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

 

as the Agent, as the Fronting Lender, as Swingline Lender and as a Lender

 

 

 

 

By:

 

 

Name: Brian R. O’Fallon

 

Title: Director

 

 

 

 

Agent

SunTrust Bank

 

3333 Peachtree Road, 4th Floor

 

Atlanta, GA 30326

 

Attention: Asset Manager — Kratos

 

Telecopy: 404-926-5646

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E. / 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Doug Weltz

 

Phone: (404) 813-5156

 

Telecopy Number: (404) 495-2170

 

E-mail: agency.services@suntrust.com

 

 

 

and

 

 

 

Holland & Knight LLP

 

200 Crescent Court, Suite 1600

 

Dallas, Texas 75201

 

Attention: Jim Chadwick

 

Telecopy Number: 214-964-9501

 

Email: james.chadwick@hklaw.com

 

 

 

 

Fronting Lender

SunTrust Bank

 

245 Peachtree Center Ave, 17th Floor

 

Atlanta, GA 30303

 

Attention: Letter of Credit Department

 

Telecopy: 800-951-7847

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Holland & Knight LLP

 

200 Crescent Court, Suite 1600

 

Dallas, Texas 75201

 

Attention: Jim Chadwick

 

Telecopy Number: 214-964-9501

 

Email: james.chadwick@hklaw.com

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Swingline Lender

SunTrust Bank

 

3333 Peachtree Road, 4th Floor

 

Atlanta, GA 30326

 

Attention: Asset Manager — Kratos

 

Telecopy: 404-926-5646

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Holland & Knight LLP

 

200 Crescent Court, Suite 1600

 

Dallas, Texas 75201

 

Attention: Jim Chadwick

 

Telecopy Number: 214-964-9501

 

Email: james.chadwick@hklaw.com

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

JPMORGAN CHASE BANK, N.A, as a Fronting Lender and as a Lender

[              ]

 

[              ]

 

[              ]

By:

 

Attention: [              ]

Name:

 

Telecopy: [              ]

Title:

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

GOLDMAN SACHS BANK USA, [as a Fronting Lender] and as a Lender

[              ]

 

[              ]

 

[              ]

By:

 

Attention: [              ]

Name:

 

Telecopy: [              ]

Title:

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

PNC BANK, NATIONAL ASSOCIATION, as a Fronting Lender and as a Lender

[              ]

 

[              ]

 

[              ]

By:

 

Attention: [              ]

Name:

 

Telecopy: [              ]

Title:

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amended and Restated Credit and Security Agreement (hereinafter, “Credit
Agreement”) and acknowledges and agrees to the foregoing terms and provisions. 
By its signature below, each of the undersigned agrees that it will, together
with its successors and assigns, be bound by the provisions hereof.

 

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Acknowledgment to the Credit Agreement, it is not a party thereto and does
not and will not receive any right, benefit, priority or interest under or
because of the existence of this Acknowledgment to the Credit Agreement, in each
case, except for the express provisions thereof where the undersigned has any
rights or obligations, and (ii) it will execute and deliver such additional
documents and take such additional action as may reasonably be necessary or
desirable in the reasonable opinion of the Agent to effectuate the provisions
and purposes of the Credit Agreement.

 

In addition, to the extent not amended and restated as of the date hereof, the
“Loan Documents” (as defined in the Existing Credit Agreement, and hereinafter
referred to as “Existing Loan Documents”) to which any of the undersigned are a
party shall continue in full force and effect, are hereby ratified, reaffirmed
and confirmed in all respects, and shall, for the avoidance of doubt, constitute
“Loan Documents” under the Credit Agreement.  The terms of the Loan Documents to
which any of the undersigned are a party that correspond to the Existing Loan
Documents to which any of the undersigned are a party that have been amended and
restated as of the date hereof shall govern for any period occurring on or after
the date hereof, and the terms of such Existing Loan Documents prior to their
amendment and restatement shall govern for any period beginning before the date
hereof and ending on the day immediately preceding the date hereof.  In
furtherance of the foregoing, (i) each reference in any Loan Document to which
any of the undersigned are a party to the “Credit Agreement”, any other Loan
Document to which any of the undersigned are a party that is being amended and
restated as of the date hereof, “thereunder”, “thereof” or words of like import,
is hereby amended, mutatis mutandis, as applicable in the context, to be a
reference to, and shall thereafter mean, the Credit Agreement or such other
amended and restated Loan Document, as applicable in the context (as each may be
amended, modified or supplemented and in effect from time to time) and (ii) the
definition of any term defined in any Loan Document to which any of the
undersigned are a party by reference to the terms defined in the “Credit
Agreement” or any other Loan Document to which any of the undersigned are a
party that is being amended and restated as of the date hereof is hereby amended
to be defined by reference to the defined term in the Credit Agreement or such
other amended and restated Loan Document, as applicable (as each may be amended,
modified or supplemented and in effect from time to time)

 

[Kratos — Signature Page to Acknowledgment to Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

AI METRIX, INC.

 

AIRORLITE COMMUNICATIONS, INC.

 

AVTEC SYSTEMS, INC.

 

BSC PARTNERS, LLC

 

CARLSBAD ISI, INC.

 

CHARLESTON MARINE CONTAINERS INC. COMPOSITE ENGINEERING, INC.

 

DALLASTOWN REALTY I, LLC

 

DALLASTOWN REALTY II, LLC

 

DEFENSE SYSTEMS, INCORPORATED

 

DEI SERVICES CORPORATION

 

DIGITAL FUSION SOLUTIONS, INC.

 

DIGITAL FUSION, INC.

 

DIVERSIFIED SECURITY SOLUTIONS, INC.

 

DTI ASSOCIATES, INC.

 

GENERAL MICROWAVE ISRAEL CORPORATION

 

GENERAL MICROWAVE CORPORATION

 

GICHNER SYSTEMS GROUP, INC.

 

GICHNER SYSTEMS INTERNATIONAL, INC. HAVERSTICK CONSULTING, INC.

 

HAVERSTICK GOVERNMENT SOLUTIONS, INC.

 

HENRY BROS. ELECTRONICS, INC. (DE)

 

HENRY BROS. ELECTRONICS, INC. (NJ)

 

HENRY BROS. ELECTRONICS, L.L.C.

 

DFI REALTY, LLC

 

KRATOS - RSS, INC.

 

HGS HOLDINGS, INC.

 

JMA ASSOCIATES, INC.

 

KPSS GOVERNMENT SOLUTIONS, INC.

 

KRATOS DEFENSE & ROCKET SUPPORT SERVICES, INC.

 

KRATOS INTEGRAL HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Kratos — Signature Page to Acknowledgment to Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

KRATOS INTEGRAL SYSTEMS

 

INTERNATIONAL, INC.

 

KRATOS NETWORKS, INC.

 

KRATOS PUBLIC SAFETY & SECURITY

 

SOLUTIONS, INC.

 

KRATOS SOUTHEAST, INC.

 

KRATOS SYSTEMS AND SOLUTIONS, INC.

 

KRATOS TECHNOLOGY & TRAINING SOLUTIONS, INC.

 

KRATOS TEXAS, INC.

 

KRATOS UNMANNED SYSTEMS SOLUTIONS, INC.

 

LVDM, INC.

 

MADISON RESEARCH CORPORATION

 

MICRO SYSTEMS, INC.

 

MSI ACQUISITION CORP.

 

POLEXIS, INC.

 

REALITY BASED IT SERVICES, LTD.

 

REAL TIME LOGIC, INC.

 

ROCKET SUPPORT SERVICES, LLC

 

SAT CORPORATION

 

SCT ACQUISITION, LLC

 

SCT REAL ESTATE, LLC

 

SECUREINFO CORPORATION

 

SHADOW I, INC.

 

SHADOW II, INC.

 

SUMMIT RESEARCH CORPORATION

 

WFI NMC CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

KRATOS SOUTHWEST L.P.

 

By: Kratos Texas, Inc., its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Kratos — Signature Page to Acknowledgment to Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

MAXIMUM
AMOUNT

 

SunTrust Bank

 

38.88888%

 

$

35,000,000

 

JPMorgan Chase Bank, N.A.

 

22.22222%

 

$

20,000,000

 

Goldman Sachs Bank USA

 

22.22222%

 

$

20,000,000

 

PNC Bank, National Association

 

16.66666%

 

$

15,000,000

 

Total Commitment Amount

 

100.00%

 

$

90,000,000

 

 

S-1.1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

[AMENDED AND RESTED] REVOLVING CREDIT NOTE

 

$

, 20      

 

FOR VALUE RECEIVED, the undersigned, KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,
a Delaware corporation (the “Borrower”), promises to pay, on the last day of the
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of [         ] (“Lender”) at the main office of SUNTRUST BANK, as
the Agent (as hereinafter defined), at 303 Peachtree Street, N.E., Atlanta,
Georgia, 30308 (or such other place as Agent may from time to time designate to
the Borrower in writing), the principal sum of

 

[                                                                                                  ]
AND 00/100

DOLLARS,

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement described below, made by Lender to the Borrower pursuant to
Section 2.2(a) of the Credit Agreement, whichever is less, in lawful money of
the United States of America.

 

As used herein, “Credit Agreement” means the Amended and Restated Credit and
Security Agreement, dated as of November 20, 2017, among the Borrower, the
Lenders, as defined therein, and SunTrust Bank, as administrative agent and as
collateral agent for the Lenders (together with its successors and assigns in
such capacities, “Agent”), as the same may from time to time be amended,
restated or otherwise modified.  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement.  Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that, failure to make
any such entry shall in no way detract from the obligations of the Borrower
under this [Amended and Restated] Revolving Credit Note (the “Note”).

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof.  Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

 

E-1

--------------------------------------------------------------------------------


 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions, except for Sections 5-1401 and
5-1402 of the New York General Obligations Law.

 

JURY TRIAL WAIVER.  THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE AGENT AND THE LENDERS,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY
OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

[This Note amends, modifies, and restates, but does not extinguish or constitute
a novation of the indebtedness evidenced by that certain Revolving Credit Note,
dated May 14, 2014, in the original principal amount of Seventy Million Dollars
($70,000,000.00) executed by the Borrower and payable to the order of Lender. 
All rights, titles, liens and security interests securing such prior note are
preserved, maintained and carried forward to this Note.]

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

AMENDED AND RESTATED SWINGLINE NOTE

 

$

, 20      

 

FOR VALUE RECEIVED, the undersigned, KRATOS DEFENSE & SECURITY SOLUTIONS, INC.,
a Delaware corporation (the “Borrower”), promises to pay to the order of
SUNTRUST BANK, as swingline lender (together with its successors and assigns in
such capacity, “Swingline Lender”) at the main office of SUNTRUST BANK, as the
Agent (as hereinafter defined), at 303 Peachtree Street, N.E., Atlanta, Georgia,
30308 (or such other place as Agent may from time to time designate to the
Borrower in writing), the principal sum of

 

TEN MILLION AND 00/100

DOLLARS,

 

or the aggregate unpaid principal amount of all Swingline Loans, as defined in
the Credit Agreement (as hereinafter defined), made by the Swingline Lender to
the Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is
less, in lawful money of the United States of America on the earlier of the last
day of the Commitment Period, as defined in the Credit Agreement, or, with
respect to each Swingline Loan, the Swingline Loan Maturity Date applicable
thereto.

 

As used herein, “Credit Agreement” means the Amended and Restated Credit and
Security Agreement, dated as of November 20, 2017, among the Borrower, the
Lenders, as defined therein, and SunTrust Bank, as administrative agent and as
collateral agent for the Lenders (together with its successors and assigns in
such capacities, “Agent”), as the same may from time to time be amended,
restated or otherwise modified.  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Swingline Loan from time to time outstanding, from the date of such
Swingline Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(b) of the
Credit Agreement.  Such interest shall be payable on each date provided for in
such Section 2.3(b); provided that, interest on any principal portion that is
not paid when due shall be payable on demand.

 

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Swingline Lender by such
method as Swingline Lender may generally employ; provided that, failure to make
any such entry shall in no way detract from the obligation of the Borrower under
this [Amended and Restated] Swingline Note (the “Note”).

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is the Swingline Note referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to

 

E-3

--------------------------------------------------------------------------------


 

anticipate payments hereof, the right of the holder hereof to declare this Note
due prior to its stated maturity, and other terms and conditions upon which this
Note is issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions, except for Sections 5-1401 and
5-1402 of the New York General Obligations Law.

 

JURY TRIAL WAIVER.  THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE AGENT AND THE LENDERS,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY
OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

This Note amends, modifies, and restates, but does not extinguish or constitute
a novation of the indebtedness evidenced by that certain Swingline Note, dated
May 14, 2014, in the original principal amount of Ten Million Dollars
($10,000,000.00) executed by the Borrower and payable to the order of Swingline
Lender.  All rights, titles, liens and security interests securing such prior
note are preserved, maintained and carried forward to this Note.

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

BORROWING BASE CERTIFICATE

 

See attached.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

NOTICE OF LOAN

 

                                   , 20       

 

SunTrust Bank, as the Agent

303 Peachtree Street, N.E.

Atlanta, Georgia

Attention:  Portfolio Manager (Kratos)

 

Ladies and Gentlemen:

 

The undersigned, KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), refers to the Amended and Restated Credit and
Security Agreement, dated as of November 20, 2017 (“Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
the Lenders, as defined in the Credit Agreement, and SUNTRUST BANK, as the lead
arranger, sole book runner and Agent for the Lenders (the “Agent”), and hereby
gives you notice, pursuant to Section 2.5 of the Credit Agreement that the
Borrower hereby requests a Loan (the “Proposed Loan”), and in connection
therewith sets forth below the information relating to the Proposed Loan as
required by Section 2.5 of the Credit Agreement:

 

(a)                                 The Business Day of the Proposed Loan is
______, 20__.

 

(b)                                 The amount of the Proposed Loan is
$________.

 

(c)                                  The Proposed Loan is to be a Base Rate Loan
o / Eurodollar Loan o / Swingline Loan o. (Check one.)

 

(d)                                 If the Proposed Loan is a Eurodollar Loan,
the Interest Period requested is one month o, two months o, three months o.

(Check one.)

 

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)                                     the representations and warranties
contained in each Loan Document are correct, before and after giving effect to
the Proposed Loan and the application of the proceeds therefrom, as though made
on and as of such date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such Proposed Loan, or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

 

(iii)                               the conditions set forth in Section 2.5 and
Article IV of the Credit Agreement have been satisfied.

 

E-6

--------------------------------------------------------------------------------


 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

COMPLIANCE CERTIFICATE

 

For the Quarterly Reporting Period
ended                                                              

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                 I am the duly elected [Chief Executive
Officer][President][Corporate Controller][Chief Financial Officer][Treasurer] of
KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation (the
“Borrower”);

 

(2)                                 I am familiar with the terms of that certain
Amended and Restated Credit and Security Agreement, dated as of November 20,
2017, among the Borrower, the lenders from time to time named on Schedule 1
thereto (together with their respective successors and assigns, collectively,
the “Lenders”), and SUNTRUST BANK, as Fronting Lender (as defined in the Credit
Agreement), as Swingline Lender (as defined in the Credit Agreement) and as the
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Agent”) (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)                                 The review described in paragraph (2) above
did not disclose, and I have no knowledge of, the existence of any condition or
event that constitutes or constituted a Default or Event of Default, at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate;

 

(4)                                 The representations and warranties made by
the Borrower contained in each Loan Document are true and correct as though made
on and as of the date hereof; and

 

(5)                                 Set forth on Attachment I hereto are
calculations of the financial covenants set forth in Sections 5.7 of the Credit
Agreement, which calculations show compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the ___ day of ______, 20__.

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-8

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                       (the “Assignor”) and                        (the
“Assignee”) is dated as of _____, 20__.  The parties hereto agree as follows:

 

1.                                      Preliminary Statement.  Assignor is a
party to an Amended and Restated Credit and Security Agreement, dated as of
November 20, 2017  (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”), among KRATOS DEFENSE & SECURITY
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), the lenders named on
Schedule 1 thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”), and SUNTRUST
BANK, as Fronting Lender (as defined in the Credit Agreement), as Swingline
Lender (as defined in the Credit Agreement) and as the administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Agent”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

 

2.                                      Assignment and Assumption.  Assignor
hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor, an interest in and to Assignor’s rights and obligations under the
Credit Agreement, effective as of the Assignment Effective Date (as hereinafter
defined), equal to the percentage interest specified on Annex 1 hereto
(hereinafter, the “Assigned Percentage”) of Assignor’s right, title and interest
in and to (a) the Revolving Credit Commitment, (b) any Loan made by Assignor
that is outstanding on the Assignment Effective Date, (c) Assignor’s interest in
any Letter of Credit outstanding on the Assignment Effective Date, (d) any Note
delivered to Assignor pursuant to the Credit Agreement, and (e) the Credit
Agreement and the other Related Writings.  After giving effect to such sale and
assignment and on and after the Assignment Effective Date, Assignee shall be
deemed to have a “Commitment Percentage” under the Credit Agreement equal to the
Commitment Percentage set forth in subpart II on Annex 1 hereto and an Assigned
Amount as set forth on subpart II of Annex 1 hereto (hereinafter, the “Assigned
Amount”).

 

3.                                      Assignment Effective Date.  The
Assignment Effective Date (the “Assignment Effective Date”) shall be [_____, __]
(or such other date agreed to by the Agent).  On or prior to the Assignment
Effective Date, Assignor shall satisfy the following conditions:

 

(a)                                 receipt by the Agent of this Assignment
Agreement, including Annex 1 hereto, properly executed by Assignor and Assignee
and accepted and consented to by the Agent and, if necessary pursuant to the
provisions of Section 11.10(b) of the Credit Agreement, by the Borrower;

 

(b)                                 receipt by the Agent from Assignor of a fee
of Three Thousand Five Hundred Dollars ($3,500), if required by
Section 11.10(d) of the Credit Agreement;

 

(c)                                  receipt by the Agent from Assignee of an
administrative questionnaire, or other similar document, which shall include (i)
the address for notices under the Credit Agreement, (ii) the address of its
Lending Office, (iii) wire transfer instructions for delivery of funds by the
Agent, and (iv) such other information as the Agent shall request; and

 

E-9

--------------------------------------------------------------------------------


 

(d)                                 receipt by the Agent from Assignor or
Assignee of any other information required pursuant to Section 11.10 of the
Credit Agreement or otherwise necessary to complete the transaction contemplated
hereby.

 

4.                                      Payment Obligations.  In consideration
for the sale and assignment of Loans hereunder, Assignee shall pay to Assignor,
on the Assignment Effective Date, the amount agreed to by Assignee and
Assignor.  Any interest, fees and other payments accrued prior to the Assignment
Effective Date with respect to the Assigned Amount shall be for the account of
Assignor.  Any interest, fees and other payments accrued on and after the
Assignment Effective Date with respect to the Assigned Amount shall be for the
account of Assignee.  Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees or other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and to pay the other party any such amounts which it may receive promptly upon
receipt thereof.

 

5.                                      Credit Determination; Limitations on
Assignor’s Liability.  Assignee represents and warrants to Assignor, the
Borrower, the Agent and the Lenders (a) that it is capable of making and has
made and shall continue to make its own credit determinations and analysis based
upon such information as Assignee deemed sufficient to enter into the
transaction contemplated hereby and not based on any statements or
representations by Assignor; (b) Assignee confirms that it meets the
requirements to be an assignee as set forth in Section 11.10 of the Credit
Agreement; (c) Assignee confirms that it is able to fund the Loans and the
Letters of Credit as required by the Credit Agreement; (d) Assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement and the Related Writings are required to be
performed by it as a Lender thereunder; and (e) Assignee represents that it has
reviewed each of the Loan Documents, including, but not limited to the
Intercreditor Agreement and by its signature to this Assignment Agreement,
agrees to be bound by and subject to the terms and conditions of the
Intercreditor Agreement as if it were an original party thereto.  It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to Assignor and that Assignor makes no representation or
warranty of any kind to Assignee and shall not be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of the Credit Agreement or any Related Writings, (ii) any
representation, warranty or statement made in or in connection with the Credit
Agreement or any of the Related Writings, (iii) the financial condition or
creditworthiness of the Borrower or any Guarantor of Payment, (iv) the
performance of or compliance with any of the terms or provisions of the Credit
Agreement or any of the Related Writings, (v) the inspection of any of the
property, books or records of the Borrower, or (vi) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
collateral securing or purporting to secure the Loans or Letters of Credit. 
Neither Assignor nor any of its officers, directors, employees, agents or
attorneys shall be liable for any mistake, error of judgment, or action taken or
omitted to be taken in connection with the Loans, the Letters of Credit, the
Credit Agreement or the Related Writings, except for its or their own gross
negligence or willful misconduct.  Assignee appoints the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent by the terms thereof.

 

6.                                      Indemnity.  Assignee agrees to indemnify
and hold Assignor harmless against any and all losses, cost and expenses
(including, without limitation, attorneys’ fees) and liabilities incurred by
Assignor in connection with or arising in any manner from Assignee’s performance
or non-performance of obligations assumed under this Assignment Agreement.

 

7.                                      Subsequent Assignments.  After the
Assignment Effective Date, Assignee shall have the right, pursuant to
Section 11.10 of the Credit Agreement, to assign the rights which are assigned
to Assignee hereunder, provided that (a) any such subsequent assignment does not
violate any of the terms

 

E-10

--------------------------------------------------------------------------------


 

and conditions of the Credit Agreement, any of the Related Writings, or any law,
rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Credit Agreement or any of the Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.

 

8.                                      Reductions of Aggregate Amount of
Commitments.  If any reduction in the Total Commitment Amount occurs between the
date of this Assignment Agreement and the Assignment Effective Date, the
percentage of the Total Commitment Amount assigned to Assignee shall remain the
percentage specified in Section 1 hereof and the dollar amount of the commitment
of Assignee shall be recalculated based on the reduced Total Commitment Amount.

 

9.                                      Acceptance of the Agent; Notice by
Assignor.  This Assignment Agreement is conditioned upon the acceptance and
consent of the Agent and, if necessary pursuant to Section 11.10 of the Credit
Agreement, upon the acceptance and consent of the Borrower; provided that the
execution of this Assignment Agreement by the Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.

 

10.                               Entire Agreement.  This Assignment Agreement
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings between the parties hereto
relating to the subject matter hereof.

 

11.                               Governing Law.  This Assignment Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts of laws, except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law of the State of New York.

 

12.                               Notices.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.  For the
purpose hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth under each party’s name on the
signature pages hereof.

 

13.                               Counterparts.  This Assignment Agreement may
be executed in any number of counterparts, by different parties hereto in
separate counterparts and in electronic format, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

14.                               JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
THE BORROWER, THE AGENT, ANY OF THE LENDERS, AND THE BORROWER, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY
NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

[Remainder of page intentionally left blank.]

 

E-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

 

ASSIGNOR:

 

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

 

Accepted and Consented to this ____ day of ___, 20__:

 

Accepted and Consented to this ___ day of ____, 20__:

 

 

 

 

SUNTRUST BANK,

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC., as the Borrower

  As Agent

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-12

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

INTEREST BEING ASSIGNED TO ASSIGNEE

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

____________

%

 

 

 

 

 

Assigned Amount

$

___________

 

 

 

 

 

II.

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

____________

%

 

 

 

 

 

Assignee’s Revolving Credit Commitment amount

$

___________

 

 

 

 

 

III.

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

Commitment Percentage of Revolving Credit Commitment

____________

%

 

 

 

 

 

Assignor’s remaining Revolving Credit Commitment amount

$

___________

 

 

E-13

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

INSTRUMENT OF ASSIGNMENT

 

ASSIGNMENT OF CLAIMS

[Contract Number]

 

FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
[Company] (the “Company”), does hereby assign, transfer and set over to SunTrust
Bank, as the administrative agent and the collateral agent (together with its
successors and assigns in such capacities, the “Agent”) for the lenders under
that certain Amended and Restated Credit and Security Agreement, dated as of
November 20, 2017 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”), by and among Kratos Defense &
Security Solutions, Inc. (the “Borrower”), the Agent, and the lenders party
thereto from time to time, all its right, title and interest in and to all
payments due under the Contract Number [Contract Number] (the “Contract”)
payable by [Customer] to the Company pursuant to the Contract.

 

IN WITNESS WHEREOF, the Company has caused this Assignment of Claims to be
executed by its duly authorized officer this ____ day of ______, 20__.

 

 

[Company]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I, [_________], in my capacity as the [Secretary] of [Company], do hereby
certify that [________] is the duly elected [_____] of [Company] and that the
signature set forth opposite [her][his] name above is [her][his] genuine
signature.

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-14

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

NOTICE OF ASSIGNMENT OF CLAIMS

 

TO:                           [Contract Officer]

[Customer]

[Contract Officer Contact]

 

This is in reference to Contract No. [Contract Number], dated [Contract Date],
entered into between [Company] [Company Address] and [Customer] [Contract
Officer Contact], for [Contract Description].

 

Moneys due or to become due under the contract described above have been
assigned to the undersigned under the provisions of the Assignment of Claims Act
of 1940, as amended, 31 U.S.C. 3727, 41 U.S.C. 15.

 

A true copy of the instrument of assignment executed by the Contractor on
__________, is attached to the original notice.

 

Payments due or to become due under this contract should be made to the
undersigned assignee.

 

Please return to the undersigned the three enclosed copies of this notice with
appropriate notations showing the date and hour of receipt, and signed by the
person acknowledging receipt on behalf of the addressee.

 

 

 

 

 

Very truly yours,

 

 

 

Address:

SunTrust Bank

SUNTRUST BANK,

 

3333 Peachtree Road, 4th Floor.

as Agent

 

Atlanta, Georgia 30326

 

 

Attention: Portfolio Manager (Kratos)

By:

 

 

Name:

 

 

Title:

 

With a copy to:

 

 

 

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Doug Weltz

 

 

Facsimile: 404.221.2001

 

 

E-15

--------------------------------------------------------------------------------


 

and:

 

 

 

 

 

 

Holland & Knight LLP

 

 

200 Crescent Court, Suite 1600

 

 

Dallas, Texas 75220

 

 

Attention: Jim Chadwick

 

 

Facsimile: 214.964.9501

 

 

E-16

--------------------------------------------------------------------------------


 

Acknowledgement

 

Receipt is acknowledged of the above notice and of a copy of the instrument of
assignment. They were received at                 (a.m.) (p.m.) on
_________,20____.

 

 

 

[signature]

 

 

 

 

 

[title]

 

 

 

 

 

On behalf of

 

 

 

 

 

[name of addressee of this notice]

 

 

E-17

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

APPLICABLE MARGIN CERTIFICATE

 

For the fiscal quarter
ended                                                          

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                 I am the duly elected [Chief Executive
Officer][President][Corporate Controller][Chief Financial Officer][Treasurer] of
KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation (the
“Borrower”);

 

(2)                                 I am familiar with the terms of that certain
Amended and Restated Credit and Security Agreement, dated as of November 20,
2017, among the Borrower, the lenders from time to time named on Schedule 1
thereto (together with their respective successors and assigns, collectively,
the “Lenders”), as defined in the Credit Agreement, and SUNTRUST BANK, as
administrative agent and collateral agent for the Lenders (together with its
successors and assigns in such capacities “Agent”) (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), and the terms of
the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)                                 I hereby certify that the Average Excess
Availability for the fiscal quarter ended ___, 2017 is [____] and the Applicable
Margin for Base Rate Loans is [1.00%][1.25%][1.50%] and the Applicable Margin
for LIBOR Loans is [2.00%][2.25%][2.50%].

 

(4)                                 Set forth on Attachment I hereto is the
Borrowing Base Certificate for the period ended ____, 20__.

 

IN WITNESS WHEREOF, I have signed this certificate the     day of _____, 20___.

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-18

--------------------------------------------------------------------------------


 

Attachment I

to

Applicable Margin Certificate

 

[attach Borrowing Base Certificate]

 

E-19

--------------------------------------------------------------------------------